﻿

﻿

EXECUTION VERSION

﻿SALE AND PURCHASE AGREEMENT

﻿DATED 19 July 2017

﻿TT ElECTRONICS PLC

as Parent

 

AND

 

AVX Limited

as Purchaser

 

AND

 

AVX Corporation

as Purchaser Guarantor

 

in relation to those companies forming the Transportation,  Sensing and Control
division of the TT Electronics Group

 

﻿

 

AOStd [avx-20170630xex10_2g001.jpg]

 

Allen & Overy LLP

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

CONTENTS

﻿

﻿

 

 

CONTENTS

 

 

﻿

Clause

Page

1

Interpretation

2

2

Sale and Purchase of the Shares and Transfer of the Shareholder Loans

2

3

Conditions Precedent

3

4

Break Fee

9

5

Pre-Completion Covenants

9

6

Completion

12

7

Consideration

13

8

Adjustment to Consideration

13

9

Loans and Guarantees

13

10

Post-Completion Covenants

15

11

Branding and Intellectual Property

18

12

Transitional Services

19

13

Parent’s Warranties

20

14

Limitations on Parent liability

21

15

Purchaser and Purchaser Guarantor's Warranties

21

16

Protective Covenants

22

17

Employees

22

18

Properties

22

19

Announcements and Confidentiality

22

20

Guarantee by Purchaser Guarantor

24

21

Notices

25

22

Assignments

26

23

Payments

27

24

Agency Structure

28

25

General

30

26

Whole Agreement

30

27

Governing Law and Jurisdiction

31

28

Language

31

Schedule

 

 

1

The Sellers

33

2

The Target Companies

35

3

The Target Subsidiaries

43

4

Properties

46

5

Parent’s Warranties

53

6

Limitations

64

7

Employees

71

8

Completion

76

9

Completion Statement

82

10

Independent Accountants

90

11

Protective Covenants

92

12

Intellectual Property

95

13

Shareholder Loans

99

14

Form of Deed of Assignment

100

15

China IMS Lines

102

16

Information Regarding the India Target Company Shareholders

103

17

Interpretation

104

﻿Signatories

 

115

﻿





 

 

1

 

 

--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT is made on19 July 2017

BETWEEN:

(1)TT ELECTRONICS PLC (registered number 00087249), a public limited company
incorporated in England and Wales and whose registered office is at Fourth
Floor, St Andrews House, West Street, Woking, Surrey, England, GU21 6EB (the
Parent);

(2)AVX LIMITED (registered number 01235639), a private limited company
incorporated in England and Wales whose registered office is at 6 Archipelago,
Lyon Way, Frimley, Surrey, England, GU16 7ER (the Purchaser); and

(3)AVX CORPORATION, a corporation formed under the laws of the State of
Delaware, United States and whose principal executive offices are located at 1
AVX Boulevard, Fountain Inn, South Carolina 29644, United States (the Purchaser
Guarantor).

BACKGROUND:

(A)The Parent is the ultimate holding company of the Sellers.

(B)The Parent wishes to procure that the Sellers sell, and the Purchaser wishes
to purchase, all the issued share capital of each of the Target Companies, and
certain intra-group debt of the Target Companies, on the terms and subject to
the conditions set out in this agreement.

(C)The Purchaser Guarantor is the ultimate holding company of the Purchaser and
is willing to guarantee the obligations of the Purchaser under this agreement.

IT IS AGREED as follows:

1.Interpretation

1.1In addition to terms defined elsewhere in this agreement, the definitions and
other provisions in Schedule 17 apply throughout this agreement, unless the
contrary intention appears.

1.2In this agreement, unless the contrary intention appears, a reference to a
clause, subclause or schedule is a reference to a clause, subclause or schedule
of or to this agreement. The schedules form part of this agreement.

1.3The headings in this agreement do not affect its interpretation.

2.Sale and Purchase of the Shares and Transfer of the Shareholder Loans

2.1Subject to the Conditions being satisfied or, where applicable, waived, the
Parent shall procure that each Seller identified in column (1) of Schedule 1
sells and transfers to the Purchaser (and, where applicable, to the additional
nominee purchaser identified in column (5) of Schedule 1), and the Purchaser
shall purchase (and, where applicable, shall procure that the additional nominee
purchaser identified in column (5) of Schedule 1 shall purchase) and acquire
from such Seller, the Shares set opposite such Seller’s name in column (4) of
Schedule 1.

2.2The Parent shall procure that the Sellers sell the Shares free from all
Encumbrances with full title guarantee and together with all rights attaching to
them, including the right to receive all distributions and dividends declared,
paid, made or accruing after Completion.



 

 

2

 

 

--------------------------------------------------------------------------------

 

 

 

2.3The Parent shall procure that each Seller waives all rights of pre-emption or
refusal which it may have (whether under the Target Companies’ constitutional
documents or otherwise), including any rights created after the date of this
agreement and on or before Completion, in respect of the transfer to the
Purchaser of the Shares.

2.4Subject to the actions contemplated under clause 10.4 to complete the
transfer of the equity interest in the China Target Company, neither the
Purchaser nor the Parent shall be obliged to complete, or procure the completion
of, the sale or purchase of any of the Shares unless all of the Shares are sold
and purchased simultaneously.

2.5On Completion, the Parent shall procure that the Lenders shall transfer, by
way of assignment, their respective rights under the Shareholder Loans to the
Purchaser (including all amounts owing by the relevant Borrowers under those
Shareholder Loans as at the Completion Date) on the terms set out in the
template Deed of Assignment set out at Schedule 14, provided that (whether in
connection with the satisfaction of the Condition set out at clause 3.1(g) or
otherwise) the Parent shall be entitled to reduce, or extinguish completely, the
amounts outstanding under any or all of the Shareholder Loans before Completion.

2.6The Parent shall procure that the Lenders shall transfer the rights under the
Shareholder Loans free from all Encumbrances with full title guarantee and
together with all rights attaching to them as at Completion, including all
interest accruing on such Shareholder Loans up to Completion.

3.Conditions Precedent

3.1The sale and purchase of the Shares is conditional on:

(a)the passing at a duly convened general meeting (the General Meeting) of the
Parent of an ordinary resolution approving the transactions contemplated by this
agreement;

(b)with respect to the transfer of the shares issued by the Romanian Target
Company:

(i)the expiry of a 30 calendar day opposition period calculated from the date of
publication in the Romanian Official Gazette (Monitorul Oficial al României) of
the resolution of the Romanian Target Company’s sole shareholder approving the
transfer of such shares (the Romanian Shareholder’s Resolution); and

(ii)no opposition which has the effect of prohibiting the transfer of the
Romanian Target Company’s shares being registered or, if such opposition is
registered:

(A)the issuance of a definitive rejection decision in respect of such opposition
by the competent court; or

(B)the settlement of the opposition following which the transfer of the Romanian
Target Company’s shares can be validly performed according to the applicable
law;

(c)where required under any applicable Law:

(i)either:

(A)the German Federal Cartel Office (Bundeskartellamt) having cleared the sale
and purchase of the Shares by: (I) notifying the Purchaser and/or the Parent
within the one-month period contemplated under Sec. 40 para. 1 of the German Act
Against Restraints of Competition (Gesetz gegen



 

 

3

 

 

--------------------------------------------------------------------------------

 

 

 

Wettbewerbsbeschränkungen) (the ARC) that the conditions for a prohibition under
Sec. 36 para. 1 ARC are not met; (II) clearing the sale and purchase of the
Shares within the four-month period contemplated under Sec. 40 para. 2 sentence
2 ARC or within the extended waiting period under Sec. 40 para. 2 sentence 4 no.
1, or sentence 7, ARC; or (III) permitting the time limits contemplated under
Sec. 40 para.1 or 2 ARC to expire without having served the relevant notices or
decisions respectively;

(B)(I) the Austrian Federal Competition Authority (Bundeswettbewerbsbehörde) and
Austrian Federal Cartel Prosecutor (Bundeskartellanwalt) having formally waived
their right to apply for detailed examination pursuant to section 12 of the
Austrian Cartel Act (Kartellgesetz) (the ACA) of the sale and purchase of the
Shares which is subject to notification pursuant to Sec. 9 ACA, or having not so
applied, within the statutory four-week period for their detailed examination;
or (II) if the Austrian Cartel Court (ACC) or Austrian Cartel Supreme Court
(ACSC) has issued a final decision declaring that the sale and purchase of the
Shares is compatible with the applicable merger control provision of Sec. 9 et
seq ACA, such decision being either unconditional or subject to obligations or
restrictions; or (III) if the ACC or the ACSC (as applicable) has terminated the
examination proceedings under Sec. 12 or Sec. 14 ACA in relation to the sale and
purchase of the Shares, such decision having the statutory effect that the sale
and purchase of the Shares is deemed to be compatible with the applicable merger
control provisions of Sec. 9 et seq ACA;

(C)the Hungarian Competition Authority (Gazdasági Versenyhivatal):

I.clearing or being deemed to have cleared the sale and purchase of the Shares,
whether: (i) unconditionally; or (ii) subject to conditions or obligations,
under section 30(3) of Act LVII of 1996 on the Prohibition of Unfair and
Restrictive Market Practices (the HCA);

II.issuing a certificate in respect of not initiating a procedure, under Sec.
43/N(1)(b) of the HCA; or

III.rejecting the notification under Sec. 43/N(1)(c) of the HCA;

and such clearance, certificate or rejection having become final and binding and
being in full force and effect; and

(D)the Antimonopoly Office of the Slovak Republic (Protimonopolný úrad
Slovenskej republiky  – PMU) notifying the Purchaser in writing that the
purchase of the Shares by the Purchaser or any matter arising from it is not
subject to its approval, or receipt by the Purchaser of a final (právoplatné)
unconditional decision of the PMU or of the Council of the Antimonopoly Office
of the Slovak Republic approving the Purchaser’s acquisition of the Shares and
any associated obligations under this agreement which may require approval of
the PMU or, alternatively, a decision of either of these authorities approving
the Purchaser’s acquisition of the Shares and any associated obligations under
this agreement, which may require approval of the PMU, that is subject to
conditions and/or obligations;

(ii)or, if the Parent and the Purchaser agree in writing to submit a reasoned
submission to the European Commission (the Commission) and the sale and purchase
of the



 

 

4

 

 

--------------------------------------------------------------------------------

 

 

 

Shares is deemed to have a Community dimension pursuant to Article 4(5) of
Council Regulation (EC) No. 139/2004 (the Merger Regulation),  the Commission
declaring that the purchase of the Shares is compatible with the internal market
pursuant to Articles 6(1)(b) of the Merger Regulation (including in conjunction
with Article 6(2)), 8(1) or 8(2) of the Merger Regulation) or the European
Commission being deemed to have so declared under Article 10(6) of the Merger
Regulation;

(d)no Governmental Entity having enacted, issued, promulgated, enforced or
entered any applicable Law that is in effect at the Completion Date, that
confers jurisdiction over the Parent or the Purchaser and that has the effect of
making the sale and purchase of the Shares illegal or otherwise prohibiting the
consummation of the sale and purchase of the Shares, but excluding: (i) any such
Law to the extent that it relates to merger control and either was in force and
conferred jurisdiction over the sale and purchase of the Shares immediately
before the date of this agreement or is not material in the context of the sale
and purchase of the Shares; and (ii) any such Law which is issued specifically
in respect of a party to this agreement (including as a result of such party’s
identity or actions) and is not of general applicability;

(e)no Material Adverse Effect having occurred between the date of this agreement
and 10:00am (London time) on the Completion Date;

(f)the Parent having procured the completion of the TT Electronics GmbH
Divestment in accordance with the TT Electronics GmbH Divestment Agreement and
the termination of the Domination and Profit and Loss Pooling Agreement; and

(g)the Shareholder Loan Amount not exceeding EUR 65 million. 

3.2The Parent shall use all reasonable endeavours to procure that the Conditions
in clause 3.1(a), 3.1(b) 3.1(f) and 3.1(g) are satisfied as soon as is
practicable and, in any event, on or before the Long Stop Date.    

3.3Without prejudice to clause 3.2, the Parent shall, as soon as reasonably
practicable after the date of this agreement:

(a)finalise the Parent's Circular;

(b)subject to the approval of the UK Listing Authority, despatch the Parent's
Circular to its shareholders, with such Parent’s Circular to include the
Directors’ Recommendation;

(c)convene the General Meeting of the Parent for the purposes of considering
and, if thought fit, passing the resolution of the Parent referred to in clause
3.1(a); and

(d)procure that the Directors’ Recommendation is not withdrawn or modified prior
to the General Meeting (or any adjournment or postponement thereof) unless the
directors of the Parent determine, acting in good faith, that such Directors’
Recommendation should be withdrawn or modified in order to comply with their
fiduciary duties as directors.

Nothing in this clause 3.3 shall restrict the directors of the Parent from: (i)
making full and honest disclosure to the Parent’s shareholders of, amongst other
things, any changes in circumstances occurring before the General Meeting (or
any adjournment or postponement thereof); or (ii) expressing their opinions as
to what they consider is in the best interests of the Parent at any particular
time in light of what they are then aware of.

3.4Without prejudice to clause 3.2, the Parent shall use all reasonable
endeavours to procure that:



 

 

5

 

 

--------------------------------------------------------------------------------

 

 

 

(a)as soon as reasonably practicable after the date of this agreement the sole
shareholder of the Romanian Target Company passes the Romanian Shareholder’s
Resolution and that such resolution is registered with the Romanian Commercial
Registry; and

(b)the Romanian Shareholder’s Resolution is published in the Romanian Official
Gazette (Monitorul Oficial al României) following registration with the Romanian
Commercial Registry.

3.5The Purchaser shall use its best endeavours, and shall take all steps
necessary, to procure that the Conditions in clause 3.1(c) are fulfilled as soon
as is practicable and, in any event, on or before the Long Stop Date.  The
Purchaser shall:

(a)either:

(i)procure the filing of all relevant filings (other than the Hungarian
Notification) in a form reasonably acceptable to the Parent as soon as
reasonably practicable after the date of this agreement and in any event within
ten Business Days of the date of this agreement or such longer period that is
agreed in advance in writing by the Parent and procure the filing of a
substantially complete draft Hungarian Notification in a form reasonably
acceptable to the Parent as soon as reasonably practicable after the date of
this agreement and in any event within ten Business Days of the date of this
agreement and procure the filing of the Hungarian Notification within two
Business Days of the date that the Hungarian Competition Authority indicates
that it considers that it has received a complete draft notification; or

(ii)if the Parent and the Purchaser agree in writing to submit a reasoned
submission to the Commission under Article 4(5) of the Merger Regulation,
procure the filing to the Commission of a substantially complete draft Form RS
in a form reasonably acceptable to the Parent as soon as reasonably practicable
after the Parent and the Purchaser agree to seek such a referral and in any
event within ten Business Days of such date and procure the filing of the Form
RS and subsequently the Form CO as soon as possible thereafter; and

(b)respond with requested information or documentation as soon as reasonably
practicable to all inquiries received from a Regulatory Authority for
information or documentation, and procure that each member of the AVX Group
provides any requested information or documentation as soon as reasonably
practicable in response to all inquiries received from a Regulatory Authority;

(c)not enter into (and will procure that no member of the AVX Group enters into)
any other agreement or arrangement where the effect of any such agreement or
arrangement is likely to affect, delay, impede or in any respect prejudice the
fulfilment of the Conditions in clause 3.1(c);

(d)pay all of the Purchaser’s costs and expenses (including all filing fees) in
relation to such filings; and

(e)use best endeavours to offer, accept and agree to, and shall procure that
each member of the AVX Group shall offer, accept and agree to, any conditions,
obligations, undertakings and/or modifications and take such other steps
(including but not limited to: (i) selling, disposing of or holding separate and
agreeing to sell or dispose of, assets, categories of assets or businesses of
the Target Group or any member of the AVX Group; (ii) terminating or creating
relationships, contractual rights or obligations of the Target Group or any
member of the AVX Group; (iii) giving effect to any change or restructuring of
the Target Group or the AVX 



 

 

6

 

 

--------------------------------------------------------------------------------

 

 

 

Group; (iv) taking or committing to take any action or mitigation measures that
would limit the ability of any member of the Target Group or AVX Group to retain
or hold any business, assets, equity interests, product lines or properties of
the Target Group or AVX Group; and (v) entering into any agreements or making
any filings with any Regulatory Authority in connection with the foregoing, in
each case at the earliest opportunity and in any event before any applicable
deadline to offer remedies) (each a Commitment) (which shall not, without the
prior written approval of the Parent, include any amendment, variation or
modification of the terms of this agreement or any other Transaction Document)
that are required by any Regulatory Authority or which are necessary in order to
procure the satisfaction of the Conditions in clause 3.1(c) and allow Completion
to occur before the Long Stop Date. 

3.6In connection with the satisfaction of the Conditions in clause 3.1(c), the
Purchaser shall:

(a)promptly notify the Parent of any communication (whether written or oral)
from a Regulatory Authority, including any request from any Regulatory Authority
to the Purchaser or Purchaser Group for information or documentation;

(b)give the Parent reasonable notice of all meetings with a Regulatory Authority
and, to the extent reasonably practicable, give the Parent reasonable
opportunity to be present at such meetings (save to the extent that a Regulatory
Authority expressly requests that the Parent should not be present at the
meeting or part or parts of the meeting);

(c)give the Parent reasonable notice of all scheduled telephone calls or other
communications with a Regulatory Authority and, to the extent reasonably
practicable, give the Parent reasonable opportunity to listen to such telephone
calls or other communications (save to the extent that a Regulatory Authority
expressly requests that the Parent should not be present at the telephone call
or part or parts of the telephone call);

(d)promptly inform the Parent of the content of any meetings, calls or other
communications with any Regulatory Authority to the extent the Parent was not
present;

(e)provide the Parent in advance with penultimate drafts of all written
communications intended to be sent to a Regulatory Authority, give the Parent a
reasonable opportunity to comment on them, not send such communications without
the prior approval of the Parent (such approval not to be unreasonably withheld)
and provide the Parent with final copies of all such communications subject in
each case to exclusion by the Purchaser of information that it reasonably
considers to be confidential to it (provided that such confidential information
is provided to the Parent's Lawyers on an attorney only basis);

(f)upon becoming aware of any fact, matter or circumstance which could
reasonably be expected to prevent or delay the satisfaction of the Conditions in
clause 3.1(c), immediately inform the Parent and provide full details of such
fact, matter or circumstance;

(g)notify the Parent of any clearance, waiver or rejection received from any
Regulatory Authority as soon as practicable and in any event within one Business
Day of receipt of a decision or communication from any Regulatory Authority
confirming such clearance, waiver or rejection and provide the Parent with
copies of all related documentation received from the Regulatory Authority as
soon as practicable after receipt; and

(h)not submit a reasoned submission to the Commission pursuant to Article 4(5)
of the Merger Regulation without first obtaining the written consent of the
Parent.

3.7In the event that a Governmental Entity enacts, issues, promulgates, enforces
or enters any applicable Law relating to merger control to the extent that such
Law is not excluded pursuant to clause 3.1(d) (a



 

 

7

 

 

--------------------------------------------------------------------------------

 

 

 

New Material Merger Control Law) then, in connection with the satisfaction of
the Condition in clause 3.1(d), the Purchaser shall use best endeavours to
procure that any clearances, waivers or consents required from any Regulatory
Authority pursuant to such New Material Merger Control Law are obtained or any
requirements of any Regulatory Authority in connection with such New Material
Merger Control Law are satisfied (or, in either case, deemed to be obtained or
satisfied) as soon as is practicable and, in any event, on or before the Long
Stop Date.  The Purchaser shall:

(a)procure the filing of any notifications or filings required with any
Regulatory Authority pursuant to such New Material Merger Control Law as soon as
practicable following such New Material Merger Control Law coming into force or
conferring jurisdiction (as applicable); and

(b)comply with the requirements of clauses 3.5(b) to 3.5(e) as if such
requirements applied to the satisfaction of the Condition set out in clause
3.1(d) (to the extent that such Condition relates to the New Material Merger
Control Law).

3.8The Parent shall use all reasonable endeavours to co-operate with the
Purchaser and provide such assistance as is reasonably necessary, and to provide
to a Regulatory Authority such information as is reasonably necessary, in each
case to ensure that the Conditions in clause 3.1(c) are fulfilled as soon as is
reasonably practicable.

3.9Where any Condition is capable of being waived (in whole or in part) that
Condition may, unless otherwise expressly stated, only be waived with the
written agreement of both the Parent and the Purchaser, other than: (a) the
Condition in clause 3.1(d), which may be waived in accordance with clause 3.10;
and (b) the Conditions in clause 3.1(e) and 3.1(g), which may be waived by the
Purchaser in its sole discretion by written notice to the Parent.

3.10The Condition in clause 3.1(d) may be waived by the party that is subject to
the enactment, issue, promulgation, enforcement or entry into the applicable Law
by the relevant Governmental Entity which results in the circumstances described
in clause 3.1(d), in that party’s sole discretion by written notice to the
other.

3.11If any of the Conditions (other than the Conditions in clause 3.1(e) or
3.1(g)) are not satisfied or waived in accordance with clause 3.9 or 3.10 (as
applicable) on or before the Long Stop Date, or become incapable of satisfaction
or waiver on or before the Long Stop Date then, by written notice given by
either the Parent or the Purchaser (as applicable) to the other parties to this
agreement, this agreement may be terminated and clause 3.15 shall apply.

3.12The Parent shall notify the Purchaser as soon as reasonably practicable upon
becoming aware of a Material Adverse Effect occurring during the period from the
date of this agreement to 10:00am (London time) on the Completion Date.

3.13If during the period from the date of this agreement to 10:00am (London
time) on the Completion Date a Material Adverse Effect occurs, including as
notified by the Parent under clause 3.12 (if applicable), and is not waived in
accordance with clause 3.9, then by written notice given by the Purchaser to the
Parent prior to Completion, the Purchaser may terminate this agreement and
clause 3.15 shall apply.

3.14If the Condition in clause 3.1(g) is not satisfied on or before the Long
Stop Date and is not waived in accordance with clause 3.9, then by written
notice given by the Purchaser to the Parent prior to Completion, the Purchaser
may terminate this agreement and clause 3.15 shall apply.

3.15If this agreement is terminated pursuant to clause 3.11, 3.13 or 3.14:



 

 

8

 

 

--------------------------------------------------------------------------------

 

 

 

(a)except for this clause and the Surviving Provisions, all the provisions of
this agreement shall lapse and cease to have effect; but

(b)neither the lapsing of those provisions nor their ceasing to have effect
shall affect any accrued rights or liabilities of any party in respect of
damages for non‑performance of any obligation under this agreement falling due
for performance before such lapse and cessation.

4.Break Fee

4.1If:

(a)the ordinary resolution to approve the transactions contemplated by this
agreement is not passed by the shareholders of the Parent at the General Meeting
(or any adjournment or postponement thereof) on or before the Long Stop Date (or
such other date as the Purchaser may agree in writing); and

(b)immediately prior to the General Meeting (or any adjournment or postponement
thereof), all other Conditions have been satisfied or remain capable of
satisfaction,

the Parent shall, subject to clause 4.2, pay to the Purchaser a break fee (the
Break Fee) in the amount of £3,000,000 (including any VAT payable thereon)
within five Business Days of the resolution not being passed to the bank account
notified by the Purchaser to the Parent for this purpose.

4.2If the Break Fee become payable and, at the time that the Break Fee becomes
payable, the amount stipulated under clause 4.1 exceeds one per cent. of the
Parent’s market capitalisation (as calculated in accordance with the Listing
Rules), then the amount of the Break Fee will be reduced to an amount equal to
one per cent. of the Parent’s market capitalisation (as calculated in accordance
with the Listing Rules).

5.Pre-Completion Covenants

5.1Until Completion the Parent undertakes that it shall procure that:

(a)the Purchaser and its agents and advisers are given reasonable access to the
Properties and to the books and records of the Target Group during normal
business hours on any Business Day and on reasonable notice to the Parent;

(b)subject to clause 5.2:

(i)the business of the Target Group is carried on in the ordinary course
(including that all existing contracts of insurance currently maintained by the
Target Group are continued in full force and effect and without material
modification or, if any such insurance contract is replaced, it is replaced with
a contract offering materially equivalent coverage);  

(ii)the material assets of the business of the Target Group are maintained and
protected in the ordinary course of business;

(iii)the Senior Employees, facility managers and advisers of the Target Group
are instructed to promptly provide any information and explanation in respect of
the Target Group that is reasonably requested by a Purchaser Representative;

(iv)the Purchaser is provided with copies of all management reports and accounts
relating to the Target Group;



 

 

9

 

 

--------------------------------------------------------------------------------

 

 

 

(v)the confidentiality of customer and supplier information and of other
confidential or proprietary information of any member of the Target Group (other
than where such information is already in the public domain or comes into the
public domain other than as a result of a breach of this clause 5.1(b)(v)) is
maintained; and

(vi)no member of the Target Group shall:

(A)make any increase or reduction of its share or loan capital or grant any
option to subscribe for or acquire any of its share or loan capital (other than
to another member of the Target Group);

(B)make any material amendment to its constitutional documents;

(C)sell, transfer or dispose of, or grant any option to acquire, any material
part of its business, undertaking or assets, other than in the ordinary course
of business;

(D)sell (other than to the Purchaser or its nominee(s)) any of the Shares of any
member of the Target Group;

(E)enter into any agreement or commitment of an unusual or abnormal nature;

(F)materially amend the terms of, or terminate, materially breach or waive the
material breach of, any material contract to which any member of the Target
Group is a party;

(G)borrow any monies or incur any indebtedness other than trade credit or
finance leases in the ordinary course of trading and any interest or fees
incurred in respect of existing indebtedness;

(H)grant, issue or redeem any mortgage, charge, debenture or other security or
give any guarantee or indemnity, other than in the ordinary course of business;

(I)materially amend, enter into, offer to enter into or terminate or give notice
to terminate any terms of employment of a Senior Employee;

(J)form any subsidiary or acquire shares in any company or participate in, or
terminate any participation in, any partnership or joint venture;

(K)institute, settle or compromise any new legal proceedings arising after the
date of this agreement (other than routine proceedings for the recovery of trade
debts in the ordinary course); or

(L)diminish the goodwill attaching to, or otherwise prejudice relationships
with, material customers of the members of the Target Group, other than in the
ordinary course of business;

(M)agree to do any of the actions referred to in subclauses 5.1(b)(vi)(A) to
5.1(b)(vi)(L) above; and

(c)the members of the Target Group fulfil, in all material respects, all
statutory or contractual notification requirements towards employees,
contractual partners or public authorities in connection with the transactions
contemplated under this agreement and, to the extent



 

 

10

 

 

--------------------------------------------------------------------------------

 

 

 

reasonably required, co-operate in good faith and consult with, and take into
account any reasonable requests of, the Purchaser in respect of such
requirements.

5.2Clause 5.1 shall not operate to restrict or prevent:

(a)any action taken at the request of the Purchaser or with the prior written
consent of the Purchaser (such consent not to be unreasonably conditioned,
withheld or delayed) and, for these purposes, the Purchaser shall have been
deemed to have provided its consent if it has not notified the Parent of its
intention not to provide, or to condition or qualify, its consent within two
Business Days of the Parent submitting a request for consent to a Purchaser
Representative;

(b)any matter reasonably undertaken by any member of the Target Group in an
Emergency Situation with the intention of minimising any adverse effect of the
Emergency Situation on any member of the Target Group (and of which the
Purchaser will be promptly notified);

(c)any action taken in accordance within any contract or arrangement entered
into by any member of the Target Group before the date of this agreement;

(d)any act or conduct which any member of the Target Group is required to take,
or omit to take, as a result of, or in order to comply with, any applicable Law
(including, for the avoidance of doubt, any merger control Law); or

(e)any matter expressly contemplated or provided for in this agreement or
another Transaction Document.

5.3The Parent shall procure that the proposed transfer of the shares in the
Romanian Target Company is notified to the competent environmental authority in
Romania before Completion pursuant to Romanian Government Emergency Ordinance
no. 195/2005 for the Protection of the Environment, as amended.  The Parent
shall, within five Business Days after receipt of the response from the
competent environmental authority (whether before or after Completion), provide
a copy of such response to the Purchaser.

5.4The Parent shall procure that, prior to Completion, the lenders under the
HSBC Facility consent to the resignation of each of TT Electronics Holdings
GmbH, AB Elektronik GmbH, Midland Electronics Deutschland GmbH, TT Electronics
Sensing and Control S.R.L., A.B. Mikroelektronik Gesellschaft mit beschränkter
Haftung and AB Elektronik Sachsen GmbH as guarantors under the HSBC Facility.

5.5The Purchaser shall procure that, as soon as practicable following the date
of this agreement, the Transactions are notified to the German Federal Ministry
of Economics and Energy pursuant to pursuant to sec. 58 sent. 2 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung, AWV).   The Parent shall
provide such assistance as may be reasonably required by the Purchaser in
connection with the completion and submission of such notification.  

5.6The Parent shall procure that, upon or prior to Completion, the China IMS
Lines are transferred from TT Electronics Integrated Manufacturing Services Co
Ltd to the China Target Company, at such value as the Parent and the Purchaser
shall agree and with full title guarantee.  The parties agree that the invoices
for the payment of the transfer of the China IMS Lines shall not become payable
by the China Target Company, and shall not be paid, until after Completion.

5.7With respect to the India Target Company, the Parent shall, no fewer than
fifteen Business Days prior to Completion, deliver to the Purchaser a statement
from the Parent prepared after taking advice from suitably qualified external
advisers (together with supporting calculations in reasonable detail) (the Draft
Withholding Documents) setting out the amount, if any, of the liability of each
relevant Seller



 

 

11

 

 

--------------------------------------------------------------------------------

 

 

 

for capital gains tax (or similar tax) in India in respect of the sale of the
Shares in the India Target Company.  The Parent shall, if it is necessary for
determining such liability, appoint (at its own expense) a suitably qualified
valuer to determine the fair market value of the India Target Company or, as the
case may be, the Midland UK Shares or the TT Singapore Shares. The Purchaser
may, within five Business Days after receipt of the Draft Withholding Documents,
provide comments to the Parent in respect of the Draft Withholding Documents,
and the Parent shall in good faith, and together with its advisers, consider any
such comments received within those five Business Days and, if the Parent
considers it appropriate, revise the relevant calculations.  No later than five
Business Days before Completion, the Parent shall deliver to the Purchaser a
statement and supporting calculations (the Final Withholding Statement) setting
out the amount, if any, of the liability of each relevant Seller for capital
gains tax (or similar tax) in India in respect of the sale of the Shares in the
India Target Company, which shall be in the form of the Draft Withholding
Documents but as amended if appropriate to take account of comments received
from the Purchaser under this clause 5.7, and the amount set out in the Final
Withholding Statement shall be adopted by the parties to this agreement for the
purposes of clause 23.5.

5.8The Parent shall use reasonable endeavours to confirm to the Purchaser
whether or not the information set out in Schedule 16 is accurate as soon as
practicable following the date of this agreement.

6.Completion

6.1Completion shall (unless another location, date or time is agreed between the
Purchaser and the Parent) take place at the London offices of the Parent’s
Lawyers at 10.00 a.m. on the fifth Business Day following the date on which the
last of the Conditions to be satisfied or waived in accordance with this
agreement (excluding any Conditions which are incapable of satisfaction before
the Completion Date) is satisfied or waived.

6.2At Completion:

(a)the Parent shall observe and perform, and (where applicable) procure that the
Sellers observe and perform, the provisions of Part 1 of Schedule 8; and

(b)the Purchaser shall observe and perform the provisions of Part 2 of Schedule
8.

6.3If the Purchaser fails to comply with the provisions of Part 2 of Schedule 8,
the Parent may elect (in addition and without prejudice to all other rights and
remedies available to it) by notice to the Purchaser:

(a)not to complete (or procure the completion of) the sale and purchase of the
Shares, in which case the provisions of clause 6.4 shall apply; or

(b)to fix a new time and date for Completion (being not more than one month
after the original date for Completion) in which case the provisions of clauses
6.2 and Schedule 8 shall apply to Completion as so deferred but on the basis
that such deferral may occur only once.

6.4If the Parent elects not to complete (or procure the completion of) the sale
and purchase of the Shares under clause 6.3(a):

(a)except for this subclause and the Surviving Provisions, all the provisions of
this agreement shall lapse and cease to have effect; and

(b)neither the lapsing of those provisions nor their ceasing to have effect
shall affect any accrued rights or liabilities of any party in respect of
damages for non-performance of any obligation under this agreement falling due
for performance before such lapse and cessation.



 

 

12

 

 

--------------------------------------------------------------------------------

 

 

 

6.5Except in the case of fraud by the Parent, the Purchaser shall not be
entitled in any circumstances to rescind or terminate this agreement after
Completion.

7.Consideration

The consideration for the sale of the Shares and the transfer of the Shareholder
Loans shall (subject to adjustment as provided in clause 8) be an amount equal
to £118,800,000:

(a)less the Estimated Net Debt;

(b)plus the amount by which the Estimated Working Capital exceeds the Target
Working Capital (if any); or

(c)less the amount by which the Estimated Working Capital is less than the
Target Working Capital (if any),

(the Consideration).

8.Adjustment to Consideration

8.1The Consideration shall be adjusted following Completion as follows:

(a)if the Actual Net Debt exceeds the Estimated Net Debt, it shall be reduced by
the amount by which the Actual Net Debt exceeds the Estimated Net Debt;

(b)if the Actual Net Debt is less than the Estimated Net Debt, it shall be
increased by the amount by which the Actual Net Debt is less than the Estimated
Net Debt;

(c)if the Actual Working Capital is less than the Estimated Working Capital, it
shall be reduced by the amount by which the Actual Working Capital is less than
the Estimated Working Capital; and

(d)if the Actual Working Capital exceeds the Estimated Working Capital, it shall
be increased by the amount by which the Actual Working Capital exceeds the
Estimated Working Capital.

8.2If as a result of such an adjustment:

(a)the amount of the Consideration is increased, the Purchaser shall make a
payment to the Parent of a sum equal to that increase; or

(b)the amount of the Consideration is reduced, the Parent shall make a payment
to the Purchaser of a sum equal to that reduction.

8.3Any such payment shall be made in cash within 15 Business Days following the
day on which the Completion Statement is finalised as contemplated by Schedule
9. 

8.4Any amount payable by either the Parent or the Purchaser pursuant to this
clause 8 shall not accrue interest, except to the extent that a payment is not
made within the time contemplated under clause 8.3, in which case clause 23.2
shall apply.

9.Loans and Guarantees

9.1The Parent shall give notice to the Purchaser not less than three Business
Days before the Completion Date of the Estimated Net Debt (setting out the
indebtedness of which it is constituted, using the line



 

 

13

 

 

--------------------------------------------------------------------------------

 

 

 

items set out in Part 2 of Schedule 9) and the Estimated Working Capital (using
the line items set out in Part 2 of Schedule 9).    

9.2The Parent shall, at or prior to the time that it gives notice to the
Purchaser of the Estimated Net Debt in accordance with clause 9.1, provide
written evidence to the Purchaser (in a form satisfactory to the Purchaser,
acting reasonably) that the Shareholder Loan Amount does not exceed EUR65
million.

9.3The Purchaser shall procure that, no later than 15 Business Days following
the day on which the Completion Statement is finalised as contemplated by
Schedule 9, an amount equal to the actual China Intra-Group Payable as shown in
the Completion Statement (Actual China Intra-Group Payable) is paid to TT
Electronics Integrated Manufacturing Services (Suzhou) Co., Ltd.

9.4The Parent and the Purchaser shall, acting reasonably and in good faith,
taking into account applicable Law in China, discuss and agree the mechanism
pursuant to which the Purchaser will satisfy its obligation to procure the
payment to TT Electronics Integrated Manufacturing Services (Suzhou) Co., Ltd
under clause 9.3.

9.5The Parent shall procure that on Completion a payment is made (by or on
behalf of the relevant member(s) of the Retained Group) to the Purchaser, on
behalf of the relevant member(s) of the Target Group, of a sum equal to the
estimated Intra-Group Receivables, being part of the Estimated Net Debt
(Estimated Intra-Group Receivables). 

9.6If the actual Intra-Group Receivables as shown in the Completion Statement
(Actual Intra-Group Receivables) exceed the Estimated Intra-Group Receivables,
the Parent shall make a payment to the Purchaser (on behalf of the relevant
member(s) of the Retained Group), of a sum equal to the amount by which the
Actual Intra-Group Receivables exceed the Estimated Intra-Group
Receivables.  Any such payment shall be made within five Business Days following
the date on which the Actual Net Debt is ascertained.

9.7If the Actual Intra-Group Receivables are less than the Estimated Intra-Group
Receivables, the Purchaser shall procure that a payment is made (by or on behalf
of the relevant member(s) of the Target Group) to the Parent, on behalf of the
relevant member(s) of the Retained Group, of a sum equal to the amount by which
the Actual Intra-Group Receivables are less than the Estimated Intra-Group
Receivables.  Any such payment shall be made within five Business Days following
the date on which the Actual Net Debt is ascertained.

9.8The Purchaser shall procure that the net sum equal to the Actual Intra-Group
Receivables, which shall have been paid to the Purchaser on behalf of the
relevant member or members of the Retained Group (under clause 9.5 or clause
9.6), and not, if applicable, repaid by it (under clause 9.7), shall be applied
in satisfying in full the indebtedness constituting the Intra-Group Receivables.

9.9Any payments due from the Purchaser to the Parent under clauses 8.2(a), 9.3
and 9.7 may (at the Parent’s option) be offset against any payments due from the
Parent to the Purchaser under clauses 8.2(b) and 9.6.

9.10The Parent shall procure that the Trade Debts owing by any member of the
Retained Group to a member of the Target Group as at Completion shall be settled
after Completion in the ordinary course of business.

9.11The Purchaser shall procure that the Trade Debts owing by any member of the
Target Group to a member of the Retained Group as at Completion shall be settled
after Completion in the ordinary course of business.



 

 

14

 

 

--------------------------------------------------------------------------------

 

 

 

9.12Subject to clause 9.13, the Parent shall procure that as from Completion
each member of the Target Group is released and discharged from all guarantees,
letters of comfort, indemnities and other credit support
instruments (collectively the Target Group Performance Bonds)  given by that
member of the Target Group in respect of any liability or obligation of any
member of the Retained Group (including any obligations owed by any members of
the Target Group under: (a) the HSBC Facility; and (b) the banking facility
dated 4 March 2015 between the China Target Company and AB Electronics (Suzhou)
Co. Ltd. as co-borrowers and HSBC Bank (China) Company Limited as lender (the
HSBC China Facility), but excluding the China Intra-Group Payable).  The Parent
shall deliver to the Purchaser at Completion written evidence in a form
reasonably satisfactory to the Purchaser that all members of the Target Group
have been released and discharged from all Target Group Performance Bonds.  From
and after Completion, the Parent shall indemnify the Target Group against all
liabilities under the Target Group Performance Bonds.

9.13The Parent shall not be required to comply with its obligations under clause
9.12 with respect to the HSBC China Facility until as soon as practicable
following such time as the Purchaser has complied in full with its obligation to
procure the payment to TT Electronics Integrated Manufacturing Services (Suzhou)
Co., Ltd under clause 9.3.

9.14Upon request from the Parent, the Purchaser shall use reasonable endeavours
to procure that, as from or as soon as reasonably practicable following
Completion, each member of the Retained Group is released and discharged from
all guarantees, letters of comfort, indemnities and other credit support
instruments given by that member of the Retained Group in respect of any
liability or obligation of any member of the Target Group (collectively the
Retained Group Performance Bonds).  The Purchaser shall deliver to the Parent
written evidence in a form reasonably satisfactory to the Parent that all
members of the Retained Group have been released and discharged from all
Retained Group Performance Bonds promptly upon the Purchaser’s receipt of the
same.  From and after Completion, the Purchaser shall indemnify the Retained
Group against all liabilities under the Retained Group Performance Bonds.

9.15Clause 9.14 may be enforced by each relevant member of the Retained Group
(with, where that member is not the Parent, the Parent's prior written consent)
against the Purchaser under the Contracts (Rights of Third Parties) Act
1999.  The provisions of clause 9.14 may be varied by agreement between the
Parent and the Purchaser (and the Parent may also release or compromise in whole
or in part any liability in respect of rights or claims contemplated by clause
9.14) without the consent of any other member of the Retained Group.

9.16The Purchaser shall procure that, for a period of twelve months following
Completion, no insolvency event occurs in respect of the Mexico Target Company,
the Romanian Target Company, the China Target Company, TT Electronics Holdings
GmbH or Midland Electronics Deutschland GmbH (and for these purposes insolvency
event means: (a) such company becoming insolvent within the meaning of the
German Insolvency Code (or equivalent legislation in the relevant jurisdiction)
or unable to pay its debts as they fall due; (b) insolvency proceedings being
brought against such company;  (c) an administrator, receiver or administrative
receiver being appointed in respect of such company; (d) a resolution being
passed, or petition presented, for the winding-up of such company; (e) a
voluntary arrangement, compromise or similar arrangement with creditors being
proposed, agreed or sanctioned in respect of such company; or (f) an event or
circumstance occurring in the relevant jurisdiction with is analogous to any of
(a) to (e) above).  The Purchaser shall indemnify the Retained Group from and
against all claims made against and/or liabilities incurred by any member of the
Retained Group as a result of the Purchaser’s failure to comply with this clause
9.16.

10.Post-Completion Covenants

10.1The Purchaser shall keep (in the meaning of an agreement for the benefit of
a third party (echter Vertrag zu Gunsten Dritter)) each member of the Retained
Group and any of their respective directors,



 

 

15

 

 

--------------------------------------------------------------------------------

 

 

 

officers, supervisory board members, advisers or employees (together, the
Indemnified Persons) fully indemnified (schad- und klaglos) on an after tax
basis, against any and all claims that may be raised against any of them by AB
Mikroelektronik GmbH in connection with any breaches or purported breaches of
capital maintenance rules (Kapitalerhaltungs- oder
Einlagenrückgewährvorschriften) having occurred before or upon Completion (but
excluding any costs (Defence Costs) incurred by an Indemnified Person in
connection with the defence of any such claim), and shall put (with the
exclusion of any Defence Costs) all of the Indemnified Persons in such a
position as if no such claims had ever been raised.  If and to the extent such
claims are successfully asserted by or on behalf of AB Mikroelektronik GmbH and
the Purchaser’s indemnification obligation under this clause 10.1 does not lead
to an immediate payment by the Purchaser to the Indemnified Person in the same
amount as the amount that the Indemnified Person(s) must pay to AB
Mikroelektronik GmbH due to such successfully asserted claims for whatever
reason, then the Consideration will automatically be increased by the difference
between the amounts to be paid by the Indemnified Persons due to such
successfully asserted claims and the amounts received, if any, by the
Indemnified Persons pursuant to such indemnification obligation and any such
increase of the Consideration shall be paid by the Purchaser to the Parent
within ten Business Days after the automatic increase.

10.2Clause 10.1 shall apply mutatis mutandis with respect to any and all claims
of the kind referred to in clause 10.1 in connection with the sale and transfer
of the Shares in TT Electronics Holdings GmbH and Midland Electronics
Deutschland GmbH and the indirect transfer of the Shares in AB Elektronik GmbH
and AB Elektronik Sachsen GmbH, and references in clause 10.1 to “AB
Mikroelektronik GmbH” shall, for the purposes of the indemnity in this clause
10.2, be construed as references to TT Electronics Holdings GmbH, Midland
Electronics Deutschland GmbH, AB Elektronik GmbH or AB Elektronik Sachsen GmbH
(as applicable).

10.3For the avoidance of doubt, the parties agree that neither clause 10.1 nor
10.2 shall:

(a)restrict the Purchaser’s rights under clauses 13 (Parent’s Warranties) and 14
(Limitations on Parent’s Liability); or

(b)limit the Parent’s indemnification obligations under the Tax Deed.

10.4With respect to the China Target Company:

(a)as soon as practicable following Completion, the Purchaser shall procure the
filing by the China Target Company of the following matters with MOFCOM (the
MOFCOM Filing): (i) the transfer of the Shares in the China Target Company from
the China Shareholder to the Purchaser (such transfer to be effected pursuant to
the China Share Transfer Agreement);  (ii) the change of all the directors of
the China Target Company; and (iii) the change of the legal representative, the
supervisor and the general manager of the China Target Company; 

(b)as soon as practicable following Completion, the Purchaser shall procure the
filing by the China Target Company of the following registrations of the China
Target Company with the AIC: (i) the transfer of the Shares in the China Target
Company from the China Shareholder to the Purchaser (such transfer to be
effected pursuant to the China Share Transfer Agreement); (ii) the change of all
the directors of the China Target Company; and (iii) the change of the legal
representative, the supervisor and the general manager of the China Target
Company (the AIC Registration); and

(c)the Parent shall provide all information and assistance reasonably required
by the Purchaser or the China Target Company in respect of the MOFCOM Filing and
the AIC Registration including, but not limited to, causing the incumbent legal
representative  to execute or re-execute any documents required by MOFCOM or the
AIC to complete the MOFCOM Filing and the AIC Registration.



 

 

16

 

 

--------------------------------------------------------------------------------

 

 

 

10.5Promptly following Completion, the Purchaser shall procure that the Romanian
Target Company submits to the Romanian Commercial Registry a request for the
registration of the transfer of the shares in the Romanian Target Company to the
Purchaser, together with all documents required to be submitted to the Romanian
Commercial Registry under applicable Law.  The Purchaser shall use reasonable
endeavours to procure that the registration of such transfer is granted as
expeditiously as possible following Completion.  The Parent shall procure that
the relevant Seller provides reasonable assistance to the Purchaser in
connection with such registration.

10.6Within 60 days following Completion, the Parent shall procure that the
relevant Seller shall, and the Purchaser shall, in accordance with Romanian
Government Emergency Ordinance no. 195/2005 for the Protection of the
Environment, as amended and supplemented, submit to the competent environmental
authority in Romania a written notification indicating the manner in which the
relevant Seller and the Purchaser have agreed to split responsibility for
environmental obligations.

10.7The Parent and the Purchaser shall procure that all outstanding claims under
the Domination and Profit and Loss Pooling Agreement are settled as soon as
reasonably practicable following termination of such agreement.

10.8With respect to the India Target Company, as soon as practicable following
Completion, the Parent shall procure that the relevant Sellers obtain a
certificate from an independent firm of chartered accountants of international
repute (such firm to be mutually acceptable to both the Parent and the
Purchaser, acting reasonably) confirming that no tax proceedings or claims exist
against any of the Sellers which would render void the transfer of Shares of the
India Target Company to the Purchaser.  The Purchaser shall provide the Parent
and the relevant Sellers with such assistance as may reasonably be required in
connection with the obtaining of such certificate.

10.9With respect to the sale of the Shares in the China Target Company and the
Mexico Target Company:

(a)the Parent (on behalf of the relevant Sellers) shall:

(i)be responsible for, and shall ensure that suitably qualified external
advisers are engaged on behalf of the relevant Sellers for the purposes of,
submitting any documents to the relevant Tax Authorities that the Parent (on the
basis of advice from such external advisers) considers to be necessary under the
Laws of the PRC or Mexico (as relevant) in relation to: (i) any liability of the
relevant Sellers for income tax (or similar tax) imposed under the Laws of
Mexico arising in connection with the transfer of the Shares in the Mexico
Target Company under this agreement (Relevant Mexico Tax); and (ii) any
liability of the relevant Sellers for tax imposed under the Laws of the PRC
under Circular 698 of the PRC arising in connection with the transfer of the
Shares in the China Target Company under this agreement (Relevant China Tax);

(ii)ensure that any documents referred to in clause 10.9(a)(i) are submitted to
the relevant Tax Authorities in such manner and within such time as Parent (on
the basis of advice from such external advisers) considers to be required by the
applicable Laws and administrative practice; and

(iii)ensure that all Relevant Mexico Tax and all Relevant China Tax that, in
each case, Parent considers (on the basis of advice from such external advisers)
to be due and payable is paid to the relevant Tax Authorities within any
applicable time limit; and

(b)the Purchaser:



 

 

17

 

 

--------------------------------------------------------------------------------

 

 

 

(i)at the reasonable cost of the Parent, shall provide, and shall ensure that
the China Target Company and the Mexico Target Company provide, the Parent with
such information and assistance as the Parent may reasonably request in
connection with the preparation and submission of any documents referred to in
clause 10.9(a)(i); and

(ii)shall not, and shall ensure that its Affiliates shall not, submit any
documents or make any other communication to a Tax Authority in relation to
Relevant Mexico Tax or Relevant China Tax unless: (A) the submission of the
document in question or the making of the communication in question is required
by Law; (B) the Parent has been given by the Purchaser and its Affiliates such
information and assistance as the Parent may reasonably request for the purposes
of enabling the Parent to consider the document or communication in question,
and has been given reasonable opportunity (and in any event no fewer than 15
Business Days) before the submission of the document or communication in
question to consider the same; and (C) all reasonable comments provided by the
Parent to the Purchaser are incorporated in the document or communication
actually submitted to the relevant Tax Authority.

10.10For a period of five years following Completion, the Parent and the
Purchaser shall each provide the other with access (including the right to take
copies), on reasonable notice during normal business hours, to the books,
accounts and records of the Retained Group (to the extent they relate to the
Target Group) or the Target Group (as applicable), which in each case relate to
the period up to the Completion Date, for the purposes of enabling the other to
prepare accounts, tax returns and other statutory filings and records (provided
that nothing in this clause 10.9 shall require either the Parent or the
Purchaser to share information which: (i) is reasonably regarded as commercially
sensitive or confidential in relation to the activities of Retained Group or the
Purchaser Group (as applicable) otherwise than in relation to the business of
the Target Group; or (ii) cannot be shared in compliance with applicable Law).

10.11From and after Completion, the Parent shall indemnify (and keep
indemnified) and hold harmless the Purchaser or, upon request of the Purchaser,
AB Elektronik Sachsen GmbH, on an after-tax basis, against losses incurred by AB
Elektronik Sachsen GmbH directly as a result of the enforcement of any of the:
(a) priority notices protecting the claim to demand transfer of title,
conditioned and time-limited, granted in favour of Bundesansalt fur
vereinigungsbedingte Sonderaufgaben (only encumbering land parcels 486/18,
486/20, 486/23, and 486/25); and/or (b) priority notices protecting the claim to
demand transfer of title if conditioned and time-limited repurchase is
exercised, granted in favour of Free State of Saxony (only encumbering land
parcel 486/15).  The maximum aggregate liability of the Parent in respect of any
and all claims under this clause 10.11 shall not exceed an amount equal to
£3,500,000.

11.Branding and Intellectual Property

11.1The Purchaser shall procure that, as soon as reasonably practicable after
Completion (and, in any event, within six months), the name of any member of the
Target Group which consists of or incorporates any reference to “TT” is changed
to a name which neither includes any reference to “TT” nor is, in the reasonable
opinion of the Parent, substantially or confusingly similar to “TT”. Promptly
upon receipt of a certificate of incorporation on change of name (or the
equivalent document in the applicable jurisdiction) evidencing any change of
name required by this clause 11.1, the Purchaser shall deliver a copy of that
certificate to the Parent.

11.2Subject to clause 11.3, the Parent shall procure that, as soon as reasonably
practicable after Completion (and, in any event, within six months), the name of
any member of the Retained Group which consists of or incorporates any reference
to “AB” is changed to a name which neither includes any reference to “AB” nor
is, in the reasonable opinion of the Purchaser, substantially or confusingly
similar to “AB”. Promptly upon receipt of a certificate of incorporation on
change of name (or the equivalent



 

 

18

 

 

--------------------------------------------------------------------------------

 

 

 

document in the applicable jurisdiction) evidencing any change of name required
by this clause 11.2, the Parent shall deliver a copy of that certificate to the
Purchaser.

11.3The Purchaser acknowledges that clause 11.2 shall not apply in respect of AB
Electronics (Suzhou) Co Ltd, AB Connectors Ltd, AB Electronic Components Ltd or
AB Interconnect Inc (the Retained AB Companies) and, for the avoidance of doubt,
agrees that the Parent shall retain the express, perpetual and irrevocable right
to maintain the names of the Retained AB Companies. 

11.4The Purchaser acknowledges and agrees that nothing in this agreement shall
transfer, or shall operate as an agreement to transfer, any right, title or
interest in or to the Retained Brand or any other Intellectual Property Rights
owned by the Retained Group (other than the Transferred AB Trade Marks).

11.5The Purchaser shall procure that:

(a)as soon as reasonably practicable after Completion (and, in any event, within
six months), no member of the Purchaser Group or Target Group uses or displays
(including on or in its business stationery, documents, signs, promotional
materials or website):

(i)the Retained Brand; or

(ii)any other name, mark or logo which is the same as or similar to, or is
likely to be confused or associated with, the Retained Brand or any other name,
mark or logo of a member of the Retained Group (excluding the AB Brand);  and

(b)with effect from Completion, no member of the Purchaser Group or Target Group
actively represents that the Parent or any other member of the Retained Group
retains any connection with the members of the Target Group.

11.6With effect from Completion, the Purchaser hereby grants, or hereby procures
the grant by the relevant member of the Target Group, to the Parent, an
exclusive, perpetual, irrevocable, royalty-free and sub-licensable licence to
use the AB Brand in the Retained Field of Use.

11.7The Parent shall, and shall procure that its relevant Affiliates shall, take
such official and administrative steps as are in its power and are required to
transfer the Domain Names to the Purchaser with effect from Completion, provided
that the Purchaser shall do such acts and provide such assistance in relation
thereto as may be necessary in connection with such transfer.

11.8At Completion, the Parent shall procure that AB Electronic Components
Limited enters into, and the Purchaser Guarantor shall enter into, the Trade
Mark Assignment.

12.Transitional Services

12.1As soon as reasonably practicable following the date of this agreement, the
Parent and the Purchaser shall, acting reasonably and co-operating in good
faith, agree a plan (the Migration Plan) for any migration and separation
activities which are required in respect of systems and agreements, including in
relation to the transitional services (the Transitional Services) to be provided
or procured by the Retained Group to the Target Group, and by the Target Group
to the Retained Group (including, but not limited to, services relating to
information technology, human resources, finance and data sharing) based on the
draft schedules of the Transitional Services Agreement and the Reverse
Transitional Services Agreement.

12.2Each of the Parent and the Purchaser shall, and shall procure that its
Affiliates shall:



 

 

19

 

 

--------------------------------------------------------------------------------

 

 

 

(a)comply with their respective obligations under the Migration Plan; and

(b)use reasonable endeavours to co-operate with the other party and its
Affiliates in the performance of their respective obligations under the
Migration Plan,

in each case to the extent that the Migration Plan provides for the obligations
to be carried out before Completion.

12.3The Parent and the Purchaser shall, and shall procure that their Affiliates
shall, acting reasonably and as soon as practicable (and in any case before
Completion):

(a)co-operate in good faith to agree the full scope of the Transitional
Services; and

(b)co-operate in good faith to negotiate and agree the form of each schedule to
the Transitional Services Agreement and the Reverse Transitional Services
Agreement which will set out the full scope of the Transitional Services.

12.4At Completion the Parent and the Purchaser shall enter into the Transitional
Services Agreement and the Reverse Transitional Services Agreement (in each case
to include the services schedules referred to in clause 12.3).

13.Parent’s Warranties

13.1Except for the Warranties set out at paragraph 1.26 of Schedule 5, the
Parent warrants to the Purchaser that, except as Fairly Disclosed, each of the
Warranties is, subject to clause 13.4, true and accurate at the date of this
agreement.

13.2The Parent warrants to the Purchaser that the Warranties set out at
paragraph 1.26 of Schedule 5 are true and accurate at the date of this agreement
and as at the Completion Date as if made on the Completion Date.

13.3The Parent warrants to the Purchaser that, except as Fairly Disclosed, the
Warranty set out at paragraph 1.13(c) of Schedule 5 is true and accurate as at
the Completion Date as if made on the Completion Date.

13.4Clause 13.1 shall apply as if:

(a)none of the Warranties, other than those set out in paragraph 1.14 of
Schedule 5, relate in any way to the Properties or any of them;

(b)none of the Warranties, other than those set out in paragraph 1.15 of
Schedule 5, relate in any way to environmental matters;

(c)none of the Warranties, other than those set out in paragraph 1.23 of
Schedule 5, relate in any way to employment matters;

(d)none of the Warranties, other than those set out in paragraph  2 of Schedule
5, relate in any way to Taxation; and

(e)none of the Warranties, other than those set out in paragraph 1.24 of
Schedule 5, relate in any way to pensions matters.

13.5Each of the Warranties is separate and independent and, except as expressly
provided to the contrary in this agreement, is not limited by reference to any
other of the Warranties or by any other provision of this agreement.



 

 

20

 

 

--------------------------------------------------------------------------------

 

 

 

14.Limitations on Parent liability

14.1The Warranties, any Warranty Claim and all other claims under this agreement
shall be subject to the limitations and other provisions set out in Schedule 6.

14.2None of the limitations contained in this clause shall apply to any claim
against the Parent to the extent that such claim arises as a result of fraud by
the Parent or where such claim would not have arisen but for fraud or wilful
default by the Parent.

15.Purchaser and Purchaser Guarantor's Warranties

Each of the Purchaser and the Purchaser Guarantor warrants to the Parent that:

(a)it is a company validly existing under the Laws of its jurisdiction of
incorporation or organisation and has been in continuous existence since its
incorporation or organisation;

(b)it has the power to execute and deliver this agreement, and each of the other
Transaction Documents to which it is or will be a party, and to perform its
obligations under each of them and has taken all action necessary to authorise
such execution and delivery and the performance of such obligations;

(c)this agreement constitutes, and each of the other Transaction Documents to
which it is or will be a party will, when executed, constitute legal, valid and
binding obligations of the Purchaser and the Purchaser Guarantor, as the case
may be, subject to the Enforceability Exceptions;

(d)the execution and delivery by it of this agreement and each of the other
Transaction Documents to which it is or will be a party and the performance of
its obligations under it and each of them do not and will not conflict with or
constitute a default under any provision of:

(i)any agreement or instrument to which it is a party; or

(ii)its constitutional documents; or

(iii)subject to obtaining the Merger Control Clearances, any law, lien, lease,
order, judgment, award, injunction, decree, ordinance or regulation or any other
restriction of any kind or character by which it is bound;

(e)other than as contemplated by this agreement, all authorisations from, and
notices or filings with, any Regulatory Authority that are necessary to enable
it to execute, deliver and perform its obligations under this agreement and each
of the other Transaction Documents to which it is or will be a party have been
obtained or made (as the case may be) and are in full force and effect and all
conditions of each such authorisation have been complied with;

(f)no administrator, receiver or administrative receiver has been appointed in
respect of the whole or any part of the assets or undertaking of it; no order
has been made and no resolution has been passed for its winding up and, so far
as it is aware, no petition has been presented for that purpose; it is not
insolvent (within the meaning of the Insolvency Act 1986) or unable to pay its
debts and it has not stopped paying its debts as they fall due;  no voluntary
arrangement, compromise or similar arrangement with creditors has been proposed,
agreed or sanctioned in respect of it; and outside the United Kingdom, no event
or circumstance has occurred or exists analogous to those described in this
clause 15(f); and



 

 

21

 

 

--------------------------------------------------------------------------------

 

 

 

(g)the Purchaser has (and at Completion will have) immediately available on an
unconditional basis (subject only to Completion) the necessary cash resources to
meet its obligations under this agreement and each of the other Transaction
Documents to which it is or will be a party.

16.Protective Covenants

The Parent and the Purchaser shall observe and perform those provisions of
Schedule 11 as are expressed to be observed and performed by them.

17.Employees

The Parent and the Purchaser shall observe and perform those provisions of
Schedule 7 as are expressed to be observed and performed by them.

18.Properties

The Parent and the Purchaser shall observe and perform those provisions of Part
3 of Schedule 4 as are expressed to be observed and performed by them.

19.Announcements and Confidentiality

19.1Subject to clauses ‎19.4 and ‎19.5,  at all times until Completion, the
Parent shall (and shall procure that each member of the Retained Group or the
Target Group, and each of such person's advisers and connected persons, shall)
and the Purchaser shall (and shall procure that each member of the Purchaser
Group, and each of such person's advisers and connected persons, shall):

(a)not make any announcement concerning the sale and purchase of the Shares or
any related or ancillary matter; and

(b)keep confidential the provisions and subject matter of, and the negotiations
relating to, each Transaction Document.

19.2Subject to clauses ‎19.4 and ‎19.5, from Completion the Purchaser:

(a)shall (and shall procure that each other member of the Purchaser Group or the
Target Group, and each of such person's advisers and connected persons, shall)
keep confidential: (i) the provisions and subject matter of, and the
negotiations relating to, the Transaction Documents; and (ii) all non-public
information (including trade secrets) and other confidential and/or proprietary
information relating to the Parent or any other member of the Retained Group or
their respective businesses, operations or finances, including, without
limitation, that which is provided to it by or on behalf of the Parent or
otherwise obtained by it in connection with this agreement and any of the other
Transaction Documents (collectively the Parent Confidential Information);

(b)shall procure that, if any member of the Purchaser Group or the Target Group
(and any of such person's advisers and connected persons) holds Parent
Confidential Information, such member or person shall keep that Parent
Confidential Information confidential and shall return that Parent Confidential
Information to the Parent or destroy it, in either case without retaining copies
other than one copy for archival purposes provided that all such Parent
Confidential Information retained for archival purposes shall continue to be
subject to the protections in this clause 19; and

(c)shall not (and shall procure that each other member of Purchaser Group and
each member of the Target Group, and any of such person’s advisers and connected
persons, shall not) use any



 

 

22

 

 

--------------------------------------------------------------------------------

 

 

 

Parent Confidential Information (other than such Parent Confidential Information
to the extent that it relates solely to the Target Group) for any purpose
whatsoever.

19.3Subject to clauses 19.4 and ‎19.5, from Completion the Parent:

(a)shall (and shall procure that each other member of the Retained Group, and
each of such person’s advisers and connected persons, shall) keep confidential:
(i) the provisions and subject matter of, and the negotiations relating to, the
Transaction Documents; and (ii) all non-public information (including trade
secrets) and other confidential and/or proprietary information relating to any
member of the Purchaser Group or the Target Group or their respective
businesses, operations or finances, including, without limitation, that which is
provided to it by or on behalf of the Purchaser Group or otherwise obtained by
it in connection with this agreement and any of the other Transaction Documents
(collectively the Purchaser Confidential Information);

(b)shall procure that, if any member of the Retained Group (and any of such
person’s advisers and connected persons) holds Purchaser Confidential
Information, such member or person shall after Completion keep that Purchaser
Confidential Information confidential and shall return that Purchaser
Confidential Information to the Purchaser or the Target Group, as applicable, or
destroy it, in either case without retaining copies other than one copy for
archival purposes provided that all such Purchaser Confidential Information
retained for archival purposes shall continue to be subject to the protections
in this clause 19; and

(c)shall not (and shall procure that each other member of the Retained Group,
and any of such person’s advisers and connected persons, shall not) use any
Purchaser Confidential Information for any purpose whatsoever.

19.4Nothing in clauses 19.1, 19.2 or 19.3 prevents any announcement being made
or any Parent Confidential Information or Purchaser Confidential Information (in
each case Confidential Information) being disclosed:

(a)in the Parent’s Circular or where such announcement is in the Agreed Form or
the Confidential Information disclosed comprises only information set out in an
announcement in the Agreed Form; or

(b)with the prior written approval of the other parties, which in the case of
any announcement shall not be unreasonably withheld or delayed; or

(c)to the extent required by Law, regulation, any court of competent
jurisdiction or any competent regulatory body (including, without limitation,
any relevant stock exchange or listing authority), but if a person is so
required to make any announcement or to disclose any Confidential Information,
the relevant party shall promptly notify the other parties, where practicable
and lawful to do so, before the announcement is made or disclosure occurs (as
the case may be) and shall co-operate with the other parties regarding the
timing and content of such announcement or disclosure (as the case may be) or
any action which the other parties may reasonably elect to take to challenge the
validity of such requirement.

19.5Nothing in clauses ‎19.1, 19.2 or 19.3 prevents any Confidential Information
being disclosed to the extent:

(a)required to enable any person to enforce its rights under any Transaction
Document or for the purpose of any judicial proceedings;



 

 

23

 

 

--------------------------------------------------------------------------------

 

 

 

(b)that the information is disclosed on a strictly confidential basis by a
person to its professional advisers, auditors or bankers;

(c)that the information is disclosed by the Parent on a strictly confidential
and need to know basis to another member of the Retained Group (or, in respect
of the period up to Completion, a member of the Target Group) or by the
Purchaser on a strictly confidential and need to know basis to another member of
the Purchaser Group (or, in respect of the period from Completion, a member of
the Target Group); or

(d)that the information is in or comes into the public domain other than as a
result of a breach of the provisions of this clause 19.

19.6With effect from Completion, the confidentiality agreement dated 14 October
2016 between the Parent and the Purchaser Guarantor shall be terminated and the
parties to it shall be released from their obligations under that agreement,
except in relation to any antecedent breach.  Pending Completion, if there is a
conflict between the terms of that agreement and the terms of this agreement,
the provisions of this agreement shall prevail.

20.Guarantee by Purchaser Guarantor

20.1The Purchaser Guarantor unconditionally and irrevocably:

(a)guarantees to the Parent the payment when due of all amounts payable by the
Purchaser under or pursuant to this agreement and the other Transaction
Documents;

(b)undertakes to ensure that the Purchaser will perform when due all of its
obligations under or pursuant to this agreement and the other Transaction
Documents;

(c)agrees that if and each time that the Purchaser fails to make any payment
when it is due under or pursuant to this agreement or any other Transaction
Document, the Purchaser Guarantor must on demand (without requiring the Parent
first to take steps against the Purchaser or any other person) pay that amount
to the Parent as if it were the principal obligor in respect of that amount; and

(d)agrees as principal debtor and primary obligor to indemnify the Parent
against all losses and damages sustained by it flowing from any non-payment or
default of any kind by the Purchaser under or pursuant to this agreement or any
other Transaction Document.

20.2The Purchaser Guarantor's obligations under this agreement shall not be
affected by any matter or thing which but for this provision might operate to
affect or prejudice those obligations, including without limitation:

(a)any time or indulgence granted to, or composition with, the Purchaser or any
other person;

(b)the taking, variation, renewal or release of, or neglect to perfect or
enforce this agreement, any other Transaction Document or any right, guarantee,
remedy or security from or against the Purchaser or any other person;

(c)any variation or change to the terms of this agreement or any other
Transaction Document; or

(d)any unenforceability or invalidity of any obligation of the Purchaser, so
that this agreement shall be construed as if there were no such unenforceability
or invalidity.



 

 

24

 

 

--------------------------------------------------------------------------------

 

 

 

20.3Except in the circumstances set out in clause 20.4, until all amounts which
may be or become payable under this agreement and the other Transaction
Documents have been irrevocably paid in full, the Purchaser Guarantor shall not
as a result of this agreement or any payment or performance under this agreement
be subrogated to any right or security of the Parent or claim or prove in
competition with the Parent against the Purchaser or any other person or claim
any right of contribution, set-off or indemnity.

20.4If, by reason of the Purchaser Guarantor’s obligations under clause 20.1,
the Purchaser Guarantor:

(a)pays to the Parent all amounts payable by the Purchaser under or pursuant
this agreement and the other Transaction Documents at Completion; and

(b)all obligations of the Purchaser under or pursuant to this agreement or the
other Transaction Documents required to be performed by the Purchaser prior to
or at Completion have been performed by the Purchaser or the Purchaser
Guarantor,

then from and after Completion the Purchaser Guarantor shall, upon written
notice to the Parent, be substituted for the Purchaser under this agreement and
the other Transaction Documents and shall accede and be subrogated to all rights
of the Purchaser under this agreement and the other Transaction Documents
including, without limitation, the right to acquire the Shares and the right to
assert any Warranty Claim against the Parent (and, for the avoidance of doubt,
in such circumstances the Purchaser Guarantor shall be subject to all of the
limitations set out in Schedule 6 (Limitations) .

20.5If Completion occurs without the Purchaser Guarantor having been required to
perform its obligations under clause 20.1 then, no later than five Business Days
following Completion, the Parent shall confirm in writing (in a form
satisfactory to the Purchaser and Purchaser Guarantor, acting reasonably) to the
Purchaser and the Purchaser Guarantor that, from such date, it releases the
Purchaser Guarantor from its obligations under this clause 20.

20.6The Purchaser Guarantor will not take or hold any security from the
Purchaser in respect of this agreement and any such security which is held in
breach of this provision will be held by the Purchaser Guarantor in trust for
the Parent.

20.7The Purchaser Guarantor must reimburse the Parent for all legal and other
costs (including VAT) incurred by it in connection with the enforcement of the
Purchaser Guarantor’s obligations under this agreement.

21.Notices

21.1Any notice or other communication to be given under this agreement must be
in writing (which does not include an Electronic Communication) and must be
delivered or sent by post to the party to whom it is to be given as follows:

(a)to the Parent at:

﻿

Fourth Floor

St Andrews House

West Street

Woking

Surrey

England

GU21 6EB

marked for the attention of the General Counsel





 

 

25

 

 

--------------------------------------------------------------------------------

 

 

 

with a copy (which will not constitute notice) to:

﻿

Allen & Overy LLP

One Bishops Square

London

E1 6AD

United Kingdom

﻿

marked for the attention of Richard K.J. Browne and Annabelle Croker;

(b)to the Purchaser and the Purchaser Guarantor at:

1 AVX Boulevard

Fountain Inn, South Carolina 29644

United States

marked for the attention of the General Counsel

with a copy (which shall not constitute notice) to:

﻿

Womble Carlyle Sandridge & Rice LLP

550 South Main Street

Greenville, South Carolina 29601

United States

marked for the attention of Melinda Davis Lux;

or at any such other address of which it shall have given notice for this
purpose to the other parties under this clause.  Any notice or other
communication sent by post shall be sent by prepaid recorded delivery post (if
the country of destination is the same as the country of origin) or by prepaid
airmail (if the country of destination is not the same as the country of
origin).

21.2Any notice or other communication shall be deemed to have been given:

(a)if delivered, on the date of delivery; or

(b)if sent by post, on the second Business Day after it was put into the post.

21.3In proving the giving of a notice or other communication, it shall be
sufficient to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted by prepaid recorded delivery
post or by prepaid airmail, as the case may be.

21.4Any notice required to be given by the Parent to the Purchaser under this
agreement must also be given by the Parent to the Purchaser Guarantor.

21.5This clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this agreement.

22.Assignments

22.1The Purchaser may, upon giving a notice to the Parent and the Purchaser
Guarantor, assign the benefit of this agreement to any other member of the
Purchaser Group for the time being and if it does so:



 

 

26

 

 

--------------------------------------------------------------------------------

 

 

 

(a)the assignee may enforce the obligations of the Parent under this agreement
(including the Warranties) as if it had been named in this agreement as the
Purchaser;

(b)as between the Parent, the assignor and the Purchaser Guarantor, the Parent
may nevertheless enforce this agreement against the assignor and the Purchaser
Guarantor as if the assignment had not occurred;

(c)the assignment shall be without cost to the Parent and shall not in any way
operate so as to increase the liability or reduce the rights of any of the
parties under this agreement; and

(d)before the assignee ceases to be a member of the Purchaser Group for the time
being, the assignee shall procure that the benefit of this agreement is
re‑assigned to the original Purchaser or assigned to another member of the
Purchaser Group for the time being.

22.2The Purchaser may assign its rights under this agreement by way of security
for financing or refinancing the transactions contemplated by this agreement
provided that the assignee of such rights shall not be entitled to further
assign them other than by way of enforcement of such security.

22.3Except as permitted by this clause, none of the rights or obligations under
this agreement may be assigned or transferred without the prior written consent
of the Parent, the Purchaser and the Purchaser Guarantor and any such purported
assignment or transfer shall be void.

23.Payments

23.1Unless otherwise expressly stated (or as otherwise agreed in the case of a
given payment), each payment to be made to the Parent or the Purchaser under
this agreement shall be made in pounds sterling by transfer of the relevant
amount into the relevant account on the date (and, if applicable, at or before
the time) the payment is due for value on that date and in immediately available
funds.  The relevant account for a given payment is:

(a)if that payment is to the Parent, the account of the Parent at:

bank:HSBC Bank Plc

Church Street

Weybridge

Surrey

KT13 8DF

United Kingdom

sort code:40-46-22

account number:91108417

account name:TT Electronics Plc

IBAN:GB12MIDL40462291108417

BICMIDLGB22,

or such other account as the Parent shall, not less than three Business Days
before the date that payment is due, have specified by giving notice to the
Purchaser for the purpose of that payment; and

(b)if that payment is to the Purchaser, the account of the Purchaser at:

bank:NatWest Bank

49 Bishopsgate

London

EC2N 3AS





 

 

27

 

 

--------------------------------------------------------------------------------

 

 

 

sort code:50-00-00

account number:03016145 

account name:AVX LTD,

or such other account as the Purchaser shall, not less than three Business Days
before the date that payment is due, have specified by giving notice to the
Parent for the purpose of that payment.

23.2If a party defaults in making any payment when due of any sum payable under
this agreement, it shall pay interest on that sum from (and including) the date
on which payment is due until (but excluding) the date of actual payment (after
as well as before judgment) at an annual rate of 3 per cent. above the base rate
from time to time of HSBC Bank plc, which interest shall accrue from day to day
and be compounded monthly.

23.3If the Purchaser is required by Law to make a deduction or withholding in
respect of any sum payable under this agreement in respect of any warranty
claim, indemnity claim or provision for the payment of costs and expenses,  then
the Purchaser shall, at the same time as the sum which is the subject of the
deduction or withholding is payable, except where and to the extent that the
amount of the payment in question has already been increased in order to take
account of the deduction or withholding in question, make a payment to the
Parent of such additional amount as shall be required to ensure that the net
amount received by the Parent will equal the full amount which would have been
received by it had no such deduction or withholding been required to be made. 

23.4If the Parent is required by Law to make a deduction or withholding in
respect of any sum payable under this agreement in respect of any warranty
claim, indemnity claim or provision for the payment of costs and expenses, then
the Parent shall, at the same time as the sum which is the subject of the
deduction or withholding is payable, except where and to the extent that the
amount of the payment in question has already been increased in order to take
account of the deduction or withholding in question, make a payment to the
Purchaser of such additional amount as shall be required to ensure that the net
amount received by the Purchaser will equal the full amount which would have
been received by it had no such deduction or withholding been required to be
made.

23.5If the Purchaser is required by Law to make a deduction or withholding for
or on account of Tax in respect of the consideration payable for any of the
Shares, then the Purchaser shall, without prejudice to its right to recover from
the Parent any additional amount under the Tax Deed:

(a)make any such deduction or withholding required by Law and any payment to a
Tax Authority required in connection with that deduction or withholding within
the time allowed and in the minimum amount required by Law (and, in relation to
the India Target Company, the amount of the deduction or withholding required by
Law shall be taken to be the aggregate of the amounts determined pursuant to
clause 5.7 to be the liability of the relevant Seller for capital gains tax (or
similar tax) in respect of the relevant Shares and set out in the Final
Withholding Statement); and

(b)as soon as reasonably practicable, and in any event within fifteen Business
Days, after making any deduction, withholding or payment to a Tax Authority as
mentioned in clause 23.5(a), deliver to the Parent documentary evidence
reasonably satisfactory to the Parent that, as applicable in each case, the
deduction or withholding has been made or the required payment has been made to
the relevant Tax Authority.

24.Agency Structure

24.1The Parent is entering into this agreement on the basis that any covenant,
obligation, warranty or undertaking given by the Parent under this agreement is
given, and any covenant, obligation, warranty



 

 

28

 

 

--------------------------------------------------------------------------------

 

 

 

or undertaking given by the Purchaser under this agreement is received, by the
Parent as principal and in addition, to the extent that the relevant covenant,
obligation, warranty or undertaking relates to a particular Target Company, as
agent for the relevant Seller which is selling that particular Target Company.

24.2To the extent that any payment is made by the Purchaser under this agreement
in respect of the Consideration for all or any part of the Shares or the
Shareholder Loans under this agreement or by way of adjustment to such
Consideration (including the proportion of any price allocated to particular
Shares or Shareholder Loans), such payment is received by the Parent as agent
for the relevant Seller selling the relevant Shares or Shareholder Loans under
this agreement (unless the Parent is itself the relevant Seller, in which case
it is received by the Parent as principal).

24.3To the extent that any payment is made by the Parent under this agreement by
way of adjustment to the Consideration for all or any part of the Shares or the
Shareholder Loans under this agreement (including the proportion of any price
allocated to particular Shares or Shareholder Loans), such payment is made by
the Parent as agent for the relevant Seller selling the relevant Shares or
Shareholder Loans under this agreement (unless the Parent is itself the relevant
Seller, in which case it is made by the Parent as principal).

24.4For the purposes of this clause 24, a covenant, obligation, warranty or
undertaking relates to a particular Target Company if the relevant provision
relates to or applies in respect of that Target Company regardless of whether or
not the relevant provision refers to it by name or applies in respect of more
than one Target Company. 

24.5If the Purchaser wishes to make a claim under this agreement against the
Parent or a Seller, the Purchaser shall procure that any such claim shall only
be made by the Purchaser against the Parent.

24.6If the Parent or a Seller wishes to make a claim under this agreement
against the Purchaser or the Purchaser Guarantor, the Parent shall procure that
any such claim shall only be made by the Parent against the Purchaser or the
Purchaser Guarantor.

24.7For the purposes of this clause 24, whichever of the Parent or the Purchaser
is bringing a claim (whether as agent or otherwise) in accordance with clause
24.5 or clause 24.6, as the case may be, is termed the Claimant Party and the
other of them is termed the Defendant Party. The parties agree that:

(a)the Defendant Party shall not raise any defence or objection to any such
claim on the basis that it is made in the name of the Claimant Party acting as
agent and/or made against the Defendant Party acting as agent pursuant to the
provisions of this clause 24 and shall be deemed to have waived the right to
raise and to be estopped from raising any such defence or objection;

(b)where a claim cannot, as a matter of law, be made by the Claimant Party in
its own name as agent pursuant to this clause 24, any such claim may and shall
be assigned to the Claimant Party (provided that the liability of the person
claimed against shall be no greater and no less than such liability would have
been if the assignment had not occurred); and

(c)where a claim is made by the Claimant Party against the Defendant Party and
the claim results in a payment being required to be made to the Claimant Party,
the payment shall be made by the Defendant Party (as principal and/or, if
applicable, as agent) to the Claimant Party (as principal and/or, if applicable,
as agent).



 

 

29

 

 

--------------------------------------------------------------------------------

 

 

 

25.General

25.1The receipt by the Purchaser’s  Lawyers or the Parent’s Lawyers of any
document to be delivered at Completion to the Purchaser or the Parent (as
applicable) shall discharge the Parent's or the Purchaser’s (as applicable)
obligation to deliver it (or procure the delivery of it, as the case may be) to
the Purchaser or the Parent (as applicable).

25.2Each of the obligations, warranties and undertakings set out in this
agreement (excluding any obligation which is fully performed at Completion)
shall continue in force after Completion and shall not be affected by the waiver
of any Condition or any notice given by the Purchaser in respect of any
Condition.

25.3Time is not of the essence in relation to any obligation under this
agreement unless:

(a)time is expressly stated to be of the essence in relation to that obligation;
or

(b)one party fails to perform an obligation by the time specified in this
agreement and another party serves a notice on the defaulting party requiring it
to perform the obligation by a specified time and stating that time is of the
essence in relation to that obligation.

25.4Except as otherwise expressly provided in this agreement, each party shall
pay the costs and expenses incurred by it in connection with the entering into
and completion of this agreement.  The Parent shall (in the manner provided by
clause 23.5 and under the Tax Deed) bear the cost of all withholding taxes due
in connection with the transfer of the Shares and the Shareholder Loans pursuant
to this agreement, and all stamp duty and equivalent taxes due in connection
with the transfer of the Shareholder Loans pursuant to this agreement.  The
Purchaser shall pay all stamp duty and equivalent taxes due in connection with
the transfer of the Shares pursuant to this agreement.

25.5This agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any party
(including any duly authorised representative of a party) may enter into this
agreement by executing a counterpart. 

25.6The rights of each party under this agreement:

(a)may be exercised as often as necessary;

(b)except as otherwise expressly provided by this agreement, are cumulative and
not exclusive of rights and remedies provided by law; and

(c)may be waived only in writing and specifically.

Delay in exercising or non‑exercise of any such right is not a waiver of that
right.

25.7Except as expressly stated in this agreement, a person who is not a party to
this agreement may not enforce any of its terms under the Contracts (Rights of
Third Parties) Act 1999.

25.8Each party shall upon reasonable request and at their own cost, execute and
deliver such additional instruments, certificates and documents, and use
commercially reasonable endeavours to take such additional actions, as any other
party reasonably deems necessary to effect the Transactions.

26.Whole Agreement

26.1This agreement and the other Transaction Documents contain the whole
agreement between the parties relating to the transactions contemplated by the
Transaction Documents and supersede all previous



 

 

30

 

 

--------------------------------------------------------------------------------

 

 

 

agreements, whether oral or in writing, between the parties relating to these
transactions except the confidentiality agreement dated 14 October 2016 between
the Parent and the Purchaser Guarantor.  Except as required by statute, no terms
shall be implied (whether by custom, usage or otherwise) into this agreement.

26.2Each party:

(a)acknowledges that in agreeing to enter into this agreement and the other
Transaction Documents it has not relied on any express or implied
representation, warranty, collateral contract or other assurance made by or on
behalf of any other party before the entering into of this agreement;

(b)waives all rights and remedies which, but for this clause 26.2, might
otherwise be available to it in respect of any such express or implied
representation, warranty, collateral contract or other assurance; and

(c)acknowledges and agrees that no such express or implied representation,
warranty, collateral contract or other assurance may form the basis of, or be
pleaded in connection with, any claim made by it under or in connection with
this agreement.

26.3Nothing in this clause limits or excludes any liability for fraud.

27.Governing Law and Jurisdiction

27.1This agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

27.2The English courts have exclusive jurisdiction to settle any dispute arising
out of or in connection with this agreement (including a dispute relating to any
non-contractual obligations arising out of or in connection with this agreement)
and the parties submit to the exclusive jurisdiction of the English courts.

27.3The Purchaser Guarantor irrevocably appoints Mr Nick Birkett of AVX Limited,
6 Archipelago, Lyon Way, Frimley, Surrey, England, GU16 7ER as its agent in
England for service of process.

27.4The parties waive any objection to the English courts on grounds that they
are an inconvenient or inappropriate forum to settle any such dispute.

27.5Each party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal action or proceeding arising, directly or indirectly, out of or relating
to this agreement or the transactions contemplated by it and for any
counterclaim therein (in each case whether based on contract, tort or any other
theory and whether predicated on common law, statute or otherwise).  Each party:
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; and (b) acknowledges
that it and the other parties have been induced to enter into this agreement by,
amongst other things, the mutual waivers and certifications in this clause.

28.Language

The language of this agreement and the transactions envisaged by it is English
and all notices to be given in connection with this agreement must be in
English.  All demands, requests, statements, certificates or other documents or
communications to be provided in connection with this agreement and the
transactions envisaged by it must be in English or accompanied by a certified
English



 

 

31

 

 

--------------------------------------------------------------------------------

 

 

 

translation; in this case the English translation prevails unless the document
or communication is a statutory or other official document or communication.

AS WITNESS this agreement has been signed by the parties (or their duly
authorised representatives) on the date stated at the beginning of this
agreement.

 

 

 

32

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

The Sellers

﻿

(1)

SELLER

(2)

SELLER ADDRESS

(3)

TARGET COMPANY

(4)

SHARES HELD

(5)

PURCHASER

AB Elektronik Holdco Ltd

Fourth Floor St Andrews House

West Street

Woking

Surrey

England

GU21 6EB

AB Electronic Manufacturing Mexico SA de CV

49,999 Series A Shares of MXN1.00 each and

58,713,824 Series B Shares of MXN1.00 each

AVX Limited

TTG Nominees Limited

Fourth Floor St Andrews House

West Street

Woking

Surrey

England

GU21 6EB

AB Electronic Manufacturing Mexico SA de CV

1 Series A Share of MXN1.00 each and

1 Series B Share of MXN1.00 each

A.V.X./Kyocera Asia Limited

TT Asia Holdings Limited

Fourth Floor St Andrews House

West Street

Woking

Surrey

England

GU21 6EB

AB Elektronik Sensors (Suzhou) Co Ltd

The entire equity interest in the China Target Company.  The registered capital
of the China Target Company is USD 4.43 million.

AVX Limited



 

 

34

 

 

--------------------------------------------------------------------------------

 

 

 

Midland Electronics Limited

Fourth Floor St Andrews House

West Street

Woking

Surrey

England

GU21 6EB 

AB Mikroelektronik GmbH

1  share interest (Geschäftsanteil) of EUR2,000,000.00

AVX Limited

TT Electronics Sensing and Control India Private Limited

10,410 Ordinary Shares of INR10.00 each

AVX Limited

TT Electronics Sensing and Control SRL

1,429,340 Ordinary Shares of RON10.00 each

AVX Limited

AB Electronic Products Group Ltd

Fourth Floor St Andrews House

West Street

Woking

Surrey

England

GU21 6EB

TT Electronics Technology Limited

256,858 Ordinary Shares of GBP0.01 each

AVX Limited

TT Electronics Holdings GmbH

One Ordinary Share of EUR 20,000,000.00 (constituting the entire issued share
capital of TT Electronics Holdings GmbH)

AVX Limited

Midland Electronics Deutschland GmbH

One Ordinary Share of EUR 618,000.00 (comprising 6.0% of the total issued and
outstanding share capital)

AVX Limited

TT Electronics Asia Pte Ltd

3 Changi North Street 2

Logistech Building #04-01

Singapore 498827

TT Electronics Sensing and Control India Private Limited

10,000 Ordinary Shares of INR10.00 each

AVX Limited

 

 

 

35

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

The Target Companies

﻿

Company name:

AB Electronic Manufacturing Mexico SA de CV

Registered number:

86151

Registered office:

Rio Bravo 1551-A, Parque Industrial Rio Bravo, Cd. Juarez Chihuahua, Mexico

Date and place of incorporation:

11 November 2011, Chihuahua, Mexico

Directors:

Stephen John Mather

Timothy Hal Roberts

Accounting reference date:

31 December

Issued capital:

50,000 Series A Shares of MXN1.00

58,713,825 Series B Shares of MXN1.00





 

 

37

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

AB Elektronik Sensors (Suzhou) Co Ltd

Registered number:

913205057945710660

Registered office:

158-24 Hua Shan Road, SND Suzhou, 215129, China

Date and place of incorporation:

28 December 2006, China

Directors:

Fajun Liu (Chairman)

Michael Robinson

Ping Zhu

Supervisor

Lynton David Boardman

Accounting reference date:

31 December

Registered capital:

USD 4.43 million





 

 

38

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

TT Electronics Holdings GmbH

Registered number:

HRB 18796

Registered office:

Feldmark 50, 59368 Werne, Germany

Date and place of incorporation:

1 February 2005, Germany

Directors:

Thomas Rinschede (Geschäftsführer)

Amrei Ingeborg Drechsler (Geschäftsführer)

Accounting reference date:

31 December

Issued capital:

1 ordinary share of EUR 20,000,000.00, which is held by AB Electronic Products
Group Ltd





 

 

39

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

Midland Electronics Deutschland GmbH

Registered number:

HRB 17712

Registered office:

Feldmark 50, 59368 Werne, Germany

Date and place of incorporation:

6 December 1995, Germany

Directors:

Thomas Rinschede (Geschäftsführer)

Amrei Ingeborg Drechsler (Geschäftsführer)

Michael Dewes (Prokurist)

Accounting reference date:

31 December

Issued capital:

EUR 10,300,000

(of which EUR 9,682,000.00 (equivalent to 94% of the issued capital) is held by
TT Electronics Holdings GmbH and EUR 618,000.00 (equivalent to 6% of the issued
capital) is held by AB Electronic Products Group Ltd)

﻿





 

 

40

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

A.B. Mikroelektronik Gesellschaft mit beschränkter Haftung

Registered number:

FN 66011a

Registered office:

A-5020 Salzburg, Josef-Brandstätter-Straße 2, Austria

Date and place of incorporation:

19 November 1979, Austria

Directors:

Hermann Hauser (Geschäftsführer)

Hannes Achatz (Prokurist)

Sabine Böckler  (Prokurist)

Erwin Langela (Prokurist)

Johann Maier (Prokurist)

Lars Warnecke (Prokurist)

Accounting reference date:

31 December

Issued capital:

The sole share interest (Geschäftsanteil)  in A.B. Mikroelektronik Gesellschaft
mit beschränkter Haftung in the amount of EUR 2,000,000.00 corresponding to 100%
of the share capital of A.B. Mikroelektronik Gesellschaft mit beschränkter
Haftung





 

 

41

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

TT Electronics Technology Limited

Registered number:

04179489

Registered office:

Fourth Floor, St Andrews House, West Street, Woking, Surrey, GU21 6EB, England

Date and place of incorporation:

14 March 2001, United Kingdom

Directors:

Andrew James Corney

Philip Leslie Joyce

Lars Warnecke

Accounting reference date:

31 December

Issued capital:

256,858 Ordinary Shares of GBP0.01 each

﻿





 

 

42

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

TT Electronics Sensing and Control India Private Limited

Registered number:

U34300DL2006PTC146261

Registered office:

h-2/207 2ND Floor Apra North Ex Plaza, Netaji Subash Place, New Delhi 11034

Date and place of incorporation:

14 February 2006, India

Directors:

Amrei Ingeborg Drechsler

Lars Warnecke

Praveen Gupta

Stefan Rühl

Jayadev Mishra

Accounting reference date:

31 March

Issued capital:

20,410 Ordinary Shares of INR10.00 each





 

 

43

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

TT Electronics Sensing and Control SRL

Registered number:

J35/2239/2011

Registered office:

Sat Remetea Mare, Comuna Remetea Mare, NR 637 Olympian Park Timisoara, Hala 2,
DN6/E70, Judet Timis, Romania

Date and place of incorporation:

10 October 2011, Romania

Directors:

Asif Baig

Michael Robinson

Lars Warnecke

Accounting reference date:

31 December

Issued capital:

1,429,340 Ordinary Shares of RON10.00 each

﻿



 

 

44

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 3

The Target Subsidiaries

﻿

Company name:

AB Elektronik Ukraine

Registered number:

32048991

Registered office:

Boulevard Tarasa Schevtschenka 4, A, H, Zimmer 407, Kiev, Ukraine

Date and place of incorporation:

16 August 2002

Directors:

Mykola Kistschenko

Thomas Rinschede

Accounting reference date:

31 December

Issued capital:

1,178,485 ordinary shares of UAH 1.00 each, all of which are held by AB
Elektronik GmbH





 

 

45

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

AB Elektronik GmbH

Registered number:

HRB 17482

Registered office:

Feldmark 50, 59368 Werne, Germany

Date and place of incorporation:

12 December 1967, Germany

Directors:

Michael Dewes (Aufsichtsrat / Prokurist)

Lars Warnecke (Aufsichtsrat)

Amrei Ingeborg Drechsler (Geschäftsführer)

Thomas Rinschede (Geschäftsführer)

Thomas Van Art (Aufsichtsrat)

Dr. Thomas Zysk (Prokurist)

Accounting reference date:

31 December

Issued capital:

EUR 1,650,000, all of which is held by Midland Electronics Deutschland GmbH





 

 

46

 

 

--------------------------------------------------------------------------------

 

 

 



Company name:

AB Elektronik Sachsen GmbH

Registered number:

HRB 14907

Registered office:

Salzstraße 3, D-001774 Klingenberg, Germany

Date and place of incorporation:

12 September 1997, Germany

Directors:

Amrei Ingeborg Drechsler (Geschäftsführer)

Thomas Rinschede (Geschäftsführer)

Michael Dewes (Prokurist)

Michael Stoll (Prokurist)

Lars Warnecke (Prokurist)

Accounting reference date:

31 December

Issued capital:

EUR 550,000, all of which is held by Midland Electronics Deutschland GmbH



 

 

47

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 4

Properties





 

 

48

 

 

--------------------------------------------------------------------------------

 

 

 

Part 1

Freehold

Austria

Description:

Josef-Brandstätter-Straße 2, 5020 Salzburg, land plot number (Grundstücksnummer)
2579/14, file number (Einlagezahl) 2131, cadaster (Katastralgemeinde) 56528
Liefering II

Legal owner:

AB Mikroelektronik GmbH (FN 66011a)

Germany

Description:

•Plot 39, plot no. 2569, postal address:  Feldmark 50, 59368 Werne (kept with
land register of Werne-Stadt, folio 9179 with a total size of 417 sqm) and

•Plot 39, plot nos. 371, 372, 635, 1611, 1655, 1871, 1872, 2239, 2245, postal
address: Feldmark 50, 59368 Werne and plot nos. 2621, 2691, 2688, postal
address: Feldmark, 59368 Werne (all kept with land register of Werne-Stadt,
folio 10124 with a total size of 38,434 sqm)

Legal owner:

AB Elektronik GmbH, Werne

﻿

Description:

Plot 39, plot no. 373, postal address: Feldmark, 59368 Werne (kept with land
register of Werne-Stadt, folio 8668 with a total size of 7,943 sqm)

Legal owner:

AB Elektronik GmbH, Werne

﻿

Description:

Salzstraße 3, 01774 Klingenberg (kept with land register of Klingenberg, folio
380 with a total size of 18,503 sqm)

Legal owner:

AB Elektronik Sachsen GmbH, Klingenberg

﻿



 

 

49

 

 

--------------------------------------------------------------------------------

 

 

 

Part 2

Leasehold

China

Description:

Property located at 158-21#F1, 158-21#F2, 158-22#, 158-23#, 158-24#F1,
158-24#F2, 158-24-25, 158-25#F1, 158-25#F2, 158-26#F1, 158-26#F2, 158-27#,
158-28#, 158-29#,  Huashan Road, Feng Qiao, Suzhou New District, Jiangsu
Province, PRC, P.C. 215129 (the China Leased Properties)

Date of and parties to lease:

Dated: N/A

Landlords: (i) SND FengqiaoDingxin Villagers Committee; (ii) SND FengqiaoFengyu
Villagers Committee; (iii) SND FengqiaoLiangang Villagers Committee; (iv) SND
FengqiaoSanyuan Villagers Committee; (v) SND FendqiaoMuqiao Villagers Committee;
(vi) SND FengqiaoXiangjie Villagers Committee; (vii) SND FengqiaoMajian
Villagers Committee; (vii) SND Fengqiao Civil-run Sci-Tech Park Co. Ltd; and
(viii) SND FengqiaoChaohong Villagers Committee (together the Feng Qiao
Industrial Park Landlords)

Tenants: (i) TT eims (Suzhou) Ltd; (ii) AB Electronics (Suzhou) Co, Ltd; and
(iii) AB Elektronik Sensors (Suzhou) Co. Ltd (together the Feng Qiao Industrial
Park Tenants)  

Germany

Description:

Salzstraße 1, 01774 Klingenberg, Building E, upper floor, production space,
1,800sqm

Date of and parties to lease:

Landlord: Schmidt Siegfried & Frank GbR

Tenant: AB Elektronik Sachsen GmbH

Date: 14 June 2012

﻿

Description:

Salzstraße 1, 01774 Klingenberg, Building E, upper floor, west hall, storage
space, 108sqm

Date of and parties to lease:

Landlord: Schmidt Siegfried & Frank GbR

Tenant: AB Elektronik Sachsen GmbH

Date: 18 November 2014

﻿



 

 

50

 

 

--------------------------------------------------------------------------------

 

 

 

Description:

Salzstraße 1, 01774 Klingenberg, Building E, ground floor, office space, 45sqm
and 36.5sqm

Date of and parties to lease:

Landlord: Schmidt Siegfried & Frank GbR

Tenant: AB Elektronik Sachsen GmbH

Date: 20 February 2015

﻿

Description:

Plot no. 486/21, Salzstraße 1, 01774 Klingenberg, storage space, 300sqm

Date of and parties to lease:

Landlord: Schmidt Siegfried & Frank GbR

Tenant: AB Elektronik Sachsen GmbH

Date: N/A

﻿

Description:

Plot 487/10, Salzstraße 1, 01774 Klingenberg, Building E, ground floor, storage
space, 87.1sqm

Date of and parties to lease:

Landlord: Frank Schmidt

Tenant: AB Elektronik Sachsen GmbH

Date: 12 April 2016

﻿

Description:

Schulzenstr. 18, 59368 Werne, storage space, 500sqm

Date of and parties to lease:

Landlord: Schmidt + Goerke Vertriebs GmbH

Tenant: AB Elektronik GmbH

Date: N/A

﻿

Description:

Goetheweg 32, 59368 Werne, flat 26, 27.4sqm

Date of and parties to lease:

Landlord: Stiftung St. Christophorus –Krankenhaus Werne

Tenant: AB Elektronik GmbH

Date: 20 January 2011

﻿

Description:

Goetheweg 30, 59368 Werne, flat 409, 27.4sqm



 

 

51

 

 

--------------------------------------------------------------------------------

 

 

 

Date of and parties to lease:

Landlord: Stiftung St. Christophorus –Krankenhaus Werne

Tenant: AB Elektronik GmbH

Date: 20 January 2011

﻿

Description:

Plot 32, parcels 646, 1869, 1870, 1871, 1872, Klöcknerstr. 4, 49368 Werne,
entire building

Date of and parties to lease:

Landlord: Wenner Vermietungs GmbH & Co. KG

Tenant: AB Elektronik GmbH

Date: 5 December 2016

India

Description:

Factory at Plot No. 410, Sector – 8, IMT Manesar, Gurgaon, Haryana

Date of and parties to lease:

Landlord: Allied Records Management Private Limited

Tenant: TT Electronics Sensing & Control India Private Ltd  (previously called
Padmini TT Electronics Private Limited)

Date: 15 June 2012

Romania

Description:

Unit 2 Olympian Park Timisoara, No. 637, Remetea Mare, 307350, Timis County,
Romania

Date of and parties to lease:

Landlord: Olympian Timisoara SRL

Tenant: TT Electronics Sensing and Control SRL as lessee (previously called TT
Electronics Components Manufacturing SRL)  

Date: 5 December 2011

﻿

Description:

Unit 4 Olympian Park Timisoara, No. 637, Remetea Mare, 307350, Timis County,
Romania



 

 

52

 

 

--------------------------------------------------------------------------------

 

 

 

Date of and parties to lease:

Landlord: Olympian Timisoara SRL

Tenant: TT Electronics Sensing and Control SRL as lessee (previously called TT
Electronics Components Manufacturing SRL)  

Date: 28 May 2013

United Kingdom

Description:

Ground floor, Harston Mill, Cambridge, CB22 7GG

Date of and parties to lease:

Landlord: Sagentia Limited

Tenant: TT Electronics Technology Limited

Date: 18 December 2014

﻿

Description:

First Floor, Harston Mill, Cambridge, CB22 7GG

Date of and parties to lease:

Landlord: Sagentia Limited

Tenant: TT Electronics Technology Limited

Date: 18 December 2014

﻿



 

 

53

 

 

--------------------------------------------------------------------------------

 

 

 

Part 3

Obligations with respect to the Properties

1.Austria

On Completion, the Purchaser shall procure that the Austrian Land Transfer Tax
(Grunderwerbsteuer) in relation to the (indirect) transfer of the property at
Josef-Brandstätter-Straße 2, 5020 Salzburg, is assessed by way of tax self
assessment (Selbstberechnung).  The Purchaser shall pay such Austrian Land
Transfer Tax (Grunderwerbsteuer) when due and keep the Parent, each other member
of the Retained Group and any of their respective directors, officers,
supervisory board members, employees and advisers fully indemnified against any
and all payment obligations regarding such Austrian Land Transfer Tax
(Grunderwerbsteuer).

2.Germany

On Completion, the Purchaser shall duly and promptly notify the competent German
tax authority of German Real Estate Transfer Tax (Grunderwerbsteuer) being
triggered (with a copy of such notification to the Parent) and pay German Real
Estate Transfer Tax (Grunderwerbsteuer) in relation to the (indirect) transfer
of each of the properties at: Salzstraße 3, 01774 Klingenberg;  Feldmark, 59368
Werne; and Feldmark 50, 59368 Werne when due and keep the Parent, each other
member of the Retained Group and any of their respective directors, officers,
supervisory board members, employees and advisers fully indemnified against any
and all payment obligations regarding such German Real Estate Transfer Tax
(Grunderwerbsteuer).

3.China

3.1Prior to Completion, the Parent and the Purchaser shall use reasonable
endeavours to obtain consent from the Feng Qiao Industrial Park Landlords to
enter into three leases (in a form satisfactory to the Parent and A.V.X./Kyocera
Asia Limited (each acting reasonably), subject to any amendments required by the
Feng Qiao Industrial Park Landlords) with each of the Feng Qiao Industrial Park
Tenants regarding the relevant areas of the China Leased Properties (the lease
being granted to AB Elektronik Sensors (Suzhou) Co Ltd being the Feng Qiao
Industrial Park Lease).  The cost of obtaining such consent shall be borne
equally between the Parent and the Purchaser.

3.2Subject to the agreement of the Feng Qiao Industrial Park Landlords, on
Completion the Parent shall procure that AB Elektronik Sensors (Suzhou) Co Ltd
enters into the Feng Qiao Industrial Park Lease.

4.Mexico

4.1The Parent shall procure that, with effect from Completion, Optron de Mexico
SA de CV enters into a lease (in a form satisfactory to the Parent and the
Purchaser (each acting reasonably), subject to any amendments required by the
landlord) between Optron de Mexico SA de CV (as landlord) and AB Electronic
Manufacturing Mexico SA de CV (as tenant) in respect of the space currently used
by AB Electronic Manufacturing Mexico SA de CV as at the date of this agreement
at Rio Bravo No. 1551 Int. A, Ciudad Juarez, Chihuahua, 32557 Mexico (the Juarez
Lease).

4.2On Completion the Parent shall procure that AB Electronic Manufacturing
Mexico SA de CV enters into the Juarez Lease.

5.Romania

5.1On Completion, the Purchaser shall provide to Olympian Timisoara SRL a parent
company guarantee which is:



 

 

54

 

 

--------------------------------------------------------------------------------

 

 

 

(a)substantially in the form of the guarantee dated 27 June 2013 between
Olympian Timisoara SRL, TT Electronics Components Manufacturing SRL and Midland
Electronics Limited relating to Unit 2, Olympian Park Timisoara; and

(b)valid for the entire duration of the lease term (of the lease dated 5
December 2011 between Olympian Timisoara SRL and TT Electronics Components
Manufacturing SRL) plus 90 days following the termination of the lease.

5.2On Completion, the Purchaser shall provide to Olympian Timisoara SRL a parent
company guarantee which is:

(a)substantially in the form of the guarantee dated 27 June 2013 between
Olympian Timisoara SRL, TT Electronics Components Manufacturing SRL and Midland
Electronics Limited relating to Unit 4, Olympian Park Timisoara; and

(b)valid for the entire duration of the lease term (of the lease dated 28 May
2013 between Olympian Timisoara SRL and TT Electronics Components Manufacturing
SRL) plus 90 days following the termination of the lease.

5.3The Parent shall, at the appropriate time, procure that TT Electronics
Integrated Manufacturing Services SRL serves notice on the Romanian Target
Company to terminate the sub-lease dated 26 June 2013 between the Romanian
Target Company and TT Electronics Integrated Manufacturing Services SRL relating
to Unit 4, Olympian Park Timisoara on a date which is the earlier of: (i) two
years after Completion; or (ii) the date on which the services provided by the
Romanian Target Company for TT Electronics Integrated Manufacturing Services SRL
under the Reverse Transitional Services Agreement come to an end.



 

 

55

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 5

Parent’s Warranties

1.General

1.1Incorporation and capacity of the Parent

(a)The Parent is a company validly existing under the laws of England and has
been in continuous existence since its incorporation. 

(b)The Parent has the power to execute and deliver this agreement, and each of
the other Transaction Documents to which it is or will be a party, and to
perform its obligations under each of them and has taken all necessary action to
authorise the execution and delivery of all such Transaction Documents and
performance of all such obligations.    

1.2Incorporation and capacity of the Sellers

(a)Each Seller is a company validly existing under the laws of its jurisdiction
of incorporation or organisation, and has been in continuous existence since its
incorporation or organisation.

(b)Each Seller will, at Completion, have the power to execute and deliver each
of the Transaction Documents to which it will be a party and to perform its
obligations under each of them and will, at Completion, have taken all necessary
action to authorise the execution and delivery of all such Transaction Documents
and performance of all such obligations.

1.3Valid obligations

(a)This agreement constitutes, and each of the other Transaction Documents to
which the Parent is or will be a party will, when executed, constitute legal,
valid and binding obligations of the Parent, subject to the Enforceability
Exceptions.  Each Transaction Document to which each Seller will be a party
will, when executed, constitute legal, valid and binding obligations of such
Seller, subject to the Enforceability Exceptions.

(b)The execution and delivery by each of the Parent and each Seller, as
applicable, of this agreement and of each of the other Transaction Documents to
which such person is or will be a party and the performance of the obligations
of each such person, as applicable, under this agreement and each of the other
Transaction Documents to which such person is or will be a party do not and will
not conflict with, violate or constitute a default under any provision of:

(i)any agreement or instrument to which such person is a party; or

(ii)the constitutional documents of such person; or

(iii)any law, lien, lease, order, judgment, award, injunction, decree, ordinance
or regulation or any other restriction of any kind or character by which such
person is bound.

1.4Filings and consents

(a)Other than as contemplated by this agreement,  all authorisations, consents,
approvals and waivers from, and notices or filings with, any Regulatory
Authority that are necessary to enable the Parent to execute, deliver and
perform its obligations under this agreement and each of the other Transaction
Documents to which it is or will be a party have been obtained or made (as the
case may be) and are



 

 

56

 

 

--------------------------------------------------------------------------------

 

 

 

in full force and effect and all conditions of each such authorisation, consent
or approval have been complied with.

(b)Other than as contemplated by this agreement, all authorisations, consents,
approvals and waivers from, and notices or filings with, any Regulatory
Authority that are necessary to enable each Seller to execute, deliver and
perform its obligations under each of the Transaction Documents to which it will
be a party will, as at Completion, have been obtained or made (as the case may
be) and will be in full force and effect.

1.5Recitals and schedules

The particulars relating to the Target Companies and Target Subsidiaries set out
in Schedule 2 and Schedule 3 to this agreement respectively are true and
accurate in all material respects.

1.6Incorporation of members of the Target Group

(a)Each member of the Target Group:

(i)is a company validly existing under the laws of its place of incorporation or
organisation;

(ii)has been in continuous existence since the date of its incorporation or
organisation; and

(iii)has full power and authority to conduct its business as presently
conducted.

(b)Other than as referred to in the Transaction Documents, no member of the
Target Group is bound by any domination or profit and loss transfer agreement
(Beherrschungs- oder Gewinnabführungsvertrag) or a similar enterprise agreement
according to sections 291, 292 of the German Stock Corporation Act
(Aktiengesetz, AktG).

1.7Statutory books

The statutory books (including the registers and minute books or equivalent) of
each member of the Target Group have, since the Relevant Date, been properly
kept and, so far as the Parent is aware, no member of the Target Group has,
since the Relevant Date, received a written notice or allegation that any of
them is incorrect or should be rectified.

1.8Ownership of Shares

(a)Except as otherwise stated in Schedule 1, the shares described in Schedule 1
constitute the whole of the issued and allotted share capitals of the Target
Companies, were duly authorised and validly issued and are fully paid up.

(b)The shares described in Schedule 3 constitute the whole of the issued and
allotted share capitals of the Target Subsidiaries, were duly authorised and
validly issued and are fully paid up.

(c)There is no Encumbrance on, over or affecting any of the Shares or any of the
shares of the Target Subsidiaries, except for pre-emption and refusal rights
which will be waived by all applicable Sellers prior to Completion.

(d)Each Seller is entitled to transfer, and the Parent is entitled to procure
the transfer by each Seller of, the full legal and beneficial ownership in the
Shares listed next to its name in column (4) of Schedule 1 on the terms and
subject to the conditions set out in this agreement.



 

 

57

 

 

--------------------------------------------------------------------------------

 

 

 

1.9Subsidiaries and associates

(a)Other than as set out in Schedule 3, no Target Company is the holder or
beneficial owner of, nor has agreed to acquire, any shares or other equity
interests of any other corporation or person.

(b)No Target Subsidiary is the holder or beneficial owner of, nor has agreed to
acquire, any shares or other equity interests of any other corporation or
person.

1.10Accounts

(a)The Accounts:

(i)have been prepared in accordance with IFRS as at the Accounts Date;

(ii)present with reasonable accuracy the financial position of the Target Group
as at the Accounts Date and of the profit of the Target Group for the period
ended on the Accounts Date; and

(iii)have been prepared on a basis consistent, in all material respects, with
the basis employed in such accounts for the immediately preceding financial
period.

1.11Position since Accounts Date

Since the Accounts Date:

(a)there has been no material adverse change in the financial position of the
Target Group, except as a result of market conditions and other factors
generally affecting similar businesses;

(b)the business of the Target Group has been carried on in the ordinary course;

(c)except for any dividends provided for in the Accounts, no dividend or other
distribution has been declared, paid or made by a member of the Target Group;

(d)no member of the Target Group has repaid, repurchased or reduced any of its
issued share capital;

(e)no share or loan capital has been issued or agreed to be issued by a member
of the Target Group; and

(f)other than in the ordinary course of business or as Fairly Disclosed:

(i)no capital commitment has been entered into by a member of the Target Group
to spend monies in excess of £250,000 per item or £1,000,000 in total;

(ii)no member of the Target Group has acquired or agreed to acquire any fixed
asset with a value in excess of £250,000; and

(iii)no member of the Target Group has disposed or agreed to dispose of any of
the assets included in the Accounts with a book value in excess of £250,000. 

1.12Licences

(a)Each member of the Target Group has all material licences, permissions,
authorisations, consents, permits and certificates from Regulatory Authorities
(collectively Licences) required by applicable Law for the carrying on of the
business now carried on by it in the places and in the manner in which that
business is now carried on or for the ownership, possession or use of its
properties and assets.



 

 

58

 

 

--------------------------------------------------------------------------------

 

 

 

(b)Since the Relevant Date, each member of the Target Group has been in material
compliance with all Licences, no waivers or exemptions with respect to any
Licences have been granted by any Regulatory Authorities and, so far as the
Parent is aware, no grounds for revocation, suspension or limitation of any
Licence exist.

1.13Compliance with laws

(a)Since the Relevant Date: (i) each member of the Target Group has been in
material compliance with all applicable Laws and Orders; (ii) no member of the
Target Group has received written notice from any Regulatory Authority alleging
that such member has violated any applicable Laws or Orders in any material
respect; and (iii) no Proceedings have been filed, commenced, are pending or, so
far as the Parent is aware, threatened by any Regulatory Authority alleging that
any member of the Target Group has violated any applicable Laws or Orders in any
material respect.

(b)So far as the Parent is aware, no member of the Target Group has, since the
Relevant Date, done or omitted to do anything, the doing or omission of which
amounts to a contravention of any statute, order, regulation or the like giving
rise to any fine, penalty or other liability or sanction (in each case which is
material) on the part of that member of the Target Group.

(c)Without limitation to sub-paragraph (a) and (b) above, no member of the
Target Group, nor (so far as the Parent is aware) any director, officer or
employee of any member of the Target Group, has, since the Relevant Date,
engaged or engages in any activity, practice or conduct (or failure to act)
which would constitute an offence under: (i) the UK Bribery Act 2010 if such
activity, practice or conduct (or failure to act) were carried out in the United
Kingdom; or (ii) the UK Modern Slavery Act 2015. 

(d)The Romanian Target Company does not qualify as an electric and electronic
equipment producer under Government Emergency Ordinance No. 5/2015 on waste of
electric and electronic equipment.

1.14Properties

(a)The Properties comprise all the land and buildings in which the Target Group
has an interest.

(b)With respect to each Property listed in Part 1 of Schedule 4 (each an Owned
Property), the relevant member of the Target Group listed in Part 1 of Schedule
4 has good and valid fee simple title (or the jurisdictional equivalent) to such
Owned Property, free from all Encumbrances. 

(c)With respect to each Property listed in Part 2 of Schedule 4 (each a Leased
Property), the relevant member of the Target Group listed in Part 2 of Schedule
4 has good and valid leasehold title (or the jurisdictional equivalent) to such
Leased Property, free from all Encumbrances. 

(d)The Properties constitute all of the real properties required to conduct the
businesses of the Target Group as currently conducted.  There are no contracts
or other arrangements in place whereby a member of the Target Group has granted
to a third party (including any member of the Retained Group) any right to
occupy or use any of the Properties.

(e)So far as the Parent is aware, no member of the Target Group is in material
violation of any zoning, planning, subdivision, building or similar Laws
(collectively Zoning Laws) in connection with the occupancy or use of the
Properties.

(f)So far as the Parent is aware, there are no material disputes affecting any
of the Properties or the Target Group’s occupation or use thereof.  No member of
the Target Group has received written notice of, or, to the Parent’s knowledge,
is there threatened, with respect to any part of the Properties: (i) any
violation of any Zoning Laws; (ii) any taking or intent to take by eminent
domain (or the jurisdictional



 

 

59

 

 

--------------------------------------------------------------------------------

 

 

 

equivalent) of any Regulatory Authority; or (iii) any commencement of
Proceedings (including, without limitation, with respect to any delinquent
Taxes).

1.15Environment

(a)In this paragraph:

(i)Environmental Law means all statutes, common law, national law and
regulations concerning the protection of all environmental factors (including
fire safety) or the generation, transportation, storage, treatment or disposal
of a Dangerous Substance or waste and capable of enforcement by legal process in
the jurisdiction of operation of each member of the Target Group as at the date
of this agreement;

(ii)Environmental Licence means any permit, licence, authorisation,
registration, consent or other approval or notification required under or in
relation to any Environmental Law;

(iii)Dangerous Substance means any natural or artificial substance likely to
cause significant damage to the environment, including hazardous and nuclear
ones, as qualified by the Law applicable to each member of the Target Group.

(b)So far as the Parent is aware, each member of the Target Group has all
necessary Environmental Licences (all of which are valid and subsisting) and is
in material compliance with all applicable Environmental Law and with the terms
and conditions of all such Environmental Licences.

(c)No member of the Target Group has, since the Relevant Date, received any
written notice or communication from which it appears that it is in material
violation of any Environmental Law or Environmental Licence.

(d)No member of the Target Group is engaged in any litigation or arbitration
proceedings concerning Environmental Law or Dangerous Substances.

1.16Intellectual Property Rights

(a)The Parent has delivered to the Purchaser a true and complete list (as
contained in the Data Room) of all Intellectual Property Rights (including,
without limitation, patents and trade marks) of which a member of the Target
Group is the registered proprietor or for which application has been made by a
member of the Target Group (collectively the Registered Intellectual Property
Rights).  The relevant member of the Target Group legally and beneficially owns
the Registered Intellectual Property Right of which it is the registered
proprietor or applicant free from Encumbrances.  All official application and
renewal fees required for the registration and maintenance of such Registered
Intellectual Property Rights have been paid.

(b)So far as the Parent is aware, all Intellectual Property Rights used by each
member of the Target Group for the purpose of carrying on its business as
currently conducted are either vested solely and beneficially in or are licensed
by a member of the Target Group.  Where Intellectual Property Rights are used by
the Target Group under licence, no member of the Target Group is in material
breach of the applicable licence agreement.

(c)So far as the Parent is aware, the conduct of the business (or any part
thereof) by the Target Group (including, without limitation: (i) the
manufacture, use, sale and importation of products; and (ii) the use,
disclosure, copying or distribution of any information, data or other tangible
materials) has not since the Relevant Date infringed or made unauthorised use of
any Intellectual Property Rights of any other person.  There are no claims or
Proceedings to which any member of the Target Group is a party with respect
thereto pending, or to Parent’s knowledge, threatened against any member of the
Target



 

 

60

 

 

--------------------------------------------------------------------------------

 

 

 

Group.    Neither the Parent nor any member of the Target Group has infringed
the Intellectual Property Rights relating to haptic technology of the company
referenced in the letter referred to at item 1 16(c) of Paragraph 2 of the
Disclosure Letter in the period prior to Completion.

(d)So far as the Parent is aware, no person has infringed, since the Relevant
Date, or made unauthorised use of any Intellectual Property Rights owned by any
member of the Target Group.  There are no claims or Proceedings with respect
thereto pending or threatened by any member of the Target Group.    

(e)No member of the Target Group trades under any business name other than its
corporate name.

(f)So far as the Parent is aware, no member of the Target Group has, since the
Relevant Date disclosed to any third party any material trade secrets or
confidential information included in the Target Group’s Intellectual Property
Rights, other than under an obligation of confidence, where this has had a
material adverse effect on the Target Group.

(g)No member of the Target Group has received a claim for compensation by or on
behalf of any employee of a member of the Target Group in respect of any
invention in relation to any patent owned by a member of the Target Group.  All
inventions developed by any employee of a member of the Target Group in the
course of the normal duties of such employee are owned by such member of the
Target Group by operation of statutory law, and all such employees have been
duly compensated for all inventions claimed by such members of the Target Group.

1.17Systems

(a)For the purposes of this paragraph, Systems means all the software, hardware,
network and telecommunications equipment and internet-related information
technology that are material to any member of the Target Group in connection
with the operation of its business as currently conducted.

(b)There have, since the Relevant Date, been no security breaches, breakdowns,
malfunctions, data loss, failures or other defects in the Systems which have had
a material adverse effect on the operations of the Target Group.

1.18Contracts

(a)No member of the Target Group is a party to any subsisting material contract
which:

(i)was entered into otherwise than in the ordinary course of business; or

(ii)involves the supply of goods or services the aggregate sales value of which
will represent in excess of 10% of the turnover for the current financial year
of the Target Group; or

(iii)restricts its freedom to carry on the whole or any material part of its
business as it does at present.

(b)No member of the Target Group has, since the Relevant Date, received written
notice that it is in default under any agreement, mortgage, charge, lien or
pledge which is material to the financial position of the Target Group.

(c)There are no subsisting material contracts to which a member of the Target
Group is a party and in which any member of the Retained Group has a material
interest (other than, in the case of the Sellers, their respective interests in
the Shares).

(d)No member of the Target Group is, or has agreed to become, a member of any
partnership or other unincorporated association, joint venture or consortium
(other than recognised trade associations).



 

 

61

 

 

--------------------------------------------------------------------------------

 

 

 

1.19Indebtedness

(a)No member of the Target Group has, since the Relevant Date, received any
written notice:

(i)to repay any borrowings or indebtedness under any agreement relating to any
borrowing (or indebtedness in the nature of borrowing) which are repayable on
demand; or

(ii)that an event of default has occurred and is outstanding under any agreement
relating to any borrowing (or indebtedness in the nature of borrowing) or other
credit facility of a member of the Target Group.

(b)The total amount borrowed by each member of the Target Group from its bankers
does not exceed its overdraft and other facilities.

(c)No member of the Target Group has outstanding any loan capital or any money
borrowed or raised (other than under its bank facilities, normal trade credits
or intra-group payables).

(d)No member of the Target Group has, since the Relevant Date, lent any money
which is due to be repaid and has not been repaid and no member of the Target
Group owns the benefit of any debt, other than debts accrued in the ordinary
course of its business or Intra-Group Receivables.

1.20Litigation

Except as claimant in the collection of debts arising in the ordinary course of
business, no member of the Target Group is a claimant or defendant in or
otherwise a party to any litigation, arbitration or administrative proceeding
which is in progress and which is material in relation to the Target Group nor,
so far as the Parent is aware, has any such proceeding been threatened in
writing by or against any member of the Target Group since the Relevant Date.

1.21Insurances

The members of the Target Group are covered under insurances on the bases and in
respect of the risks referred to in the list of insurance cover contained in the
Data Room or referred to in the Disclosure Letter and:

(a)all premiums with respect to such insurances that were due and payable have
been paid in full;

(b)so far as the Parent is aware, such insurances are in full force and effect;

(c)so far as the Parent is aware, there are no special circumstances which might
lead to any liability under such insurances being avoided by the insurers;

(d)so far as the Parent is aware, none of the members of the Target Group are in
material breach, violation, or default with respect to their obligations under
such insurances, and no written notice of cancellation or termination has been
received by any such members with respect to such insurances; and

(e)since the Relevant Date: (i) there have been no claims made by any member of
the Target Group under any such insurances where the amount of the claim exceeds
£250,000 in respect of an individual circumstance; (ii) there have been no
claims (regardless of amount) made under such insurances by any member of the
Target Group for which a relevant insurer has denied coverage; and (iii) so far
as the Parent is aware, notice of each claim for which losses in excess of
£50,000 are recoverable in accordance with the terms of such insurances has been
given in accordance with the terms and conditions of the relevant insurance.



 

 

62

 

 

--------------------------------------------------------------------------------

 

 

 

1.22Solvency

(a)No administrator, receiver or administrative receiver has been appointed in
respect of the whole or any part of the assets or undertaking of any member of
the Target Group.

(b)No order has been made and no resolution has been passed for the winding‑up
of any member of the Target Group and, so far as the Parent is aware, no
petition has been presented for that purpose.

(c)No member of the Target Group is insolvent (within the meaning of the
Insolvency Act 1986) or unable to pay its debts and no member of the Target
Group has stopped paying its debts as they fall due.

(d)No voluntary arrangement, compromise or similar arrangement with creditors
has been proposed, agreed or sanctioned in respect of a member of the Target
Group.

(e)Outside the United Kingdom, no event or circumstance has occurred or exists
analogous to those described in paragraphs (a) to (d) above.

1.23Employees

(a)The Parent has disclosed to the Purchaser in respect of the members of the
Target Group:

(i)a list of all Senior Employees showing, by reference to appropriate
categories, remuneration payable and other principal benefits provided, as well
as a brief description of their terms and conditions of employment;

(ii)a list of all other Employees and a brief description of their terms and
conditions of employment; and

(iii)brief details of current securities awards and options held by Employees
and awarded or granted by any member of the Parent’s group.

(b)Except as disclosed under subparagraph 1.23(a) above, there is not
outstanding any agreement or arrangement to which a member of the Target Group
is a party for profit‑sharing or for payments to any of its Employees of bonuses
or for incentive payments or other similar matters and there are no other
material payments to Employees which have not been disclosed.

(c)None of the Senior Employees has given or been given notice to terminate his
employment.

(d)No dispute has arisen since the Relevant Date between a member of the Target
Group and a Senior Employee, a material number or category of its Employees or
with any Works Council (as defined in Schedule 7).

(e)Except for employees carrying out shared services (other than the Internal
Transfer Employee) or as contemplated by this agreement or the Transitional
Services Agreement, the Employees constitute all personnel required for the
carrying on of the business of the Target Group as currently conducted.

(f)All taxes and social insurance contributions for employees have, since the
Relevant Date, been duly withheld and paid, and the Target Group has, since the
Relevant Date, complied with the statutory requirements under the German Minimum
Wage Act (MiloG) to the extent applicable.

(g)Other than under the relevant applicable statutory law, none of the members
of the Target Group is subject to any contractual restrictions regarding
restructuring measures, and, in particular, no location guarantee
(Standortgarantie oder Standortsicherung) is in place.



 

 

63

 

 

--------------------------------------------------------------------------------

 

 

 

(h)All external personnel (including freelancers and leased employees) engaged
with members of the Target Group have, since the Relevant Date, been handled in
compliance with statutory requirements in all material respects, in particular
in compliance with German social security law and the German Act Regulating the
Commercial Leasing of Employees (AÜG).

1.24Pensions

(a)Where required, each Scheme has been approved by and/or registered with the
appropriate Tax Authority and/or social security and supervisory authorities in
the relevant country or state. 

(b)The only retirement or death benefits which the Target Group is under an
obligation to provide for their employees are those provided under the Schemes,
apart from any state mandated retirement or social security scheme.  

(c)The Target Group has paid all contributions which are due to be paid to each
Scheme by them.

(d)Each Scheme has operated in material compliance with its governing
documentation and applicable law. 

1.25Employee Benefit Plans

(a)With respect to each Employee Benefit Plan, true and complete copies of: (i)
the current plan and trust documents (and all amendments and modifications
thereto), or if none, a summary thereof; (ii) all related trust agreements,
insurance contracts and other funding arrangements; and (iii) current summary
plan descriptions and all summary material modifications thereto distributed to
participants, have been made available to the Purchaser through the Data Room.

(b)Each Employee Benefit Plan has been maintained, funded, operated and
administered in material compliance with its terms and applicable Law.

1.26Product Quality

(a)There are no product warranty claims (other than those which have been fully
and finally resolved) with respect to products sold by any member of the Target
Group that exceed £100,000 for each claim or series of related claims.

(b)No person has asserted in writing or, to the Parent’s knowledge, threatened
to assert, any claim or demand (that has not been fully and finally resolved)
relating to product safety, product quality, defect, negligence or liability
with respect to any product manufactured, produced, distributed or sold by any
member of the Target Group, or any services performed by any member of the
Target Group, that exceed £100,000 for each claim or series of related claims.

(c)Each of the products and services manufactured, produced, distributed or sold
by any member of the Target Group, and all manufacturing and production
processes established by any such member with respect thereto, are, and at all
times since the date that is five years prior to the date of this agreement have
been and are, in compliance in all material respects with all applicable Laws,
with all published standards and with all contractual specifications applicable
to such products and services with which any member of the Target Group is
required to comply.

1.27Privacy

(a)Since the Relevant Date, each member of the Target Group has been in
compliance in all material respects with all applicable Privacy Laws.



 

 

64

 

 

--------------------------------------------------------------------------------

 

 

 

(b)As of the date of this agreement, no member of the Target Group has received
notice of and, to the Parent’s knowledge, there are no threatened Proceedings
against any member of the Target Group brought by any Regulatory Authority or by
any other person in respect of the collection, use or disclosure of Personal
Information by such member of the Target Group, or non-compliance with any
Privacy Laws, privacy policies, nor, to the Parent’s knowledge, are there any
grounds, facts or circumstances that may give rise to any such Proceedings.

2.Tax

2.1Taxation liabilities

All Taxation of any nature whatsoever for which a member of the Target Group is
liable and which has fallen due for payment has been duly paid.

2.2Taxation returns

(a)All notices, computations and returns which ought to have been submitted to a
Tax Authority by a member of the Target Group since the Relevant Date have been
properly and duly so submitted and all such notices, computations and returns
are true, accurate and complete in all material respects and are not the subject
of any material dispute nor, so far as the Parent is aware, are likely to become
the subject of any material dispute with a Tax Authority.

(b)Since the Relevant Date all material records which a member of the Target
Group is required to keep for Taxation purposes have been duly kept.

(c)No member of the Target Group has asked for any extensions of time for the
filing of any currently outstanding returns or other documents relating to
Taxation.

(d)All claims or other requests for any particular treatment relating to
Taxation that have been taken into account in computing any amount in the
Accounts and the time limit for the making of which has passed have been duly
made.

2.3Penalties and interest

No member of the Target Group has since the Relevant Date paid or become liable
to pay any interest, penalty, surcharge or fine relating to Taxation.

2.4Investigations

No member of the Target Group has since the Relevant Date been subject to or is
currently subject to any non‑routine investigation, audit or visit by any Tax
Authority.

2.5Deductions and withholdings

Each member of the Target Group has made all deductions in respect, or on
account, of any Taxation from any payments made by it which it is obliged to
make and has accounted in full to the appropriate authority for all amounts so
deducted.

2.6Completion

No charge to Taxation will arise on a member of the Target Group by virtue of
the entering into and/or completion of this agreement.



 

 

65

 

 

--------------------------------------------------------------------------------

 

 

 

2.7Tax residence

No member of the Target Group is treated for any Taxation purpose as resident in
a country other than the country of its incorporation and no member of the
Target Group has, or has had within the past six years, a branch, agency or
permanent establishment in a country other than the country of its
incorporation.  The Sellers are tax residents of the countries in which they are
incorporated and are eligible to claim entitlement under the provisions of
respective tax treaties or double taxation avoidance agreements which the
countries of tax residence of such Sellers have entered into with any other
country, as applicable.

2.8Tax Laws

(a)Since the Relevant Date, each member of the Target Group has been in material
compliance with all applicable Laws relating to Taxation (including, without
limitation, relating to transfer pricing).

(b)No Seller has received any communication from any Tax Authority and there are
no pending proceedings against any Seller that would have the effect of
rendering the sale of the Shares of the India Target Company to the Purchaser as
void under applicable Law.



 

 

66

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 6

Limitations

1.Notice

1.1If the Purchaser or, following Completion any Senior Employee (or any
successor of any Senior Employee) of the Target Group becomes aware of a matter
or circumstance which is reasonably likely to give rise to a Warranty Claim, the
Purchaser shall give notice to the Parent specifying that matter or circumstance
in reasonable detail, setting out such other relevant facts as are then
available of the matter that is likely to give rise to such Warranty Claim, and,
if possible, a pre‑estimate of the amount of the likely Warranty Claim, as soon
as reasonably practicable after it becomes aware of that matter or circumstance.

1.2The Parent shall not be liable for any losses in respect of a Warranty Claim
to the extent that they are increased, or are not reduced, as a result of any
failure by the Purchaser to give notice as contemplated by this paragraph.

2.Exclusions

2.1The Parent shall not be liable in respect of a Warranty Claim to the extent
that the matter or circumstance giving rise to that Warranty Claim:

(a)except with respect to a Warranty Claim pursuant to paragraph 1.26 of
Schedule 5, is specifically provided for or noted in the Accounts, the Parent
Accounts or the local statutory accounts of the relevant member of the Target
Group; or

(b)is taken into account in the Completion Statement; or

(c)is the subject of a claim under the Tax Deed and the Purchaser receives a
payment in respect of such claim under the Tax Deed; or

(d)except with respect to a Warranty Claim pursuant to paragraph 1.26 of
Schedule 5, is, or arises from any matter or circumstance that is, Fairly
Disclosed; or

(e)except with respect to a Warranty Claim pursuant to paragraph 1.26 of
Schedule 5, is a matter or circumstance of which the Purchaser or the Purchaser
Guarantor has actual knowledge at the date of this agreement (and, without
prejudice to the generality of the foregoing, the Purchaser and the Purchaser
Guarantor shall be deemed to have actual knowledge of information Fairly
Disclosed by the contents of the Data Room as at 9:00pm (UK time) on 17 July
2017 and the management presentations and information memoranda made available
by or on behalf of the Parent to the Purchaser or to any member of the Purchaser
Group on or before the date of this agreement); or

(f)has been or is made good or is otherwise compensated for without cost to the
Purchaser or any member of the Target Group.

For the purposes of sub-paragraph 2.1(e), actual knowledge of the Purchaser or
the Purchaser Guarantor shall be limited to the actual knowledge of any of the
following individuals: Kurt Cummings, Mike Hufnagel, Martin McGuigan, Evan
Slavitt and Keith Thomas.



 

 

67

 

 

--------------------------------------------------------------------------------

 

 

 

2.2The Parent shall not be liable in respect of a Warranty Claim to the extent
the relevant liability would not have arisen but for:

(a)a change in legislation or a change in the interpretation of legislation on
the basis of case law made after the date of this agreement (including (without
limitation) in respect of Taxation or the rate of Taxation or any amendment to
or the withdrawal of any practice previously published by a Tax Authority), in
either case occurring after the date of this agreement, whether or not that
change, amendment or withdrawal purports to be effective retrospectively in
whole or in part; or

(b)any change after Completion of the date to which any member of the Target
Group makes up its accounts or in the bases, methods, principles or policies of
accounting of any member of the Target Group other than a change which is
necessary in order to correct a failure before Completion to comply with
accounting standards with which the relevant member of the Target Group was
required to comply; or

(c)any act or omission of any member of the Target Group on or before Completion
carried out at the written request of the Purchaser or any act or omission of
the Purchaser or any member of the Target Group after Completion; or

(d)any failure or omission by any member of the Target Group to make any valid
claim, election, surrender or disclaimer, to give any valid notice or consent or
to do any other thing under the provisions of any enactment or regulation
relating to Taxation after Completion, the making, giving or doing of which was
taken into account in computing the provisions for Taxation in the Accounts or
the Completion Statement; or

(e)any claim, election, surrender, revocation, amendment, withdrawal or
disclaimer made or notice or consent given after Completion by any member of the
Target Group or any member of the Purchaser Group under the provisions of any
enactment or regulation relating to Taxation other than any claim, election,
surrender, revocation, amendment, withdrawal disclaimer, notice or consent
assumed to have been made, given or done in computing the amount of any
allowance, provision or reserve in the Accounts or the Completion Statement or
which is made, given or done at the prior written request of the Parent pursuant
to its rights under the Tax Deed.

2.3The Parent shall not be liable in respect of a Tax Warranty Claim if any
profits or amount to which the relevant Taxation is attributable were earned or
received by or accrued to any member of the Target Group but were not reflected
in the Accounts or the Completion Statement.

3.Financial limits

The liability of the Parent shall be limited as follows:

(a)the Parent shall not be liable in respect of, and there shall be disregarded
for all purposes, any claim under this agreement unless the amount of the
damages or other amount to which the Purchaser would, but for this subparagraph,
be entitled as a result of that claim exceeds an amount equal to £100,000; 

(b)the Parent shall not be liable in respect of any Warranty Claim (other than a
Fundamental Warranty Claim or a Warranty Claim pursuant to paragraph 1.26 of
Schedule 5) unless the amount of damages resulting from any and all Warranty
Claims (other than Fundamental Warranty Claims, Warranty Claims pursuant to
paragraph 1.26 of Schedule 5 and claims disregarded as contemplated by
subparagraph (a) above) exceed in aggregate an amount equal



 

 

68

 

 

--------------------------------------------------------------------------------

 

 

 

to £2,500,000, in which case the Purchaser shall be entitled to all amounts
resulting from those Warranty Claims (and not just the excess over that sum);  

(c)the Parent shall not be liable in respect of any claim under the Tax Deed
unless the amount resulting from any and all such claims exceed in aggregate an
amount equal to £50,000, in which case the Purchaser shall be entitled to the
excess over that sum;

(d)the maximum aggregate liability of the Parent in respect of any and all
Warranty Claims (other than Fundamental Warranty Claims) shall not exceed an
amount equal to £29,700,000; and

(e)the maximum aggregate liability of the Parent in respect of any and all
claims under this agreement and the other Transaction Documents (including,
without limitation, claims related to a breach of any covenant of the Parent or
the Sellers, or related to any indemnity given by the Parent or the Sellers,
under this agreement or the other Transaction Documents) shall not exceed an
amount equal to £118,800,000.

4.Time limits

The liability of the Parent in respect of the Warranties shall terminate (but
without prejudice to the rights and obligations of the parties under the Tax
Deed):

(a)on the expiry of the applicable statute of limitations in respect of a Tax
Warranty Claim;

(b)on the third anniversary of the date of this agreement in respect of a
Fundamental Warranty Claim;

(c)five years after the Completion Date in respect of a Warranty Claim pursuant
to paragraph 1.26 of Schedule 5; and

(d)18 months after the Completion Date in respect of all other Warranty Claims, 

except in respect of any Warranty Claim of which notice is given to the Parent
as contemplated by paragraph 1 of this Schedule 6 before the relevant date.  The
liability of the Parent in respect of any Warranty Claim shall in any event
terminate if proceedings in respect of it have not been commenced within six
months after the expiry of the relevant time period set out in sub-paragraph
(a), (b), (c) or (d) (as applicable) of this paragraph 4 of this Schedule 6 (or,
if the Warranty Claim is based on a liability which is contingent only, within
three months after such contingent liability gives rise to an obligation to make
a payment) unless that Warranty Claim arises as a result of, or in connection
with, a Third Party Claim (as defined in paragraph 7 of this Schedule 6) and the
Parent shall have assumed conduct of that Third Party Claim in accordance with
paragraph 7 of this Schedule 6.

5.Waiver of rights

5.1The Parent agrees with the Purchaser, each member of the Target Group and
each employee and director of a member of the Target Group, in the absence of
fraud, dishonesty or wilful concealment by or on behalf of any member of the
Target Group or any of its employees or directors, to waive any rights or claims
which it may have in respect of any misrepresentation, inaccuracy or omission in
or from any information or advice supplied or given by any member of the Target
Group or any of its employees or directors in connection with the giving of the
Warranties and the preparation of the Disclosure Letter.

5.2Subparagraph 5.1 may with the prior written consent of the Purchaser be
enforced by any member of the Target Group and any employee or director of a
member of the Target Group against the Parent under the Contracts (Rights of
Third Parties) Act 1999.  The provisions of this paragraph 5 may be



 

 

69

 

 

--------------------------------------------------------------------------------

 

 

 

varied or terminated by agreement between the Parent and the Purchaser (and the
Purchaser may also release or compromise in whole or in part any liability in
respect of rights or claims contemplated by this clause) without the consent of
any member of the Target Group or any employee or director of a member of the
Target Group.

6.Payment in respect of a Warranty Claim or under the Tax Deed

Any payment made by the Parent in respect of a Warranty Claim or under the Tax
Deed (or any refund of any such payment thereunder) shall, to the maximum extent
possible, be deemed to be treated as an adjustment to the Consideration paid for
the Shares under this agreement (but not so as to limit the amount payable where
not wholly possible).

7.Third party claims

7.1If a Warranty Claim (other than a Tax Warranty Claim) arises as a result of,
or in connection with, a liability or alleged liability of a member of the
Target Group to a third party (a Third Party Claim), then the Parent may,
subject to the Third Party Claim satisfying the Litigation Conditions, at any
time before any final compromise, agreement, expert determination or
non-appealable decision of a court or tribunal of competent jurisdiction is made
in respect of the Third Party Claim or the Third Party Claim is otherwise
disposed of, give notice to the Purchaser that the Parent elects to assume the
conduct of any dispute, compromise, defence or appeal of the Third Party Claim
and of any incidental negotiations on the following terms:

(a)the Parent shall indemnify the Purchaser Group and each relevant member of
the Target Group against all liabilities, charges, costs and expenses which they
may incur in taking any such action as the Parent may request pursuant to
subparagraphs (b) and (c) below;

(b)the Purchaser shall procure that each relevant member of the Target Group
makes available to the Parent such persons and all such information as the
Parent may request for assessing, contesting, disputing, defending, appealing or
compromising the Third Party Claim;

(c)the Purchaser shall procure that each relevant member of the Target Group:
(i) takes such action to assess, contest, dispute, defend, appeal or compromise
the Third Party Claim as the Parent may request and does not make any admission
of liability, agreement, settlement or compromise in relation to the Third Party
Claim without the prior written approval of the Parent; 

(d)the Parent shall keep the Purchaser informed of the progress of the Third
Party Claim and provide the Purchaser with copies of all relevant documents and
such other information in its possession as may be requested by the Purchaser
(acting reasonably); and

(e)the Purchaser shall be permitted at its own cost to participate in (but not
control) such Third Party Claim, and to employ separate counsel in connection
with such participation not reasonably objected to by the Parent.

7.2If a claim (other than a Tax Warranty Claim) arises as a result of, or in
connection with, a Third Party Claim, the Purchaser shall, until the earlier of
such time as the Parent shall give any notice as contemplated by subparagraph
7.1 and such time as any final compromise, agreement, expert determination or
non-appealable decision of a court or tribunal of competent jurisdiction is made
in respect of such Third Party Claim or such Third Party Claim is otherwise
finally disposed of:

(a)procure that each relevant member of the Target Group consults with the
Parent, and takes account of the reasonable requirements of the Parent, in
relation to the conduct of any dispute, defence, compromise or appeal of the
Third Party Claim;



 

 

70

 

 

--------------------------------------------------------------------------------

 

 

 

(b)keep, or procure that each relevant member of the Target Group keeps, the
Parent promptly informed of the progress of the Third Party Claim and provide,
or procure that each relevant member of the Target Group provides, the Parent
with copies of all relevant documents and such other information in the
Purchaser’s or a member of the Target Group's possession as may be requested by
the Parent; and

(c)procure that no relevant member of the Target Group shall cease to defend the
Third Party Claim or make any admission of liability, agreement or compromise in
relation to the Third Party Claim without the prior written consent of the
Parent.

7.3Nothing in this paragraph 7 shall require the provision by any person of any
information to the extent such provision would contravene any applicable Law or
would breach any duty of confidentiality owed to any third party.  If any
information is provided by any person (the Provider) to any other person (the
Recipient) pursuant to this paragraph 7:

(a)that information shall only be used by the Recipient in connection with the
Third Party Claim and clause 19 of this agreement shall in all other respects
apply to that information; and

(b)to the extent that information is privileged:

(i)no privilege shall be waived by reason of or as a result of its being
provided to the Recipient; and

(ii)if a third party requests disclosure by the Recipient in relation to that
information, if the Recipient is the Parent or the Purchaser, the Recipient
shall or, if the Recipient is a member of the Target Group, the Purchaser shall
procure that the Recipient shall, promptly notify the Provider and, to the
extent it can do so, itself assert privilege in opposition to that disclosure
request.

7.4The provisions of clause 9 (Conduct of Tax Claims) of the Tax Deed shall have
effect as if expressly incorporated into this paragraph 7, so that those
provisions shall apply to a Tax Warranty Claim.

8.Mitigation

8.1Nothing in this agreement shall be deemed to relieve the Purchaser from any
common law duty to mitigate any loss or damage incurred by it as a result of any
of the Warranties being untrue or inaccurate. 

8.2In the case of a Tax Warranty Claim, the Purchaser shall be obliged to
utilise all Seller’s Reliefs (as that term is defined in the Tax Deed) to
mitigate any Tax liability and clause 9 (Conduct of Tax Claims) of the Tax Deed
shall apply as if it were set out in this schedule mutatis mutandis.

9.Recovery from third parties

If:

(a)the Parent makes a payment in respect of a claim (the Damages Payment);

(b)at any time after the making of such payment any member of the Target Group
or the Purchaser receives any sum which would not have been received but for the
matter or circumstance giving rise to that claim (the Third Party Sum);

(c)the receipt of the Third Party Sum was not taken into account in calculating
the Damages Payment; and



 

 

71

 

 

--------------------------------------------------------------------------------

 

 

 

(d)the aggregate of the Third Party Sum and the Damages Payment exceeds the
amount required to compensate the Purchaser in full for the loss or liability
which gave rise to the claim in question (such excess being the Excess
Recovery),

the Purchaser shall, promptly following receipt of the Third Party Sum by it or
the relevant member of the Target Group, repay to the Parent an amount equal to
the lower of (i) the Excess Recovery and (ii) the Damages Payment, after
deducting (in either case) all reasonable costs incurred by the Purchaser or the
relevant member of the Target Group in recovering the Third Party Sum.

10.Insurance

Without prejudice to the Purchaser's duty to mitigate any loss in respect of any
of the Warranties being untrue or inaccurate, if in respect of any matter which
would otherwise give rise to a claim under this agreement or the Tax Deed, any
member of the Target Group is entitled to claim under any policy of insurance
that has, as of the Completion Date, already been paid for by the Target Group
and is in effect as of immediately prior to Completion: (i) the Purchaser shall
procure that the Target Group undertakes commercially reasonable efforts to
recover under such insurance; and (ii) any amounts actually recovered by the
Target Group under such insurance, net of (A) the costs and expenses of recovery
therefrom, (B) Taxes payable with respect to such amounts and (C) the amounts of
any retro and future premium increase, shall reduce pro tanto or extinguish that
claim.

11.Contingent liabilities

If any Warranty Claim is based upon a liability which is contingent only, the
Parent shall have no obligation to make a payment in respect thereof unless (and
until) such contingent liability gives rise to an obligation to make a payment
before:

(a)on the expiry of the applicable statute of limitations in respect of a Tax
Warranty Claim;

(b)the third anniversary of the date of this agreement in respect of a
Fundamental Warranty Claim;

(c)the fifth anniversary of the Completion Date in respect of a Warranty Claim
pursuant to paragraph 1.26 of Schedule 5; and

(d)the date which is 18 months after the Completion Date in respect of all other
Warranties.

12.Waiver of set off rights

The Purchaser waives any and all rights of set off, counterclaim, deduction or
retention against or in respect of any of its payment obligations under this
agreement or any of the other Transaction Documents which it might otherwise
have by virtue of any claim under this agreement or the Tax Deed.

13.Remedy of breaches

If the matter or circumstance giving rise to a Warranty Claim is capable of
remedy, the Parent shall have no liability in respect of that Warranty Claim
unless the relevant matter or circumstance is not remedied within 30 days after
the date on which the Parent is given notice as contemplated by paragraph 1 of
this Schedule 6 in relation to that matter or circumstance.  The Purchaser shall
procure that the Parent is given the opportunity in that 30 day period to remedy
the relevant matter or circumstance and shall, without prejudice to paragraph 8
of this Schedule 6, provide, and shall procure that each relevant member of the
Target Group shall provide, all reasonable assistance to the Parent to remedy
the relevant matter or circumstance.



 

 

72

 

 

--------------------------------------------------------------------------------

 

 

 

14.On sales

The Parent shall have no liability in respect of any Warranty Claim arising out
of a matter or circumstance affecting any member of the Target Group if the
notice given under paragraph 1 of this Schedule 6 in relation to the relevant
matter or circumstance is given at a time when the member of the Target Group
concerned has ceased to be a subsidiary of the Purchaser.

15.Consequential loss

The Parent shall have no liability under this agreement or any other Transaction
Document for any loss of business or profits, or in connection with any indirect
or consequential loss or any punitive or aggravated damages (together,
Consequential Loss), arising out of any matter or circumstance giving rise to a
claim except to the extent that:

(a)a third party has, pursuant to a contract with the Target Group or applicable
Law, the right to bring a claim for Consequential Loss against the Target Group
and such Third Party brings such a claim against the Target Group; and

(b)in connection with such claim by such third party, the Purchaser has a claim
against the Parent for breach of any of the Warranties set out at paragraph 1.26
of Schedule 5,

and, in such circumstances, the Parent shall have no liability for any
Consequential Loss suffered by the Purchaser or its Affiliates and shall only be
liable (if such claim is successfully proven and subject to the other
limitations set out in this Schedule 6) for any Consequential Loss suffered by
the third party.



 

 

73

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 7

Employees





 

 

74

 

 

--------------------------------------------------------------------------------

 

 

 

Part 1

1.In this Schedule:

Employment Obligations means any and all information and consultation
obligations required under applicable Law or contract with respect to the
Employees and/or Works Councils as a result of or in connection with the
Transactions;

External Transfer Employees means:

(a)any individuals employed by a member of the Target Group at the date of this
agreement who provide services for a member of the Retained Group, being those
individuals named in Part 2 of this Schedule; and

(b)any individuals employed by a member of the Target Group at the date of this
agreement who provide services for a member of the Retained Group, but are only
identified by the Parent (acting reasonably and in good faith) on or after the
date of this agreement but before Completion and whose names are notified in
writing to the Purchaser prior to Completion and accepted by the Purchaser
(acting reasonably);

Internal Transfer Employees means:

(a)any individuals not employed by a member of the Target Group at the date of
this agreement who provide services for a member of the Target Group, being
those individuals named in Part 3 of this Schedule; and

(b)any individuals not employed by a member of the Target Group at the date of
this agreement who provide services for a member of the Target Group, but are
only identified by the Parent (acting reasonably and in good faith), on or after
the date of this agreement but before Completion, and whose names are notified
in writing to the Purchaser prior to Completion and accepted by the Purchaser
(acting reasonably),

provided that Internal Transfer Employees shall not include any persons referred
to in (a) or (b) above who are dismissed or resign, resulting in their
employment terminating with effect from any date after the date of this
agreement up to Completion.

Internal Transfer Employers means the relevant employing entities of the
Internal Transfer Employees;  

Liability and Liabilities includes any award, compensation, damages, fine, loss,
order, penalty or payment made by way of settlement and costs and expenses
reasonably incurred in connection with a claim or investigation (including any
investigation by any enforcement, regulatory or supervisory body and of
implementing any requirements which may arise from any such investigation);
legal costs and expenses being assessed on an indemnity basis; and

Works Councils means all trade unions, works councils, staff associations and
other employee representatives relevant to the Employees.

2.The Parent and the Purchaser shall co-operate in good faith to timeously
satisfy the Employment Obligations with the relevant Works Councils.



 

 

75

 

 

--------------------------------------------------------------------------------

 

 

 

3.It is the intention of the parties that the employment of each Employee shall
not terminate upon Completion, but shall continue with the relevant member of
the Target Group on the Employee’s existing terms and conditions that exist
immediately before Completion.  For the avoidance of doubt,  without prejudice
to paragraph 9 of this Schedule, this paragraph 3 of this Schedule is not
intended to, and does not, create any obligation on the Purchaser to retain any
Employees in employment, nor to retain their existing terms and conditions of
Employment, following Completion. 

4.The Parent shall use reasonable endeavours to procure that the Internal
Transfer Employees will be employed by the relevant Target Companies (or other
relevant member of the Purchaser Group) as at the date of Completion and shall
indemnify the Purchaser against any Liability directly arising from the transfer
of the Internal Transfer Employees to the relevant members of the Target Group
(or relevant member of Purchaser Group, as applicable).

5.The Parent shall:

(a)procure that the Internal Transfer Employers shall perform and discharge all
of their obligations in respect of the relevant Internal Transfer Employees
until such time as the relevant Internal Transfer Employee transfers to the
relevant member of the Target Group (or relevant member of the Purchaser Group);
and

(b)indemnify the Purchaser against any Liability arising from the failure of any
Internal Transfer Employer to perform or discharge any such obligations as are
set out in paragraph 5(a) above up to the date of Completion, including, without
limitation, failure arising from any act or omission of the relevant Internal
Transfer Employer. 

For the avoidance of doubt, this indemnity excludes any part of any Liability
for which the Purchaser or any member of the Purchaser Group are responsible
under paragraphs 9 and 10 below.

6.The Parent shall use reasonable endeavours to procure that the External
Transfer Employees will be employed by a member of the Retained Group as at the
date of Completion.

7.If, on or after Completion, any External Transfer Employees remain employed by
a member of the Target Group, the Purchaser shall cooperate with the Parent to
transfer each such External Transfer Employee from the Target Group to a
relevant member of the Retained Group.  If, 20 Business Days following
Completion, any External Transfer Employee remains employed by a member of the
Target Group, the parties to this agreement agree the following:

(a)the relevant member of the Target Group shall terminate the relevant External
Transfer Employee’s employment with effect on the earliest legally possible
termination date; and

(b)the Parent shall indemnify and hold harmless the Purchaser and any member of
the Target Group from and against any and all Liability arising out of such
termination or in respect of any External Transfer Employee’s employment
following Completion, provided that the Purchaser shall use all reasonable
endeavours to minimise the amount of such Liability and the Parent shall not be
liable for any loss incurred as a result of such Liability to the extent that
such Liability arises or is increased as a result of any act or omission of the
Purchaser other than in accordance with this paragraph 7.

8.The Parent shall:

(a)procure that the members of the Target Group shall perform and discharge all
of their obligations in respect of any External Transfer Employees until such
time as the relevant External Transfer Employee transfers to a member of the
Retained Group; and



 

 

76

 

 

--------------------------------------------------------------------------------

 

 

 

(b)indemnify the Purchaser against any Liability arising from the failure of the
Parent to perform or discharge any such obligations as are set out in paragraph
8(a) above.

9.The Purchaser shall:

(a)cooperate with the Parent and any Internal Transfer Employers and comply with
the Parent’s and any Internal Transfer Employer’s reasonable requests in
relation to the transfer of the Internal Transfer Employees from the Internal
Transfer Employers to the relevant members of the Target Group (or relevant
members of the Purchaser Group);

(b)procure that the relevant members of the Target Group shall perform and
discharge all of their obligations in respect of the Employees on and from
Completion; and

(c)indemnify the Parent against any Liability arising from the failure of any
member of the Target Group to perform or discharge any such obligations on and
from Completion, including, without limitation, failure arising from any act or
omission of the relevant member of the Target Group.  

10.The Purchaser shall indemnify the Parent against any Liability relating to an
Employee which arises out of a complaint or failure or alleged failure to comply
with the Employment Obligations or in respect of any subsequent award of
compensation in respect of a breach or alleged breach of the Employment
Obligations where that complaint or failure to act arises out of or is in
connection with an act or omission of any member of the Purchaser Group.



 

 

77

 

 

--------------------------------------------------------------------------------

 

 

 

Part 2

External Transfer Employees

﻿

Target Group Employer

Expected Retained Group Employer

Name

Position

Note

AB Electronik Sachsen GmBH

TT Electronics GmbH

Wladislaw Fefelow

Regional Sales Manager

 

TT Electronics Technology Ltd 

Roxspur Measurement & Control Limited

Tristan Hughes

Peter Illes

Engineer

Engineer

 

﻿



 

 

78

 

 

--------------------------------------------------------------------------------

 

 

 

Part 3

Internal Transfer Employees

﻿

Retained Group Employer

Expected Target Group / Purchaser Group Employer

Name

Position

Note

TT Electronics SAS

[Member of the Purchaser Group]

Marco Maino

David Empinet

Sales Manger

Finance director - Sales & Engineering

Target Group/Purchaser Group employer to be confirmed before Completion

TT Electronics Asia Pte Ltd

[Member of the Purchaser Group]

Deok Kyo Choi

Sungho Lee

Myong Hah Lee

Field Application Engineer

Senior Sales Manager

Field Application Engineer

Target Group/Purchaser Group employer to be confirmed before Completion

 

All currently based in South Korea

Optek Technology Inc

[Member of the Purchaser Group]

Bob Taber

Chuck Rummler

Dennis Miller

VP & GM

Product Engineer

Engineer

Target Group/Purchaser Group employer to be confirmed before Completion

TT Electronics Integrated Manufacturing Services  Co Ltd (Suzhou)

AB Electronik Sensors (Suzhou) Co Ltd

Names to be confirmed before Completion

Finance team GL

Finance team FM

Further assessment required following the date of this agreement

Optron de Mexico SA de CV (Mexico)

AB Electronic Manufacturing Mexico SA de CV

Names to be confirmed before Completion

To be confirmed before Completion

Further assessment required following the date of this agreement

﻿



 

 

79

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 8

Completion





 

 

80

 

 

--------------------------------------------------------------------------------

 

 

 

Part 1

PAreNT's obligations

General obligations

(a)At Completion the Parent shall procure the delivery to the Purchaser of:

(i)duly executed share transfer forms, each in the Agreed Form, in favour of the
Purchaser or its nominee(s) of all the Shares, in each case to the extent
required by applicable local Law and in compliance with such formalities as may
be required by applicable local Law (and, in respect of the shares of the China
Target Company, subject to clause 10.4);

(ii)where applicable, the share certificate(s) representing the Shares, or an
express indemnity in the case of any found to be missing (and, in the case of
the certificates representing the Shares of the Mexico Target Company, duly
endorsed in property for the benefit of the Purchaser);

(iii)where applicable, the original certificate of incorporation, seals, stamps
and chops,  corporate books and records, statutory registers and share
certificate books of each member of the Target Group, to the extent not in that
member of the Target Group’s possession;

(iv)the title deeds or excerpts from the relevant land register (as applicable)
relating to the Properties that are, in each case, in the possession of the
Parent or the Retained Group;

(v)counterparts of the Tax Deed, Transitional Services Agreement and Reverse
Transitional Services Agreement,  each duly executed by the Parent and, if
applicable, the appropriate members of the Target Group;

(vi)the counterpart of the Trade Mark Assignment duly executed by AB Electronic
Components Limited;

(vii)Deeds of Assignment to effect the transfer of each of the Shareholder
Loans, in each case duly signed by the relevant Lender and relevant Borrower;

(viii)the revocation or resignations in Agreed Form of each of the current
directors of the members of the Target Group (other than those directors who
will continue to be employed by the Target Group following Completion) as
directors of each relevant member of the Target Group (or, in the case of such
directors of AB Mikroelekronik GmbH, the revocation of the appointment of each
such director) and, where applicable, the supervisor, secretary or other officer
of each member of the Target Group, in each case acknowledging (by way of deed)
that he has no claim against the relevant members of the Target Group, whether
for loss of office or otherwise, and, if applicable, the terminations in Agreed
Form of any service or other contracts between any such person and the relevant
members of the Target Group;  

(ix)to the extent permitted under applicable local Law, the resignation of the
auditors of each member of the Target Group, in each case confirming that, in
accordance with section 519 of the Companies Act 2006 (or equivalent legislation
in other jurisdictions), there are no circumstances connected with their
resignation which should be brought to the attention of the members or creditors
of that member of the Target Group and that no fees are due to them;



 

 

81

 

 

--------------------------------------------------------------------------------

 

 

 

(x)a copy of the resolution(s) contemplated by clause 3.1(a) as passed at a
general meeting of the Parent;

(xi)evidence that the consent described in clause 5.4 has been obtained;

(xii)a copy of the resolutions of the board of directors of the Parent
authorising the execution, delivery and performance of this agreement and each
of the other Transaction Documents to which it is or will be a party; and

(xiii)a copy of the resolutions of the boards of directors of each Seller
authorising the transfer by it of the Shares set against its name in column (4)
of Schedule 1, in each case in compliance with such formalities as may be
required by applicable local Law.

(b)At Completion the Parent shall procure the delivery to the Purchaser of, with
respect to each member of the Target Group, a copy of the resolutions of the
board of directors and/or the shareholders of such member (as required by
applicable local Law and such member’s constitutional documents) resolving that:

(i)such persons as the Purchaser nominates are appointed as directors of such
member;

(ii)its registered office is changed to such location as determined by the
Purchaser (provided that the registered office remains in the existing
jurisdiction of such member and subject to any local filing or registration
requirements);

(iii)to the extent applicable, the transfers referred to in paragraph (a)(i)
(subject only to their being duly stamped) are, to the extent relevant, taken on
record and approved for registration;

(iv)to the extent permitted under applicable local Law, such persons as the
Purchaser nominates are appointed as auditors of such member; and

(v)such member’s bank mandates are revised in such manner as the Purchaser
requires,

in each case to the extent permissible under applicable local Laws and in
compliance with such other formalities as may be required by applicable local
Laws.

(c)At Completion, the Parent shall procure the delivery to the Purchaser of,
with respect to each member of the Target Group, any other such documents or
instruments as are reasonably required by the Purchaser to consummate the
Transactions.

Local Jurisdictions

(d)To the extent not already covered by paragraphs (a) and (b) above, at
Completion the Parent shall procure the following with respect to local
jurisdictions:

Austria

(i)the execution by Midland Electronics Limited of a share transfer agreement,
in the Agreed Form, with respect to the transfer of the full legal and
beneficial title to the sole share interest (Geschäftsanteil) in AB
Mikroelekronik GmbH (relating to the entire issued share capital of EUR
2,000,000) in the form of a notarial deed before an Austrian notary
simultaneously with the action referred to under sub-paragraph (c) of Part 2 of
Schedule 8;





 

 

82

 

 

--------------------------------------------------------------------------------

 

 

 

Germany

(ii)the delivery to the Purchaser of share sale and transfer agreements with
respect to the transfer of the full legal and beneficial title to: (A) the
entire issued share capital of TT Electronics Holdings GmbH; and (B) one share
with a nominal value of EUR 618,000.00 (equivalent to six per cent. of the
issued share capital) of Midland Electronics Deutschland GmbH to the Purchaser,
 in each case duly executed by AB Electronic Products Group Ltd and in the form
of a notarial deed (notarielle Urkunde) before a German notary; 

(iii)that AB Electronic Products Group Ltd grants to the Purchaser an
irrevocable power of attorney, in the Agreed Form, to exercise all shareholders’
rights in respect of the shares in TT Electronics Holdings GmbH and Midland
Electronics Deutschland GmbH;

(iv)that resolutions of the shareholders of TT Electronics Holdings GmbH and
Midland Electronics Deutschland GmbH are obtained authorising the transfer of
the Shares in TT Electronics Holdings GmbH and Midland Electronics Deutschland
GmbH to the Purchaser, and the approval of Midland Electronics Deutschland GmbH
is obtained authorising the transfer of the Shares in Midland Electronics
Deutschland GmbH;

(v)that the managing directors (Geschäftsführer) of TT Electronics Holdings GmbH
and Midland Electronics Deutschland GmbH will be informed immediately after the
passing of the resolutions referred to in sub-paragraph (iv) above;

(vi)the delivery to the Purchaser of a copy of the TT Electronics GmbH
Divestment Agreement, duly executed by TT Electronics Holdings GmbH and AB
Electronic Products Group Limited;

(vii)the delivery to the Purchaser of a duly executed termination agreement, or
termination notice, relating to the Domination and Profit and Loss Pooling
Agreement;

India

(viii)that a resolution of the shareholders of the India Target Company is
obtained approving the appointment of such persons as the Purchaser nominates as
directors of the India Target Company;

(ix)that the existing shareholders of the India Target Company waive their right
of first refusal in respect of the transfer of the Shares of the India Target
Company pursuant to Article 18 of the Articles of Association of the India
Target Company;

(x)that the India Target Company provides the Purchaser with a copy of the
resolution of the board of directors of the India Target Company sanctioning the
sale of the shares of the India Target Company under this agreement pursuant to
Article 19 of the Articles of Association of the India Target Company;

Mexico

(xi)the delivery to the Purchaser of written evidence reasonably satisfactory to
the Purchaser that a resolution of the shareholders of the Mexico Target Company
is obtained approving:

(A)the waiver of their pre-emption rights with respect to the transfer of the
Shares in the Mexico Target Company;

(B)the entry by the Mexico Target Company into the transactions contemplated by
the Transaction Documents;



 

 

83

 

 

--------------------------------------------------------------------------------

 

 

 

(C)the resignation of Stephen John Mather and Timothy Hal Roberts as directors
of the Mexico Target Company;

(D)the appointment of such persons as the Purchaser nominates as additional
directors of the Mexico Target Company;

(E)the resignation of the statutory auditor of the Mexico Target Company and the
appointment of Michael Hufnagel as statutory auditor; and

(F)to the extent necessary, the cancellation of powers of attorney granted in
favour of the resigning directors or any members of the Retained Group and the
granting of a power of attorney in favour of the appointed directors;

(xii)the delivery to the Purchaser of the Shareholders Registry Book for the
Mexico Target Company evidencing the entry of the transfer of the Shares in the
Mexico Target Company to the Purchaser and A.V.X./Kyocera Asia Limited, duly
signed by the secretary of the board of directors of the Mexico Target Company
or another authorised officer;

Romania

(xiii)the delivery to the Purchaser of a share transfer agreement, in Agreed
Form, with respect to the transfer of the full legal and beneficial title of the
Shares of the Romanian Target Company, duly executed by Midland Electronics
Limited; and

(xiv)that a resolution of the sole shareholder of the Romanian Target Company is
obtained:

(i)acknowledging the transfer of the Shares in the Romanian Target Company from
Midland Electronics Limited to the Purchaser;

(ii)approving the updating of the constitutional documents of the Romanian
Target Company in order to reflect the above-mentioned share transfer; and

(iii)approving any other matters that may be necessary in relation to
Completion;

(xv)that Midland Electronics Limited signs the shareholders' register of the
Romanian Target Company in order to register the transfer of the ownership right
over the Shares issued by the Romanian Target Company to the Purchaser;

China

(xvi)the delivery to the Purchaser of:

(A)the China Share Transfer Agreement duly executed by the China Shareholder,
which shall stipulate a purchase price for the shares of the China Target
Company and provide that all withholding tax that may be imposed on the China
Shareholder by the China Tax Authority in connection with the transfer of the
shares of the China Target Company shall be the responsibility of the China
Shareholder, and the China Shareholder shall be responsible for reporting,
filing and paying such withholding tax to the competent China Tax Authority
directly and the Purchaser shall have no withholding obligations;

(B)a resolution of the China Shareholder’s approving the transfer of the shares
of the China Target Company to the Purchaser, provided that the Purchaser shall
provide the



 

 

84

 

 

--------------------------------------------------------------------------------

 

 

 

draft resolution to the Parent for review and signing by the China Shareholder
before Completion;

(C)a letter issued by the China Shareholder to remove all the directors and
supervisor it appointed to the China Target Company, provided that the Purchaser
shall provide the draft letter to the Parent for review and signing by the China
Shareholder before Completion;

(D)the MOFCOM Filing forms duly signed by the incumbent legal representative and
affixed with the company chop of the China Target Company, for change of the
equity ownership, legal representative, directors, supervisor and general
manager of the China Target Company, including without limitation, the FIE
Change of Filings Form (《外商投资企业变更备案申报表》) and the FIE Change of Filings
undertaking Letter (《外商投资企业变更备案申报承诺书》), provided that the Purchaser shall
provide all such MOFCOM Filing forms to the Parent for signing and affixing the
company chop before Completion;

(E)the AIC Registration forms duly signed by the incumbent legal representative
and affixed with the company chop of the China Target Company, for change of the
equity ownership, legal representative, directors, supervisor and general
manager of the China Target Company, including without limitation, the FIE
Change of Registration Form (《外资公司登记（备案）申请书》), the Power of Attorney Form to
Filing Agent (《指定代表或共同委托代理人授权委托书》), and the Power of Attorney Form for Service
of Legal Documents to Foreign Investor (《外国投资者法律文件送达授权委托书》), provided that the
Purchaser shall provide all such AIC Registration forms to the Parent for
signing and affixing the company chop before Completion;

(F)all the corporate chops, including, without limitation, the company chop,
legal representative chop and financial chop;

(G)the Business Licence (Zhengben and Fuben) and electronic business licence (IC
card) in respect of the China Target Company; and

(H)the Certificate of Approval (Zhengben and Fuben) in respect of the China
Target Company.



 

 

85

 

 

--------------------------------------------------------------------------------

 

 

 

Part 2

Purchaser’s obligations

At Completion the Purchaser shall:

(a)make a payment to the Parent of an amount equal to the Consideration;

(b)deliver to the Parent:

(i)a share transfer agreement, in Agreed Form, with respect to the transfer of
the full legal and beneficial title to the shares of the Romanian Target
Company, duly executed by the Purchaser;

(ii)share sale and transfer agreements, each in Agreed Form, with respect to the
transfer of: (A) the entire issued share capital of TT Electronics Holdings
GmbH; and (B) one share with a nominal value of EUR 618,000.00 (equivalent to
six per cent. of the issued share capital) of Midland Electronics Deutschland
GmbH, in each case duly executed by the Purchaser in the form of a notarial deed
(notarielle Urkunde) before a German notary;

(iii)a counterpart of the China Share Transfer Agreement, duly executed by the
Purchaser;

(iv)duly stamped share transfer forms with respect to the transfer of the Shares
in TT Electronics Sensing and Control India Private Limited, in each case duly
executed by the Purchaser;

(c)execute a share transfer agreement, in Agreed Form, with respect to the
transfer of the full legal and beneficial title to the sole share interest
(Geschäftsanteil) in AB Mikroelekronik GmbH (relating to the entire issued share
capital of EUR 2,000,000), in the form of a notarial deed before an Austrian
notary, simultaneously with the action referred to at sub-paragraph (d)(i) of
Part 1 of Schedule 8;

(d)sign the shareholders' register of the Romanian Target Company in order to
register the transfer of the ownership right over the shares issued by the
Romanian Target Company;

(e)deliver to the Parent a copy of the resolutions of the board of directors (or
similar governing body) of the Purchaser authorising the execution, delivery and
performance of this agreement and each of the other Transaction Documents to
which it is or is to be a party;

(f)deliver to the Parent evidence that the person signing this agreement and
each of the other Transaction Documents to which the Purchaser Guarantor is or
is to be a party is duly authorised by the Purchaser Guarantor to sign such
documents;

(g)deliver to the Parent counterparts of the Tax Deed,  Transitional Services
Agreement, Reverse Transitional Services Agreement and Trade Mark Assignment,
 each duly executed by the Purchaser and/or the Purchaser Guarantor (as
applicable);

(h)deliver to the Parent counterparts of the Deeds of Assignment to effect the
transfer of each of the Shareholder Loans, in each case duly signed by the
Purchaser; and

(i)deliver to the Parent, with respect to each member of the Target Group, any
other such documents or instruments as are reasonably required by the Parent to
consummate the Transactions.



 

 

86

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 9

Completion Statement





 

 

87

 

 

--------------------------------------------------------------------------------

 

 

 

Part 1

COMPLETION STATEMENT

1.PREPARATION OF DRAFT COMPLETION STATEMENT

To enable the Net Debt and the Working Capital to be ascertained, as soon as
reasonably practicable and by no later than 45 Business Days following
Completion, the Parent shall prepare and deliver to the Purchaser's Lawyers a
draft completion statement setting out the Net Debt and Working Capital of the
Target Group as at the Effective Time (the draft Completion Statement).  The
draft Completion Statement shall be prepared in the form and include the items
shown in Part 2 of this schedule and in accordance with the following:

(a)the specific polices set out in Part 3 of this schedule;

(b)to the extent not covered by (a)  above, the accounting policies, principles,
practices, evaluation rules, categorisations, procedures, techniques, methods
and bases actually used by the members of the Target Group in the preparation of
the Accounts including in the exercise of accounting discretion and judgment;
and

(c)to the extent not covered by (a) or (b) above,  IFRS in force at the Accounts
Date.

For the avoidance of doubt, sub-paragraph (a) takes precedence over
sub-paragraph (b) and sub-paragraph (c), and sub-paragraph (b) takes precedence
over sub-paragraph (c).

2.NOTIFICATION OF DISPUTED ITEMS

Within 30 Business Days of delivery to the Purchaser's Lawyers of the draft
Completion Statement, the Purchaser shall give a notice to the Parent of any
item or items it wishes to dispute together with the reasons for such dispute
and to the extent possible a list of proposed adjustments  (Dispute Notice).  If
by the expiry of such period of 30 Business Days, no such notice is given to the
Parent or the Purchaser has given notice to the Parent that there are no items
it wishes to dispute, the draft Completion Statement shall constitute the final
Completion Statement for the purposes of this agreement.

3.RESOLUTION OF DISPUTED ITEMS AND FINALISATION OF THE COMPLETION STATEMENT

If, in accordance with this schedule, notice is given to the Parent as to any
item or items in dispute:

(a)the Parent and the Purchaser shall attempt to agree in writing the item or
items disputed;

(b)if any such item or items are not agreed in writing within 30 Business Days
of the delivery of the Dispute Notice, the item or items in dispute shall be
referred to the Independent Accountants; and

(c)the draft Completion Statement adjusted to take account of each item in
dispute (of which notice is given in accordance with this schedule) as agreed in
writing or as determined by the Independent Accountants (as the case may be),
shall constitute the final Completion Statement for the purposes of this
agreement.



 

 

88

 

 

--------------------------------------------------------------------------------

 

 

 

 

4.PROVISION OF INFORMATION

The Parent shall provide the Purchaser with all access to premises, information,
assistance (including assistance from employees of the Parent), and access to
(including the ability to take copies of) books and records of account,
documents, files, working papers and information stored electronically which the
Purchaser may reasonably require for the purposes of this schedule.  The
Purchaser shall, and shall procure that the members of the Target Group shall,
provide the Parent with all access to premises, information, assistance
(including assistance from employees of the Purchaser and the members of the
Target Group) and access to (including the ability to take copies of) books and
records of account, documents, files, working papers and information stored
electronically which the Parent may reasonably require for the purposes of this
schedule.



 

 

89

 

 

--------------------------------------------------------------------------------

 

 

 

Part 2

Pro Forma Completion Statement

﻿

﻿

Net Debt

Working Capital

Excluded

Goodwill

 

 

X

Intangible Assets

 

 

X

Property, plant and equipment

 

 

X

Net Trade Receivables (including intercompany Trade Debt)

 

X

 

Prepayments

 

X

 

VAT and other taxes receivable

 

X

 

Other operating receivables

 

X

 

Interest receivable

X

 

 

Other non-operating receivables

 

X

 

Other receivables – non current

 

X

 

Inventories

 

X

 

Intra-Group Receivables

X

 

 

Cash and cash equivalents

X

 

 

Net trade payables (including intercompany Trade Debt)

 

X

 

Shareholder Loans (including royalties and management charges and China IMS
Lines)

 

 

X

China Intra-Group Payable

X

 

 

Goods received not invoiced

 

X

 

Accruals

 

X

 

Payroll taxes payable

 

X

 

VAT and other taxes payable

 

X

 

Defined contribution liability – current

X

 

 

Other operating payables

 

X

 

Other non-operating payables

 

 

X

Capital creditor

 

X

 

Trading provisions

 

X

 

Interest payable

X

 

 

Government Grants payable (short term)

 

 

X

BTL payable from group

X

 

 



 

 

90

 

 

--------------------------------------------------------------------------------

 

 

 

Borrowings – current (external)

X

 

 

Net current tax receivable/payable

X

 

 

Net derivative instruments

 

X

 

Provisions – Sun

X

 

 

Provisions – Other (including Spring)

 

 

X

Long term operating payables

X

 

 

Borrowings – non-current (external)

X

 

 

Net deferred tax – Pension and management charges

X

 

 

Net deferred tax – other

 

 

X

﻿

﻿

To the extent that there is a contradiction in the pro-forma with the defined
terms set out in Schedule 17 (Interpretation) and/or the specific accounting
policies set out in Part 3 of this Schedule 9 (the Specific Accounting
Policies), the defined terms and the Specific Accounting Policies shall
prevail. 

﻿

﻿



 

 

91

 

 

--------------------------------------------------------------------------------

 

 

 

Part 3

Specific policies to be used in preparing the Completion Statement

Specific accounting policies – general principles

1.The Completion Statement shall be prepared by reference to the aggregate of
the general ledgers of the members of the Target Group drawn up as at the
Effective Time and in accordance with those specific procedures that would
normally be adopted at a financial year-end, which include but are not limited
to a detailed analysis of prepayments and accruals and appropriate cut-off
procedures. A full reconciliation shall be performed of intragroup amounts
between members of the Target Group and any unreconciled intragroup balances
shall be written off.

2.The Completion Statement shall only take into account information and events
after the Effective Time that provide further evidence of conditions that
existed at the Effective Time up until the time the Parent delivers the draft
Completion Statement to the Purchaser (the Cut-Off Time).

3.No item shall be included in the Completion Statement more than once and no
item shall be excluded from the Completion Statement solely on the grounds of
immateriality.

4.The Completion Statement shall be prepared on the basis that the Target Group
is a going concern and, except as required elsewhere in this Part 3 of Schedule
9, shall exclude any effects of the change of control or any change in
management strategy, direction or priority which results from the change of
ownership.

5.No assets classified as current assets in the Accounts shall be reclassified
as intangible or non-current or fixed assets in the Completion Statement, except
as required elsewhere in this Schedule 9.  

6.The Completion Statement shall be expressed in GBP. Amounts in currencies
other than GBP shall be translated into GBP at the TT Group 2017 budget FX
rates.

Specific accounting policies – specific principles

7.The Completion Statement shall include amounts for trade receivables
(including applicable Tax) in respect of amounts invoiced to customers for all
goods or services supplied, shipped or dispatched to customers on or before the
Effective Time that remain unpaid at the Effective Time. To the extent that
customers have not been invoiced on or before the Effective Time in respect of
goods or services supplied, shipped or dispatched to customers on or before the
Effective Time, an amount of accrued income and matching receivable shall be
included in the Completion Statement in respect of the sales value of such goods
or services to be invoiced by the Target Group after the Effective Time.

(a)To the extent that cash has not been received by the Cut-Off Time in respect
of trade receivables, subject to sub-paragraphs (b), (c) and (d) below,
provisions for unrecoverable debts shall be booked in the Completion Statement
using the same provisioning policies and management judgements that were used in
the preparation of the Accounts. No general or other provisions against trade
receivables shall be applied.

(b)No provisions shall be made against intercompany Trade Debts.

(c)A provision of 100% shall be made against any balance outstanding with a
customer who has entered into insolvency proceedings as at the Effective Time
except to the extent cash is received prior to the Cut-Off Time.



 

 

92

 

 

--------------------------------------------------------------------------------

 

 

 

(d)A provision for credit notes issued after the Effective Time in respect of
invoices issued prior to the Effective Time shall be included only to the extent
that they relate to revenue recognised prior to the Effective Time and to the
extent a replacement invoice is not to be issued. Where such a credit note
provision is made, the related stock will also be recognised in inventory,
regardless of whether the inventory was included in the Hyperion system at the
Effective Time and subject to the requirements of paragraph 10 of this Part 3 of
Schedule 9.

8.Prepayments shall be included in the Completion Statement as at the Effective
Time in respect of amounts paid or payable prior to the Effective Time in
respect of goods and services received or receivable by the Target Group after
the Effective Time, including for the avoidance of doubt: maintenance
prepayments, facilities prepayments, third party contract costs and third party
software costs, advertising prepayments, prepayments of software licences and
insurance.

9.Inventory shall be valued in the Completion Statement at cost (which, for the
avoidance of doubt, shall: (i) include any manufacturing or production
overheads; and (ii) be calculated on a basis consistent with that used in the
preparation of the Accounts) and will be based on the volumes of inventory
recorded in the entity’s ERP system and as reported in the Hyperion financial
reporting system as at the Effective Time (and reflecting the results of the
most recent stock counts), less provisions which shall be calculated as follows:

(a)a 100% provision for obsolete inventory shall be included against those part
numbers (inventory line items) which have had no usage for over two years
immediately prior to the Effective Time. No other provisions for obsolescence
shall be included in the Completion Statement; and

(b)in respect of inventory for which no provision for obsolescence is included
in the Completion Statement in line with sub-paragraph (a) above, a provision
for slow moving inventory shall be calculated as follows:

(i)no provision shall be applied against the quantity of inventory held at the
Effective Time that equals the quantity of the same inventory line item used or
sold in the twelve month period ending on the Effective Time; and

(ii)if additional quantities of inventory remain after considering sub-paragraph
9(b)(i) above, a provision of 50% shall be applied against quantities of
inventory held at the Effective Time, that equal the quantity of the same
inventory line item used or sold in the twelve month period ending on the
Effective Time; and

(iii)if additional quantities of inventory remain after considering
sub-paragraphs 9(b)(i) and (ii) above, a provision of 100% shall be applied.

No other provisions or write-downs shall be booked in the Completion Statement
in respect of inventory.

10.No accruals shall be included in the Completion Statement for any goods or
items which have not been invoiced (or matched to a supplier invoice) and which
are more than 12 months old at the Effective Time.

11.In respect of bonuses:

(a)an accrual shall be included in the Completion Statement with respect to
annual staff and management bonuses for the year ending 31 December 2017 on a
pro-rata basis and only to the extent that the relevant metrics have been met or
exceeded at the Effective Time such that, were the Effective Time to be a year
end, a bonus would become payable. The maximum



 

 

93

 

 

--------------------------------------------------------------------------------

 

 

 

liability that can be booked in the Completion Statement in respect of bonuses
cannot exceed the pro-rata amount of the FY 2016 annual staff and management
bonus. By way of illustration, if the Completion Date is 30 September 2017, the
maximum bonus liability that can be included in the Completion Statement must
not exceed 9/12 of the total FY 2016 staff and management bonus; and

(b)an accrual shall be included in the Completion Statement for commissions
payable up to the Effective Time,

in each case only to the extent that the amounts remain unpaid at the Effective
Time.

12.The Completion Statement shall include a liability of the fixed amount of
£3,028,000 in respect of pension arrangements and other post-retirement
benefits. No other amount shall be included in the Completion Statement in
respect of pensions or other post-retirement obligations.

13.In respect of Tax, the Completion Statement shall include:

(a)all current Tax assets and all current Tax liabilities which in each case
shall be calculated on the basis that the Effective Time is the end of a tax
reporting period and otherwise in accordance with paragraph 1(b) of Part 1 of
this Schedule 9;

(b)£271,000 of deferred tax assets in respect of the pension arrangements and
other post-retirement benefits;

(c)£507,000 of deferred tax assets in respect of the unutilised management
charges; and

(d)no amount of Tax assets or Tax liabilities arising as a result of the Parent
procuring the reduction of the Shareholder Loan Amount in order to satisfy the
Condition set out in clause 3.1(g) .

No other amount shall be included in respect of deferred tax assets or deferred
tax liabilities.

14.In respect of the China IMS Lines:

(a)no liability shall be included in the Completion Statement in respect of
amounts owed by the Target Group for the China IMS Lines; and

(b)to the extent that liabilities in respect of the China IMS Lines are settled
by the Target Group in cash (or netted off against receivable balances) prior to
Completion, an asset shall be included in the Completion Statement equal to the
amount paid or netted by the Target Group.

Other provisions

15.Provisions for product warranty costs shall be included in the Completion
Statement and shall be calculated using the same management judgements that were
used in the preparation of the Accounts. There shall be no increase in warranty
provisions from those recorded at 31 December 2016 except where there has been a
change in facts or circumstances (excluding the passage of time and changes in
management judgement). No new or other provisions or write-downs shall be booked
in the Completion Statement in respect of warranty costs. Notwithstanding
anything to the contrary in this Part 3 of Schedule 9,  no provision or
liability shall be included in the Completion Statement in respect of any the
future claim associated with the matter referred to at document 7.1.6.6 of the
Data Room.

16.No provisions or liabilities shall be included in the Completion Statement in
respect of dilapidations costs or any building repairs or maintenance associated
with repairing a leased building prior to exiting



 

 

94

 

 

--------------------------------------------------------------------------------

 

 

 

the lease, regardless of whether notice to exit the lease has been given on the
property at the Effective Time.

17.No provision shall be included in the Completion Statement in respect of
redundancy and restructuring costs.

18.No provision or liability shall be included in the Completion Statement
relating to government grants received by the Target Group prior to the
Effective Time.

19.No provisions or liabilities for either: (a) onerous contracts; or (b) losses
on long term tooling contracts shall be recorded in the Completion Statement.



 

 

95

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 10

Independent Accountants

1.If and whenever any item in dispute relating to the ascertainment of the Net
Debt or Working Capital falls to be referred, in accordance with the relevant
provision of this agreement, to Independent Accountants for determination, it
shall be referred to such independent firm of chartered accountants:

(a)as the Parent and the Purchaser may agree in writing within five Business
Days after the expiry of the period allowed by the relevant provision of this
agreement for the Parent and the Purchaser to reach agreement over the relevant
item in dispute; or

(b)failing such agreement, as shall be nominated for this purpose on the
application of the Parent or the Purchaser by the President of the Institute of
Chartered Accountants in England and Wales for the time being.

2.The Parent and the Purchaser shall co-operate in good faith to do everything
necessary to procure the effective appointment of the Independent
Accountants.  The Parent and the Purchaser shall agree terms of engagement with
the Independent Accountants as soon as reasonably practicable after the
Independent Accountants are nominated and shall not withhold or delay their
consent to such terms if they are reasonable and consistent with the provisions
of this agreement.  The Parent and the Purchaser shall counter-sign the terms of
appointment as soon as they are agreed.

3.The Independent Accountants shall act on the following basis:

(a)the Independent Accountants shall act as experts and not as arbitrators;

(b)the item or items in dispute shall be notified to the Independent Accountants
in writing by the Parent and/or the Purchaser within 10 Business Days of the
Independent Accountants' appointment, and the Independent Accountants shall be
instructed to use reasonable endeavours to issue a written determination of all
items in dispute within 30 days thereafter;

(c)the Independent Accountants shall make their determinations based solely on
presentations by the Parent and the Purchaser which are in accordance with the
policies and procedures set out in Schedule 9 and on the applicable definitions
and clauses of this agreement relating to Working Capital and Net Debt;

(d)in calculating any item in dispute, the Independent Accountants’ calculations
shall be no greater than the higher amount calculated by the Parent or the
Purchaser with respect to any item, and no less than the lower amount calculated
by the Parent or the Purchaser with respect to any item, as the case may be;

(e)the Parent and the Purchaser shall each provide, and the Purchaser shall
procure that the members of the Target Group shall provide, the Independent
Accountants promptly with all access to premises, information, assistance
(including assistance from employees) and access to books and records of
account, documents, files, working papers and information stored electronically
which they reasonably require, and the Independent Accountants shall be entitled
(to the extent they consider it appropriate) to base their determination on such
information and on the accounting and other records of the members of the Target
Group;

(f)the determination of the Independent Accountants shall (in the absence of
fraud or manifest error) be final and binding on the parties; and



 

 

96

 

 

--------------------------------------------------------------------------------

 

 

 

(g)the costs of the determination, including fees and expenses of the
Independent Accountants, shall be borne equally as between the Parent on the one
hand and the Purchaser on the other hand. 



 

 

97

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 11

Protective Covenants

1.INTERPRETATION

For the purposes of this schedule:

(a)Acquired Entity means, in relation to any company or business of which
control is acquired by any member of the Retained Group on or after the date of
this agreement, that company or business (whether or not a legal entity) and, if
more than one company or business is so acquired as part of a single
transaction, references to the Acquired Entity are to all those companies or
businesses, taken as a whole;

(b)Parent Restricted Parties means all members of the Retained Group (including,
without limitation, the Parent) and their respective Affiliates, collectively;

(c)Purchaser Restricted Parties means all members of the AVX Group, the Target
Group and their respective Affiliates, collectively;

(d)a  Restricted Activity means any business operating in any territory or
jurisdiction in the world in which any member of the Target Group is operating
at Completion which is the same as or competitive with any of the businesses
carried on by a member of the Target Group at Completion;

(e)a  Restricted Customer means any customer, distributor, licensee or other
person to whom any member of the Target Group provided products or services at
any time during the 12 month period prior to the Completion Date;

(f)a  Restricted Supplier means any supplier, vendor, manufacturer or licensor
who provided products or services to any member of the Target Group during the
12 month period prior to the Completion Date;

(g)Retained Group Senior Employee means Stewart Partridge, Achim Kreuser, Rohit
Jain and Ian Buckley;

(h)Restricted Period means the two year period after the Completion Date;

(i)Restricted Products means any goods of the same or a similar type to those
being manufactured or dealt in or any services that are the same or similar to
those being provided by any member of the Target Group during the 12 month
period prior to the Completion Date;

(j)the phrase be concerned in any business means having an ownership, economic
or other interest in, or participating in the management or control of, whether
directly or indirectly as owner, partner, participant of a joint venture,
trustee, proprietor, stockholder, member, capital investor, lender, or similar
capacity, in any business; and

(k)references to a member of the Target Group or a member of the Retained Group
include its successors in business.



 

 

98

 

 

--------------------------------------------------------------------------------

 

 

 

2.RESTRICTED ACTIVITIES

2.1The Parent covenants with the Purchaser and each member of the Target Group
that it shall not, and shall procure that all other Parent Restricted Parties
shall not, in each case at any time during the Restricted Period, either
directly or indirectly:

(a)be concerned in any business which carries on a Restricted Activity; or

(b)(A) except on behalf of a member of the Target Group, canvass or solicit
orders for any Restricted Products from any Restricted Customer; or (B) request,
advise, induce or encourage any Restricted Customer or Restricted Supplier to
withdraw, curtail, cancel or forgo any business or relations with any member of
the Target Group; or

(c)induce or attempt to induce or encourage any person who is at Completion a
Senior Employee to leave the employment of the relevant member of the Target
Group, or solicit for hire or retention any such Senior Employee.  

2.2The Parent covenants with the Purchaser and each member of the Target Group
that during the Restricted Period it shall not, and shall use reasonable
endeavours to procure that the directors and officers of the Parent shall not,
make any disparaging statements or communications about any member of the Target
Group or its owners, management, business, products or services.

2.3The Purchaser covenants with the Parent and each member of the Retained Group
that it shall not, and the Purchaser shall procure that all other Purchaser
Restricted Parties shall not, in each case at any time during the Restricted
Period, induce or encourage any Retained Group Senior Employee to leave the
employment of the relevant member of the Retained Group, or solicit for hire or
retention any such person.

3.PERMITTED ACTIVITIES

Nothing in this schedule shall prevent any member of the Parent Restricted
Parties from:

(a)collectively holding securities in a listed company which confer not more
than 5% of the votes which could normally be cast at a general meeting of that
company;

(b)conducting the business of, or acquiring a business which is engaged in the
business of, the manufacture, sale, promotion, distribution or servicing of:

(i)Electronic Power Steering torque and position sensors in the passenger car,
truck or off road transportation markets;

(ii)optical sensors in the transportation, industrial, medical or aerospace and
defence markets;

(iii)potentiometers and trimmers in the automotive, industrial, medical or
aerospace and defence markets;

(iv)sensors for pressure and temperature applications in industrial markets;

(v)magnetic inductors and chokes in the transportation, industrial, medical or
aerospace and defence markets; and

(vi)resistors in the transportation, industrial, medical or aerospace and
defence markets;



 

 

99

 

 

--------------------------------------------------------------------------------

 

 

 

(c)carrying on the business or range of business carried on by any member of the
Retained Group at Completion (for the avoidance of doubt, including, but not
limited to the items set out at paragraphs 3(b)(i) to 3(b)(vi) above); or

(d)without prejudice to sub-paragraph 3(b) above, being concerned in any
business which:

(i)carries on a Restricted Activity; and/or

(ii)canvasses or solicits orders for Restricted Products from any Restricted
Customer, 

as a result of acquiring an Acquired Entity which carries on a Restricted
Activity, or canvasses or solicits orders for Restricted Products from
Restricted Customers, if that Restricted Activity, and/or such canvassing or
soliciting of orders for Restricted Products, does not, in the aggregate,
account for more 20 per cent. in gross annual revenue of the Acquired Entity at
the time of the relevant acquisition.

4.PERMITTED ADVERTISING

Nothing in this schedule shall prevent:

(a)any member of the Retained Group or the Purchaser Group from publishing any
recruitment advertisement in any local or national newspaper or other
publication or on any website, or from negotiating with any person who replies
to any such advertisement or who initiates any contact with any member of the
Retained Group or the Purchaser Group; or

(b)any Acquired Entity from canvassing or soliciting orders in the ordinary
course of its business from persons who were, at the time of such acquisition,
or were at any time within the six months before such acquisition, customers of
the Acquired Entity for Restricted Products.



 

 

100

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 12

Intellectual Property





 

 

101

 

 

--------------------------------------------------------------------------------

 

 

 

Part 1

transferred AB Trade Marks

﻿

Trade Mark Number

Mark

Class

Jurisdiction

Registered Owner

UK00001342921

Picture 1 [avx-20170630xex10_2g002.jpg]

09

UK

AB Electronic Components Limited

UK00001342922

Picture 1 [avx-20170630xex10_2g003.jpg]

12

UK

AB Electronic Components Limited

UK00001348301

Picture 1 [avx-20170630xex10_2g004.jpg]

42

UK

AB Electronic Components Limited

1974434

Picture 1 [avx-20170630xex10_2g005.jpg]

09

US

AB Electronic Components Limited

﻿



 

 

102

 

 

--------------------------------------------------------------------------------

 

 

 

Part 2

AB Trade Marks owned by the Target group

﻿

﻿

Trade Mark Number

Mark

Class

Jurisdiction

Registered Owner

9622002

AB ELEKTRONIC

09, 12, 42

EU

AB Elektronik GmbH

9621996

AB Logo

EM500000009621996 [avx-20170630xex10_2g006.jpg]

09, 12, 42

EU

AB Elektronik GmbH

8996086

AB ELEKTRONIC

09

China

AB Elektronik GmbH

8996085

AB Logo

tmimg.php?s=2&r=8996085&c=9 [avx-20170630xex10_2g007.jpg]

09

China

AB Elektronik GmbH

2074186

AB ELEKTRONIC

09, 12, 42

India

AB Elektronik GmbH

2074187

AB Logo

IN500000002074187 [avx-20170630xex10_2g008.jpg]

09, 12, 42

India

AB Elektronik GmbH



 

 

103

 

 

--------------------------------------------------------------------------------

 

 

 

Part 3

AB LOGO

Picture 1 [avx-20170630xex10_2g003.jpg]



 

 

104

 

 

--------------------------------------------------------------------------------

 

 

 

Part 4

TT Logo

Picture 1 [avx-20170630xex10_2g009.jpg]



 

 

105

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 13

Shareholder Loans

﻿

﻿

(A) Borrower

(B) Lender

(C) Amount outstanding as at the date of this agreement (EUR) 

1.

TT Electronics Holdings GmbH

AB Electronic Products Group Limited

77,950,000

2.

TT Electronics Holdings GmbH

TTG Investments Limited

28,100,000

3.

Midland Electronics Deutschland GmbH

TTG Investments Limited

24,500,000

4.

TT Electronics Sensing and Control SRL

TTG Investments Limited

12,000,000

﻿



 

 

106

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 14

Form of Deed of Assignment

THIS DEED is made on

BETWEEN

(1)[Lender] (the Assignor);

(2)[Borrower] (the Borrower); and

(3)AVX Limited (the Assignee).

WHEREAS

(A)The Assignor and the Borrower entered into a shareholder loan pursuant to
which the Assignor made a loan of £ to the Borrower (the Shareholder Loan).

(B)The Assignee has entered into a sale and purchase agreement with TT
Electronics plc to purchase the Transportation, Sensing and Control business of
TT Electronics plc (the SPA).  Pursuant to the SPA, the benefit of the
Shareholder Loan will be transferred to the Purchaser.

(C)The benefit of the Shareholder Loan is vested in the Assignor.

(D)The Assignor wishes to assign the benefit of the Shareholder Loan to the
Assignee.

(E)The Borrower has consented to the assignment of the benefit of the
Shareholder Loan to the Assignee.

THIS DEED WITNESSES as follows:

1.Assignment

1.1The provisions of this deed shall have effect on and from Completion (as
defined in the SPA).

1.2The Assignor, as legal and beneficial owner, assigns absolutely to the
Assignee all the rights, powers, interests and benefits under the Shareholder
Loan which would, but for this deed, subsist in favour of or be exercisable by
the Assignor on and after Completion. 

1.3The Assignor covenants with the Assignee that:

(a)it has the right to assign and dispose of the rights, powers, interests and
benefits referred to in clause 1.2 to the Assignee on the terms set out in this
deed; and

(b)the rights, powers, interests and benefits referred to in clause 1.2 are, and
are assigned under this deed, free from any security interest, lien, charge,
equity, encumbrance or other right exercisable by any third party.

2.Notice of assignment

The parties to this deed acknowledge that this deed constitutes notice to the
Borrower of the assignment of the Shareholder Loan to the Assignee pursuant to
this deed with effect from Completion, and the Borrower hereby acknowledges that
it has been so notified and that, in future, it will deal solely with the
Assignee in relation to the Shareholder Loan, and will mark all invoices and
correspondence with respect to the Shareholder Loan for the attention of the
Assignee.



 

 

107

 

 

--------------------------------------------------------------------------------

 

 

 

3.General

3.1This deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same deed, and any party (including any
authorised representative of a party) may enter into this deed by executing a
counterpart.

3.2A person who is not a party to this deed may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999.

3.3Each party shall, at its own expense, at all times from Completion do and
procure the doing of all things as may be required to give full effect to this
deed, including, without limitation, the execution of all deeds and documents.

3.4This deed and any non-contractual obligations arising out of or in connection
with it shall be governed by English law.    The English courts have exclusive
jurisdiction to settle any dispute, claim or controversy arising out of or in
connection with this deed (including a dispute, claim or controversy relating to
any non-contractual obligations arising out of or in connection with this deed)
and the parties submit to the exclusive jurisdiction of the English courts.

3.5[] irrevocably appoints [[name of process agent] of [address]] as its agent
in England for service of process.]

﻿

IN WITNESS of which this deed has been executed and has been delivered on the
date which appears first on page 1.

﻿

﻿



 

 

108

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 15

China IMS Lines

﻿

Site

Selling Entity

Purchasing Entity

Lines

Suzhou, China

TT Electronics Integrated Manufacturing Services  Co Ltd (Suzhou)

AB Electronic Sensors (Suzhou) Co Ltd

Line 5 / SMT-Line 5 Siemens incl. Feeders

Ebsomat (Cutting & Bending Tool for Hall-Sensor)

Solderwave for slective soldering (or ERSA)

Cleaning Kolb TBC

Contaminometer Aqueous Zero Ion G3-18 TBC

ICT JET Technologies (Opel Astra & Insignia)

FCT for Opel Astra and Insignia



 

 

109

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 16

Information Regarding the India Target Company Shareholders

1.With respect to TT Singapore:

(a)it is a resident for the purposes of tax in Singapore under the
India-Singapore Tax Treaty and possesses a TRC which is valid until 31 March,
2018 (inclusive) and, to the extent not stated in the TRC, it has maintained
Form 10F which contains all the particulars as prescribed by the relevant
authorities;

(b)it is eligible to benefit under the India-Singapore Tax Treaty and, in
particular, satisfies the conditions set out in Article 3 of the Protocol
thereto, dealing with conditions relating to limitation of benefits under the
India-Singapore Tax Treaty;

(c)it acquired the TT Singapore Shares prior to 1 April 2017;

(d)it does not have its “place of effective management”, as that term is defined
under section 6 of the Income-tax Act, 1961, in India;

(e)it holds, and has always held the TT Singapore Shares on “investment account”
and not on “trading account” or as stock in trade;

(f)it does not have a “permanent establishment” in India as that term is defined
under the India-Singapore Tax Treaty and has not received any written
communication from a Tax Authority alleging that it should be classified as
having such a permanent establishment in India;

(g)it has been issued a permanent account number by the relevant governmental
authority in accordance with the provisions of the Income-tax Act, 1961 which is
validly subsisting as of the date of this agreement; and

(h)has been the legal and beneficial owner of the TT Singapore Shares since the
time of its acquisition of the TT Singapore Shares.

2.With respect to Midland UK:

(a)it is resident for the purposes of United Kingdom tax in the United Kingdom;

(b)it does not have its place of “effective management”, as that term is defined
under section 6 of the Income-tax Act, 1961, in India;

(c)it holds, and has always held, the Midland UK Shares on “investment account”
and not on “trading account” or as stock in trade;

(d)it does not have a “business connection” in India as that term is defined
under section 9(1)(i) of the Income-tax Act, 1961 and has not received any
written communication from a Tax Authority alleging that it should be treated as
having a such a business connection in India;

(e)it has been issued a permanent account number by the relevant governmental
authority in accordance with the provisions of the Income-tax Act, 1961 which is
validly subsisting as of the date of this agreement; and

(f)it has been the legal and beneficial owner of the Midland UK Shares since the
time of its acquisition of the Midland UK Shares.



 

 

110

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule 17

Interpretation

1.In this agreement:

AB Brand means all rights, title and interest in the word “AB” and in the AB
Logo as may be held from time to time by any member of the Purchaser Group or
Target Group, including: (i) those trade marks listed in Part 2 of Schedule 12;
and (ii) the Transferred AB Trade Marks;

AB Logo means the logo set out in Part 3 of Schedule 12;

AB Mikroelekronik GmbH means A.B. Mikroelektronik Gesellschaft mit beschränkter
Haftung, a limited liability company under Austrian law, having its seat in
Salzburg, Austria, and its business address at Josef-Brandstätter-Straße 2,
A-5020 Salzburg, Austria, registered with the Austrian commercial register under
FN 66011a;

Accounts means the unaudited consolidated balance sheet as at the Accounts Date
and unaudited consolidated profit and loss account for the year ended on that
date of the members of the Target Group;

Accounts Date means 31 December 2016;

Actual China Intra-Group Payable has the meaning given in clause 9.3;

Actual Intra-Group Receivables has the meaning given in clause 9.6;

Actual Net Debt means the actual amount of Net Debt at the Effective Time, as
calculated in accordance with Schedule 9 set out in the Completion Statement;

Actual Working Capital means the actual amount of Working Capital at the
Effective Time, as calculated in accordance with Schedule 9 set out in the
Completion Statement;

Affiliate of a person means any other person that directly or indirectly
Controls, is Controlled by, or is under common Control with, such person; 

Agreed Form means, in relation to any document, the form of that document which
has been initialled for the purpose of identification by or on behalf of the
Parent and the Purchaser with such changes as the Parent and the Purchaser may
agree in writing before Completion;

AIC means the State Administration for Industry and Commerce in the PRC or its
local delegate, as appropriate;

AIC Registration has the meaning given in clause 10.4(b);

Approved Pension Scheme means the assets and liabilities associated with the
defined benefit pension schemes in Austria and Germany;

AVX Group means the Purchaser Guarantor and its subsidiary undertakings (other
than the members of the Target Group, except that, for the purposes of clause
3.5, members of the Target Group shall be included within the AVX Group);

Borrowers means those persons listed in column (A) of the table set out in
Schedule 13, and Borrower means any of them;



 

 

111

 

 

--------------------------------------------------------------------------------

 

 

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
generally open in London for normal business (provided that, for the purposes of
clause 6.1, 29 September 2017 shall not be deemed to be a Business Day);

China IMS Lines means the manufacturing lines located at the Parent’s site in
Suzhou, China, which are further described at Schedule 15 and which, as at the
date of this agreement, are operated by the Parent’s Integrated Manufacturing
Services division;

China Intra-Group Payable means the aggregate amount of financial indebtedness
(including interest accrued thereon) owing by the China Target Company to TT
Electronics Integrated Manufacturing Services (Suzhou) Co., Ltd. in connection
with the cash pooling arrangement between the China Shareholder, TT Electronics
Integrated Manufacturing Services (Suzhou) Co., Ltd., AB Electronics (Suzhou)
Co. Ltd and HSBC Bank (China) Company Limited;

China Leased Properties has the meaning given in Part 2 of Schedule 4;

China Shareholder means TT Asia Holdings Limited;

China Share Transfer Agreement means the agreement to effect the transfer of the
Shares in the China Target Company from the China Shareholder to the Purchaser,
in the Agreed Form.  In the event of any inconsistency between this agreement
and the China Share Transfer Agreement, this agreement shall prevail;

China Target Company means AB Elektronik Sensors (Suzhou) Co Ltd;

Circular 698 means Guo Shui Han [2009] No. 698 – the Circular on Strengthening
the Administration on Collection of Enterprise Income Tax on Income From Equity
Transfers by Non-residents, issued by the State Administration of Taxation on 10
December 2009 and its implementation regulations, as re-enacted, amended or
replaced from time to time;

Commission has the meaning given in clause 3.1(c)(ii);

Commitment has the meaning given in clause 3.5(e);

Completion means completion of the sale and purchase of the Shares in accordance
with this agreement;

Completion Date means the date on which Completion actually occurs in accordance
with this agreement;

Completion Statement means the statement of Net Debt and Working Capital to be
prepared in accordance with, and in the form set out in, Schedule 9;

Conditions means the conditions precedent to the sale and purchase of the Shares
set out in clause 3.1;

Consideration means the consideration for the sale of the Shares and the
transfer of the Shareholder Loans set out in clause 7;

Control means, in relation to any person (being the Controlled Person), that
person being:

(a)entitled to exercise, or control the exercise of (directly or indirectly)
more than 50 per cent. of the voting power at any general meeting of the
shareholders, members or partners or other equity holders in respect of all or
substantially all matters falling to be decided by resolution or meeting of such
persons; or



 

 

112

 

 

--------------------------------------------------------------------------------

 

 

 

(b)entitled to appoint or remove or control the appointment or removal of:

(i)directors on the Controlled Person’s board of directors or its other
governing body (or, in the case of a limited partnership, of the board or other
governing body of its general partner) who are able (in the aggregate) to
exercise more than 50 per cent. of the voting power at meetings of that board or
governing body in respect of all or substantially all matters; and/or

(ii)any managing member of such Controlled Person; or

(c)in the case of a limited partnership its general partner; or

(d)entitled to exercise a dominant influence over the Controlled Person
(otherwise than solely as a fiduciary) by virtue of the provisions contained in
its constitutional documents or, in the case of a trust, trust deed or pursuant
to an agreement with other shareholders, partners or members of the Controlled
Person; 

Cut-Off Time has the meaning given in paragraph 2 of Part 3 of Schedule 9;

Damages Payment has the meaning given in paragraph 9(a) of Schedule 6;

Data Room means the information and documents contained in the electronic data
room entitled ‘Project Peregrine 2016’ and hosted by Merrill Corporation
(including the Q&A section of that electronic data room) as contained on the DVD
initialled by or on behalf of the Parent and the Purchaser, the contents of
which are detailed in the index in the Agreed Form;

Deed of Assignment means a deed of assignment in the form set out in Schedule
14;

Directors’ Recommendation means a unanimous and unqualified recommendation from
the directors of the Parent to its shareholders to vote in favour of the
resolution to be proposed at the General Meeting;

Disclosure Letter means the letter of the same date as this agreement from the
Parent to the Purchaser together with any documents attached or annexed to it or
otherwise incorporated in it;

Dispute Notice has the meaning given in paragraph 2 of Part 1 of Schedule 9;

Domain Names means the domain names listed in document 5.17.17 of the Data Room;

Domination and Profit and Loss Pooling Agreement means the domination and profit
and loss pooling agreement dated 16 June 2005, as amended by the amendment
agreement dated 27 January 2015, between TT Electronics GmbH and TT Electronics
Holdings GmbH;

draft Completion Statement has the meaning given in paragraph 1 of Part 1 of
Schedule 9;

Effective Time means immediately prior to Completion on the Completion Date;

Electronic Communication means an electronic communication as defined in the
Electronic Communications Act 2000;

Emergency Situation means a situation which: (i) is an emergency or disaster;
and (ii) has or could reasonably be expected to have a material adverse effect
on the Target Group;

Employee Benefit Plan means any written or oral plan, agreement or arrangement
involving direct or indirect compensation or benefits to Employees, including,
without limitation, insurance coverage,



 

 

113

 

 

--------------------------------------------------------------------------------

 

 

 

severance benefits, disability benefits, fringe benefits, profit sharing,
deferred compensation, bonuses, share options, share purchase, phantom shares,
share appreciation or other forms of incentive compensation, but excluding the
Schemes;

Employees means those individuals employed by the Target Group, including, for
the avoidance of doubt, the Senior Employees and, from the date that they are
transferred to a member of the Target Group, the Internal Transfer Employees (as
defined in Schedule 7) and excluding the External Transfer Employees (as defined
in Schedule 7);

Encumbrance means any mortgage, charge (fixed or floating), pledge, lien,
option, right to acquire, right of pre-emption, assignment by way of security or
trust arrangement for the purpose of providing security or other security
interest of any kind (including any retention arrangement), or any agreement to
create any of the foregoing;

Enforceability Exceptions means: (i) limitations resulting from the Laws of
liquidation, administration, moratorium or other Laws generally affecting the
enforcement of creditors’ rights; and (ii) principles of Law, statute and equity
of general application;

Estimated Intra-Group Receivables has the meaning given in clause 9.5;

Estimated Net Debt means the Parent’s estimate of the Net Debt at the Effective
Time, as estimated in good faith by the Parent in accordance with the definition
of Net Debt and the “Net Debt” column of Part 2 of Schedule 9;

Estimated Working Capital means the Parent’s estimate of the Working Capital at
the Effective Time, as estimated in good faith by the Parent in accordance with
the definition of Working Capital and the “Working Capital” column of Part 2 of
Schedule 9;

Excess Recovery has the meaning given in paragraph 9(d) of Schedule 6;

Fair Disclosure or Fairly Disclosed means fairly disclosed by the Parent in
either: (i) the Disclosure Letter; or (ii) the Data Room as of 9:00pm (UK time)
on 17 July 2017, in each case with sufficient detail to enable a reasonable
buyer to identify the nature and scope of the matter disclosed;

Final Withholding Statement has the meaning given in clause 5.7;

Freehold Properties means those Properties shortly described in Part 1 of
Schedule 4 and Freehold Property means any of them;

Fundamental Warranties means the warranties in paragraphs 1.1,  1.2, 1.3, 1.4,
1.5, 1.6(a),  1.8,  1.9, 1.13(c) and 1.22 of Schedule 5, and Fundamental
Warranty means any of them; 

Fundamental Warranty Claim means a claim by the Purchaser the basis of which is
that a Fundamental Warranty is, or is alleged to be, untrue or inaccurate;

General Meeting has the meaning given in clause 3.1(a);

Governmental Entity means any governmental or regulatory body or any national
securities exchange or automated quotation service, in each case of competent
jurisdiction with respect to the relevant party to this agreement;

HSBC Facility means the £150,000,000 revolving credit facility dated 13 May 2016
between, amongst others, the Parent and HSBC Bank plc as agent;



 

 

114

 

 

--------------------------------------------------------------------------------

 

 

 

Hungarian Notification means, where required by applicable Law, the notification
made to the Hungarian Competition Authority;

IFRS means the body of pronouncements issued by the International Accounting
Standards Board, including International Financial Reporting Standards and
interpretations approved by the International Accounting Standards Board,
International Accounting Standards and Standing Interpretations Committee
interpretations approved by the predecessor International Accounting Standards
Committee;

Indemnified Persons has the meaning given in clause 10.1;

Independent Accountants means such firm of chartered accountants of
international repute that is independent to the parties and appointed under
Schedule 10;

India-Singapore Tax Treaty means the agreement for the avoidance of double
taxation and the prevention of fiscal evasion with respect to taxes on income
entered into between the Government of the Republic of India and the Government
of the Republic of Singapore on 27 May 1994 and notified by the Government of
India on 8 August 1994, together with the protocol thereto, as may be amended
from time to time;

India Target Company means TT Electronics Sensing & Control India Private Ltd.;

Intellectual Property Rights means: (i) copyright, patents, database rights and
rights in trade marks, designs, know-how, trade secrets and confidential
information (whether registered or unregistered); (ii) applications for
registration, and rights to apply for registration, of any of the foregoing
rights; and (iii) all other intellectual property rights and equivalent or
similar forms of protection existing anywhere in the world;

Intra-Group Receivables means the aggregate amount of financial indebtedness
(other than Trade Debts) owing by members of the Retained Group to members of
the Target Group as at the Effective Time;

Law means any supra-national, federal, national, state, municipal or local
statute, law, ordinance, regulation, rule, code, order (whether executive,
legislative, judicial or otherwise), judgment, injunction, notice, decree or
other requirement or rule of law or legal process (including common law), or any
other order of, or agreement issued, promulgated or entered into by, any
Regulatory Authority, each as may be amended from time to time;

Leasehold Properties means those Properties shortly described in Part 2 of
Schedule 4 and Leasehold Property means any of them;

Lenders means those persons listed in column (B) of the table set out in
Schedule 13, and Lender means any of them;

Listing Rules means the listing rules made by the UK Financial Conduct Authority
under section 73A of the Financial Services and Markets Act 2000, as amended
from time to time;

Litigation Conditions means the occurrence of all of the following with respect
to a Third Party Claim (provided that limb (i) is not required to be satisfied
with respect to a Third Party Claim in connection with the Warranties set out in
paragraph 1.26 of Schedule 5): (i) the Third Party Claim is not prejudicial to
the interests of the Purchaser Group or its Affiliates (excluding, for these
purposes, the members of the Target Group); (ii) the Third Party Claim solely
seeks (and continues to seek) monetary damages; (iii) the Third Party Claim does
not include criminal or fraudulent charges made against the Purchaser



 

 

115

 

 

--------------------------------------------------------------------------------

 

 

 

or any member of the Target Group; and (iv) the defence of the Third Party Claim
will not create a conflict of interest, including any risk associated with
disclosure or waiver of legal privilege;

Long Stop Date means 30 June 2018;

Material Adverse Effect means any fact, matter, event, circumstance, condition,
effect or change that has had a materially adverse effect on the Target Group
taken as a whole (other than on a short term, cyclical or temporary basis),
except to the extent arising out of, resulting from or attributable to: (a) any
change in the general economic, political, legislative or regulatory conditions
in any relevant markets of the Target Group; (b) any change in financial,
banking or capital markets in general in any country, including changes in stock
markets, interest rates, exchange rates, commodity prices or other general
economic conditions; (c) changes in conditions generally affecting the
industries in which any member of the Target Group operates; (d) any change in
applicable Laws or accounting standards, practices or principles (or
interpretations thereof); (e) matters Fairly Disclosed; (f) the announcement or
consummation of the Transactions or any actions taken by any parties pursuant to
the Transaction Documents; and (g) any “act of God”, including the effect of any
political conditions, natural disaster, war, act of terrorism, civil unrest,
strike, industrial unrest or similar event;

Merger Control Clearances means the merger control clearances (or the expiration
of applicable waiting periods under applicable Law with respect thereto) set out
in clause 3.1(c);

Merger Regulation has the meaning given in clause 3.1(c)(ii);

Mexico Target Company means AB Electronic Manufacturing Mexico SA de CV;

Migration Plan has the meaning given at clause 12.1;

Midland UK means Midland Electronics Limited;

Midland UK Shares means the Shares in the Target India Company to be sold by
Midland UK pursuant to this agreement (as set out in Schedule 1);

MOFCOM means the Ministry of Commerce of the PRC or its local delegate, as
appropriate;

MOFCOM Filing has the meaning given in clause 10.4(a);

Net Debt means the aggregate amount of cash and indebtedness of the Target Group
as at the Effective Time being: (a) overdrafts and loans from banks or third
party financial institutions (including in each case accrued interest and early
settlement penalties thereon and including any break fees which would be
incurred were such facilities to be terminated at Completion); plus (b) Tax
assets and liabilities; plus (c) the Approved Pension Scheme deficit (but
excluding any other liabilities in respect of pensions); plus (d) the China
Intra-Group Payable; less (e) Intra-Group Receivables; less (f) cash at bank and
in hand including accrued interest receivable and cash equivalents; in each
case, excluding the Shareholder Loans and Actual Working Capital and calculated
in accordance with the accounting policies set out in Part 3 of Schedule 9;

Order means any final and non-appealable award, injunction, judgment, order,
decree, ruling, subpoena, writ or verdict entered, issued, made or rendered by
any court, administrative agency or other Regulatory Authority, and of which the
Parent or any Seller on the one hand, or the Purchaser or the Purchaser
Guarantor on the other hand, as applicable, is subject;

Parent Accounts means the audited consolidated balance sheet of the Parent as at
31 December 2016 and audited consolidated profit and loss account of the Parent
for the year ended on that date;



 

 

116

 

 

--------------------------------------------------------------------------------

 

 

 

Parent's Circular means the circular to be despatched by the Parent to its
shareholders in connection with the Transactions;

Parent's Lawyers means Allen & Overy LLP of One Bishops Square, London E1 6AD;

Personal Information means all information, recorded or not, about an
identifiable living individual (not including the business address and phone
number of any individual) or as otherwise defined in applicable Laws;

PRC means the People’s Republic of China;

Privacy Laws means all Laws applicable to any member of the Target Group that
govern the processing and disclosure of Personal Information;

Proceeding means any action, suit, litigation, arbitration proceeding (including
any civil, criminal, administrative, investigative or appellate proceeding, in
law or at equity), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Regulatory Authority or any arbitrator or arbitration panel;

Properties means the Freehold Properties and the Leasehold Properties and
Property means any of them;

Provider has the meaning given in paragraph 7.3 of Schedule 6;

Purchaser Group means the Purchaser, its subsidiary undertakings and parent
undertakings and all the other subsidiary undertakings of each of their
respective parent undertakings (other than the members of the Target Group);

Purchaser Representative means each of Mike Hufnagel; Martin Mcguigan; Evan
Slavitt; Karen Smith and Keith Thomas;

Purchaser’s  Lawyers means Womble Carlyle Sandridge & Rice LLP of 550 South Main
Street, Greenville, South Carolina 29601, United States;

Recipient has the meaning given in paragraph 7.3 of Schedule 6;

Regulatory Authority means any governmental or regulatory body, any court,
tribunal or arbitral body with competent jurisdiction or any national securities
exchange or automated quotation service (whether in the United Kingdom, Germany,
Austria, Romania, Mexico, India, China or otherwise);

Relevant Date means, in relation to a member of the Target Group, the most
recent of: (i) the date which is three years  before the date of execution of
this agreement; (ii) the date of incorporation of that member of the Target
Group; and (iii) the date that member of the Target Group became a subsidiary of
the Parent;

Retained AB Companies has the meaning given in clause 11.3;

Retained Brand means the words “TT” and “TT Electronics” and the TT Logo;

Retained Field of Use means the manufacture, sale, promotion and distribution of
electronic connectors, interconnection systems and resistors;

Retained Group means the Parent and all its subsidiary undertakings (other than
the members of the Target Group) taken as a whole, and member of the Retained
Group means any of them;



 

 

117

 

 

--------------------------------------------------------------------------------

 

 

 

Retained Group Performance Bonds has the meaning given in clause 9.14;

Reverse Transitional Services Agreement means the agreement pursuant to which
the Purchaser will procure the provision of transitional services to the
Retained Group, in the Agreed Form;

Romanian Shareholder’s Resolution has the meaning given in clause 3.1(b);

Romanian Target Company means TT Electronics Sensing & Control SRL, a company
incorporated under the laws of Romania with registered number J35/2239/2011;

Scheme means each pension scheme disclosed in the Data Room;

Sellers means all the companies listed in column (1) of Schedule 1, and Seller
means any of them;

Senior Employee means any of Amrei Drechsler, Lars Warnecke, Thomas Rinschede,
Stefan Rühl, Hermann Hauser or Michael Dewes;

Shareholder Loan Amount means the actual amount owing in aggregate from the
Borrowers to the Lenders under the terms of the Shareholder Loans as at the
Effective Time (including all principal amounts outstanding and all interest
accrued thereon and all accrued but unpaid royalties and management fees owed to
the Parent by AB Mikroelektronik GmbH);

Shareholder Loans means the intra-group loan agreements set out in Schedule 13
between members of the Retained Group (as Lenders) and members of the Target
Group (as Borrowers) and all accrued but unpaid royalties and management fees
owed to the Parent by AB Mikroelektronik GmbH;

Shares means all the issued shares in the capital of the Target Companies, as
set out in Schedule 2;

Specific Accounting Policies has the meaning given in Part 2 of Schedule 9;

subsidiary means a subsidiary for the purposes of the Companies Act 2006;

subsidiary undertaking and parent undertaking have the meanings given in section
1162 of the Companies Act 2006;

Surviving Provisions means clauses 1,  19 to 28 (inclusive) and this Schedule
17;

Target Companies means all the companies mentioned in Schedule 2, and Target
Company means any of them;

Target Group means the Target Companies and the Target Subsidiaries taken as a
whole, and member of the Target Group means any of them;

Target Group Performance Bonds has the meaning given in clause 9.12;

Target Subsidiaries means the companies mentioned in Schedule 3;

Target Working Capital means £26,572,000;

Tax,  Taxation and Tax Authority have the meanings given to them in the Tax
Deed;

Tax Deed means the tax deed in the Agreed Form;

Tax Warranty Claim means a claim in respect of those Warranties set out in
paragraph 2 (Tax) of Schedule 5 to this agreement;



 

 

118

 

 

--------------------------------------------------------------------------------

 

 

 

Third Party Claim has the meaning given in paragraph 7 of Schedule 6;

Third Party Sum has the meaning given in paragraph 9(b) of Schedule 6;

Trade Debts means amounts owing by way of trade credit in the ordinary course of
trading as a result of goods or services supplied;

Trade Mark Assignment means the trade mark assignment with respect to the
transfer of Transferred AB Trade Marks to the Purchaser Guarantor in the Agreed
Form;

Transaction Documents means this agreement, the documents referred to in it and
any other agreements executed or to be executed by the parties on the date of
this agreement or Completion (including, but not limited to, the Tax Deed, the
Transitional Services Agreement, the Reverse Transitional Services Agreement,
the Trade Mark Assignment and the Disclosure Letter);

Transactions means the sale and purchase of the Shares and the other
transactions contemplated by the Transaction Documents;

Transferred AB Trade Marks means: (i) those registered trade marks listed in
Part 1 of Schedule 12; and (ii) any unregistered rights in the word “AB” and the
AB Logo which, as at Completion, are owned by any member of the Retained Group;

Transitional Services has the meaning given at clause 12.1;

Transitional Services Agreement means the agreement pursuant to which the Parent
will procure the provision of transitional services to the Target Group, in the
Agreed Form;

TRC means, in relation to any company, a valid tax residence certificate issued
by the Tax Authority of the country in which that company is resident evidencing
that, at all material times, that company is a tax resident of such country;

TT Electronics GmbH means the company with limited liability incorporated under
the laws of Germany and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Dortmund under HRB
28004mb, having its registered office in Feldmark 50, 59368 Werne (Germany);

TT Electronics GmbH Divestment means the transfer of the entire issued share
capital of TT Electronics GmbH from TT Electronics Holdings GmbH to AB
Electronic Products Group Limited;

TT Electronics GmbH Divestment Agreement means the agreement between TT
Electronics Holdings GmbH, as seller,  and AB Electronic Products Group Limited,
as purchaser, pursuant to which the TT Electronics GmbH Divestment will be
effected, in a form to be agreed between the Parent and the Purchaser (provided
that the Purchaser shall not unreasonably withhold its consent to any changes
that the Parent requests be made to such agreement);

TT Logo means the logo set out in Part 4 of Schedule 12;

TT Singapore means TT Electronics Asia Pte Ltd;

TT Singapore Shares means the Shares in the India Target Company to be sold by
TT Singapore pursuant to this agreement (as set out in Schedule 1);



 

 

119

 

 

--------------------------------------------------------------------------------

 

 

 

VAT means, inside the European Union, value added tax charged pursuant to
Council Directive 2006/112/EC on the common system of value added tax and,
outside the European Union, any similar value added, sales or turnover tax;

Warranties means the statements set out in Schedule 5;

Warranty Claim means a claim by the Purchaser the basis of which is that a
Warranty is, or is alleged to be, untrue or inaccurate;

Working Capital means the amount equal to: (a) the consolidated current assets
of the Target Group less (b) the consolidated current liabilities of the Target
Group, in each case as set out in the “Working Capital” column of Part 2 of
Schedule 9, and in each case calculated at the Effective Time and determined on
the basis of the accounting policies, procedures and instructions set out in
Part 3 of Schedule 9;

EUR, € or Euros means the lawful currency of the European Union; and

£, GBP or Sterling means the lawful currency of the United Kingdom.

2.a person shall be deemed to be connected with another if that person is
connected with another within the meaning of section 1122 of the Corporation Tax
Act 2010.

3.Where any statement in Schedule 5 or in the Disclosure Letter is qualified by
the expression so far as the Parent is aware or to the best of the Parent's
knowledge, information and belief or any similar expression, that statement
shall be deemed to refer to the actual knowledge of the Parent after due enquiry
of the following individuals: Mark Hoad, Amrei Drechsler, Hermann Hauser, Lars
Warnecke, Thomas Rinschede, Stefan Ruhl, Michael Dewes, Lynton Boardman, Candy
Bowles, John Leighton Jones and Michael Robinson.

4.In this agreement any reference, express or implied, to an enactment (which
includes any legislation in any jurisdiction) includes:

(a)that enactment as amended, extended or applied by or under any other
enactment (before or after signature of this agreement);

(b)any enactment which that enactment re‑enacts (with or without modification);
and

(c)any subordinate legislation made (before or after signature of this
agreement) under that enactment, including (where applicable) that enactment as
amended, extended or applied as described in subparagraph (a), or under any
enactment which it re-enacts as described in subparagraph (b).

5.In this agreement:

(a)words denoting persons include bodies corporate and unincorporated
associations of persons;

(b)references to an individual or a natural person include his estate and
personal representatives; and

(c)subject to clause 22, references to a party to this agreement include the
successors or assigns (immediate or otherwise) of that party.

6.Save as otherwise expressly provided, the expression procure where used in the
context of the Parent in relation to a member of the Retained Group means solely
that the Parent undertakes to exercise its



 

 

120

 

 

--------------------------------------------------------------------------------

 

 

 

rights and votes as a direct or indirect shareholder in that member to procure,
so far as it is lawfully able, compliance with that obligation.

7.Save as otherwise expressly provided, the expression procure where used in the
context of the Purchaser in relation to a member of the Purchaser Group means
solely that the Purchaser undertakes to exercise its rights and votes as a
direct or indirect shareholder in that member to procure, so far as it is
lawfully able, compliance with that obligation.

1.1

 

 

121

 

 

--------------------------------------------------------------------------------

 

 

Signatories

﻿

Signed by

)

 

for TT ELECTRONICS PLC

)

…………………………………..

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

Signed by

)

 

for AVX LIMITED

)

…………………………………..

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

Signed by

)

 

for AVX CORPORATION

)

…………………………………..

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿



 

 

 

 

 

--------------------------------------------------------------------------------